QUESTIONS & ANSWERS REGARDING THE REORGANIZATION OF TS&W / CLAYMORE TAX-ADVANTAGED BALANCED FUND INTO RYDEX | SGI MUNICIPAL FUND, A SERIES OF SECURITY INCOME FUND You are receiving the enclosed Proxy Statement/Prospectus (the “Proxy Statement/Prospectus”) and the enclosed proxy card because you have the right to vote on an important proposal concerning your investment in TS&W / Claymore Tax-Advantaged Balanced Fund (“TYW”).The following “Questions & Answers” section provides a summary overview of the matter on which you are being asked to vote.The enclosed Proxy Statement/Prospectus contains more detailed information about the proposal, and we encourage you to read it in its entirety before voting.The information in the “Questions & Answers” section is qualified in its entirety by reference to the Proxy Statement/Prospectus.Your vote is very important to us. Q.WHY IS A SHAREHOLDER MEETING BEING HELD? A.The holders of common shares of beneficial interest (“Common Shares”) and the holders of auction market preferred shares of beneficial interest (“AMPS,” and together with Common Shares, “Shares”) of TYW, a closed-end management investment company, are being asked to approve a reorganization of TYW into Rydex | SGI Municipal Fund (“Rydex | SGI Fund”), a newly created series of Security Income Fund, an open-end management investment company, pursuant to which common shareholders of TYW would become shareholders of Rydex | SGI Fund (the “Reorganization”) on the date of the closing of the Reorganization (the “Closing Date”).After obtaining shareholder approval for the Reorganization, TYW would begin the process for an orderly redemption of the outstanding AMPS so that all the AMPS would be redeemed prior to the closing of the Reorganization at their liquidation preference of $25,000 per share. Rydex | SGI Fund is advised by Security Investors, LLC (“Security Investors”) and sub-advised by Guggenheim Partners Asset Management, LLC (“GPAM”), each of which is an affiliate of TYW’s current investment adviser, Guggenheim Funds Investment Advisors, LLC (“GFIA”).TYW is subadvised by Thompson, Siegel & Walmsley LLC (“TS&W”) and SMC Fixed Income Management, LP (“SMCFIM”). As discussed below, the principal investment strategies of Rydex | SGI Fund are consistent with a significant component of TYW’s investment strategies, although there are some notable differences.The Board of Trustees of TYW (“TYW Board”) believes that the Reorganization is in the best interests of TYW. Approval of the Reorganization requires the affirmative vote of a majority of the outstanding voting securities of TYW in order to become effective.The “vote of a majority of the outstanding voting securities” is defined in the Investment Company Act of 1940 (“1940 Act”), as the lesser of the vote of (i)67% or more of the voting securities of TYW entitled to vote thereon present at the shareholder meeting or represented by proxy, provided that the holders of more than 50% of the outstanding voting securities of TYW are present or represented by proxy; or (ii) more than 50% of the outstanding voting securities of TYW entitled to vote thereon.For purposes of the above vote, holders of the Common Shares and AMPS will vote together as a single class.Approval of the Reorganization also requires the affirmative vote of holders of a majority of the AMPS outstanding voting separately as a single class. Q.WHY IS THE REORGANIZATION BEING PROPOSED? A.TYW commenced operations as a diversified closed-end fund in 2004, and its investment objective is to provide a high level of total after-tax return, including attractive tax advantaged income.Under normal market conditions, TYW invests at least 50%, but less than 60%, of its total assets in debt securities and other obligations issued by or on behalf of states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies and instrumentalities, the interest on which is exempt from regular federal income tax and which is not a preference item for purposes of the alternative minimum tax, and at least 40%, but less than 50%, of its total assets in common stocks, preferred securities and other income securities. 1 Over the course of several months, the TYW Board considered several alternatives to TYW’s current structure in an effort to address the discount at which TYW’s Common Shares have traded and provide value for all shareholders of TYW.The TYW Board concluded that the features of Rydex | SGI Fund would be more beneficial to TYW shareholders than proposals in which TYW would remain a closed-end investment company and provide common shareholders with a limited opportunity for liquidity through measures such as tender offers. As set forth in the Agreement and Plan of Reorganization (the “Reorganization Agreement”), common shareholders of TYW will receive a number of full and fractional Class A shares of Rydex | SGI Fund (the “New Shares”) having an aggregate net asset value equal to the value of the assets less the stated liabilities of TYW.Immediately after the Reorganization, the New Shares may be redeemed at net asset value per share without any redemption fee.Therefore, the Reorganization will eliminate the discount at which Common Shares of TYW have historically traded and give common shareholders the ability to realize the net asset value of their Common Shares.The Reorganization also will provide holders of the AMPS liquidity at the liquidation preference per share. The TYW Board believes that the Reorganization will provide long-term shareholders an opportunity to continue to invest in a fund with a principal investment strategy consistent with a significant component of TYW’s current investment strategies.Alternatively, for shareholders seeking liquidity at net asset value, the Reorganization will eliminate the discount and give common shareholders the ability to realize the net asset value of their Common Shares by redeeming them from Rydex | SGI Fund at net asset value without any redemption fee. Q.WHEN WILL THE REORGANIZATION HAPPEN? A.TYW anticipates mailing proxy materials to shareholders of record on or about October 26, 2011.The shareholder meeting is scheduled to take place on November 23, 2011.If approved on November 23, 2011, it is anticipated that the redemption of the AMPS will take place on December 13, 2011 for the Series M7 AMPS and December 14, 2011 for the Series T28 AMPS, and the Closing Date of the Reorganization will take place on or about January 13, 2012.In the event that the shareholder meeting is adjourned, postponed or delayed, the redemptions of AMPS and the Closing Date would be delayed. Q.ARE THE INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES OF TYW AND RYDEX | SGI FUND SIMILAR? A.The investment objectives and principal investment strategies of TYW and Rydex | SGI Fund have important similarities as well as some notable distinctions.For example, each of the Funds invests a significant portion of its assets in municipal securities. TYW, however, is required to invest at least 50% (and not more than 60%) of its total assets in municipal securities.Conversely, Rydex | SGI Fund will invest at least 80% of its assets in municipal securities.In addition, TYW invests at least 40% (and not more than 50%) of its total assets in certain common stocks and preferred securities and in certain other income securities.Conversely, Rydex | SGI Fund does not invest a significant portion of its assets in such common stocks and preferred securities.And lastly, TYW seeks to enhance the level of its current income through the use of financial leverage, including through the issuance of preferred shares, such as the AMPS.Rydex | SGI Fund, as an open-end investment company, is more limited in its ability to use leverage. For more information concerning the similarities and differences between investment objectives and principal investment strategies of TYW and Rydex | SGI Fund, see the “Comparison of Investment Objectives, Principal Investment Strategies, Risks and Management of TYW and Rydex | SGI Fund” section in the enclosed Proxy Statement/Prospectus. Q.HOW DO OPERATING EXPENSES OF RYDEX | SGI FUND COMPARE TO THOSE OF TYW? A.It is anticipated that after the Reorganization, Rydex | SGI Fund will have a lower annual operating expense ratio than TYW currently has. TYW pays GFIA a management fee, payable monthly, at an annual rate equal to 0.70% of TYW’s average daily managed assets (total assets of TYW, including the assets attributable to the proceeds from any financial leverage, minus the sum of the accrued liabilities, other than the aggregate indebtedness constituting financial leverage), from which GFIA pays monthly to TS&W a fee at the annual rate of 0.42% of TYW’s average daily managed assets attributable to the equity and income securities portfolio, and to SMCFIM a fee at the annual rate of 0.30% of TYW’s average daily managed assets attributable to the municipal securities portfolio.In addition to the fees of GFIA, TYW 2 generally pays all other costs and expenses of its operations. For the six-month period ended June 30, 2011, TYW had an annualized unaudited ratio of net expenses to average net assets applicable to Common Shares equal to 1.65% and, for the fiscal year ended December 31, 2010, TYW had a ratio of net expenses to average net assets applicable to Common Shares equal to 1.80%.Conversely, Security Investors is entitled to receive compensation on an annual basis equal to 0.50% of the average daily closing value of Rydex | SGI Fund’s net assets, computed on a daily basis and payable monthly to serve as investment adviser to Rydex | SGI Fund.Security Investors pays GPAM an annual fee equal to one-half of the management fee, net of any waivers.Rydex | SGI Fund is also responsible for other expenses, including the cost of transfer agency, custody, fund administration, legal and audit.However, Security Investors has contractually agreed, through May 1, 2013, to waive fees and/or reimburse expenses to the extent necessary to limit the ordinary operating expenses (including distribution (12b-1) fees, but exclusive of brokerage costs, dividends on securities sold short, acquired fund fees and expenses, interest, taxes, litigation, indemnification, and extraordinary expenses) of Rydex | SGI Fund to an annual percentage of 0.80% of average daily net assets.Security Investors is entitled to reimbursement by Rydex | SGI Fund of fees waived or expenses reimbursed during any of the previous 36 months beginning on the date of the expense limitation agreement.The agreement will expire, if it is not renewed, when it reaches its termination (subject to recoupment rights) or when Security Investors ceases to serve as the investment manager (withoutrecoupment rights).The New Shares will represent Class A shares of Rydex | SGI Fund. Q.HOW WILL THE REORGANIZATION AFFECT ME? A.After obtaining shareholder approval for the Reorganization, TYW would begin the process for an orderly redemption of the outstanding AMPS.Once the AMPS have been redeemed, Rydex | SGI Fund will acquire substantially all of the assets and will assume the stated liabilities of TYW, in exchange for New Shares of Rydex | SGI Fund to be issued to TYW.The New Shares of Rydex | SGI Fund issued to TYW will be distributed as a liquidating distribution to the common shareholders of TYW in complete liquidation and termination of TYW.Thus, common shareholders of TYW will become shareholders of Rydex | SGI Fund.Common shareholders will receive New Shares of the Rydex | SGI Fund having an aggregate net asset value equal to the value of the acquired assets less the stated liabilities of TYW (effectively equal to the net asset value of the TYW’s Common Shares as of the time of the Reorganization).Following the Reorganization, TYW will dissolve. In addition, approximately two weeks prior to the Closing Date, Common Shares will cease trading on the NYSE in order to allow time to transfer shareholder information to the Rydex | SGI Fund and its transfer agent.During this time period, holders of Common Shares will not be able to sell their Common Shares and their investment will temporarily be illiquid.After the closing of the Reorganization, however, such holders may redeem New Shares with the Rydex | SGI Fund at net asset value, as discussed more fully below. Q.WHAT ARE THE DIFFERENCES BETWEEN A CLOSED-END FUND AND AN OPEN-END FUND? A.Open-end investment companies, commonly referred to as mutual funds, issue redeemable securities.The holders of redeemable securities have the right to surrender those securities to the mutual fund and obtain in return an amount based on their proportionate share of the value of the mutual fund’s net assets on each business day.Mutual funds also continuously issue new shares to investors at a price based on the fund’s net asset value next determined.Such a fund’s net asset value per share is determined by deducting the amount of its liabilities from the value of its assets and dividing the difference by the number of shares outstanding.Sales charges (including contingent deferred sales charges) are usually paid on purchases and sales transactions in Class A shares of Rydex | SGI Fund, although no such charges will be paid on Class A shares issued in the Reorganization (i.e., the New Shares). In contrast, closed-end investment companies generally do not redeem their outstanding shares or engage in the continuous sale of new shares.Shares of closed-end funds typically are traded on a securities exchange.Thus, persons wishing to buy or sell closed-end fund shares generally must do so through a broker-dealer and pay or receive the market price per share (plus or minus any applicable commissions).The market price may be more (a premium) or less (a discount) than the net asset value per share of the closed-end fund.Closed-end funds have greater flexibility than open-end investment companies to make certain types of investments, and to use certain investment strategies, such as financial leverage and investments in illiquid securities.The leverage provided by the outstanding AMPS of TYW may provide benefits to the common shareholders of TYW that are not available to shareholders of Rydex | SGI Fund. 3 The Common Shares of TYW are currently listed and traded on the New York Stock Exchange (“NYSE”).If TYW is converted into an open-end fund, its shares will be delisted from the NYSE. For more information concerning the legal and practical differences between operations of TYW as a closed-end fund versus Rydex | SGI Fund as an open-end fund, see the “Comparison of TYW and Rydex | SGI Fund” section in the enclosed Proxy Statement/Prospectus. Q.WILL I HAVE TO PAY ANY SALES LOAD, COMMISSIONS OR SIMILAR FEES IN CONNECTION WITH THE REORGANIZATION? A.No.You will pay no sales loads or commissions in connection with the Reorganization, but Class A shares of the Rydex | SGI Fund issued in the Reorganization (i.e. the New Shares) will be subject to an annual 25 basis point distribution and service (12b-1) fee.Part of the costs associated with the Reorganization, including the costs associated with the shareholder meeting, will be borne by shareholders of TYW; in approving the terms of the Reorganization, the TYW Board and GFIA agreed that ordinary and routine expenses of the Reorganization borne by TYW would not exceed $260,000, including the cost of insurance purchased by TYW to cover the TYW Board members after the Reorganization (i.e., tail insurance). Q.WILL I HAVE TO PAY ANY FEDERAL INCOME TAXES AS A RESULT OF THE REORGANIZATION? A.The Reorganization is intended to qualify as a “reorganization” within the meaning of Section 368(a)(1)(F) of the Internal Revenue Code of 1986, as amended.If the Reorganization so qualifies, in general, a common shareholder of TYW will recognize no gain or loss for federal income tax purposes upon the receipt solely of the New Shares of Rydex | SGI Fund in connection with the Reorganization.Additionally, TYW would not recognize any gain or loss for federal income tax purposes as a result of the transfer of substantially all of its assets and stated liabilities solely in exchange for the New Shares of Rydex | SGI Fund or as a result of its liquidation.If you choose to sell your Common Shares of TYW before the Reorganization, the sale will generate taxable gain or loss for federal income tax purposes; therefore, you may wish to consult a tax advisor before doing so. TYW expects to make a quarterly distribution prior to the Closing Date.It is currently expected that the amount of the distribution will be approximately 20 cents per share.It is also currently expected that approximately half of such distribution will be taxable to shareholders and the remainder is currently estimated to be a tax-exempt dividend.TYW does not currently expect to make any distributions of capital gains prior to closing because any such gains are expected to be offset by prior capital loss carryovers. Q.WHAT HAPPENS IF SHAREHOLDERS DO NOT APPROVE THE REORGANIZATION? A.In the event that the Reorganization is not approved by shareholders of TYW, TYW will continue to operate as a closed-end fund and the TYW Board will determine what further action, if any, is appropriate.Such action could include liquidation of TYW.In the event that the Reorganization is not approved by shareholders, the TYW Board intends to schedule an annual meeting of shareholders of TYW. Q.HOW DOES THE BOARD OF TRUSTEES OF TYW SUGGEST THAT I VOTE? A. After careful consideration, the TYW Board recommends that you vote “FOR” the proposal to approve the Reorganization. Q.WHO IS ELIGIBLE TO VOTE? A.Shareholders of record of TYW at the close of business on September 16, 2011 (the “Record Date”), are entitled to be present and to vote at the special meeting of shareholders of TYW or any adjournment or postponement thereof (the “Meeting”). Shareholders will be entitled to one vote on each matter to be voted for each Share held and a fractional vote with respect to fractional Shares, with no cumulative voting.As of the Record Date, there were 15,407,000 Common Shares of TYW outstanding and 4,200 AMPS of TYW outstanding. 4 Q.HOW DO I VOTE MY PROXY? A.You can vote in any one of four ways: · By touch-tone telephone, with a toll-free call to the number listed on your proxy card; · By mail, by returning the enclosed proxy card, signed and dated, in the enclosed envelope; · Via the Internet by following the instructions set forth on your proxy card; or · In person, by attending and casting a vote at the Meeting. We encourage you to vote by touch-tone telephone or via the Internet by following the instructions that appear on your proxy card.Whichever method you choose, please take the time to read the full text of the enclosed Proxy Statement/Prospectus before you vote.Each shareholder signing and returning a proxy has the power to revoke it at any time before it is exercised by filing a written notice of revocation (as more fully described in the Proxy Statement/Prospectus), by returning a duly executed proxy with a later date before the time of the Meeting, or by notifying the secretary of TYW any time before your proxy is voted that you will be present at the Meeting and wish to vote in person.Please note that being present at the Meeting alone does not revoke a previously executed and returned proxy. The required control number for Internet and telephone voting is printed on the enclosed proxy card.The control number is used to match proxy cards with shareholders’ respective accounts and to ensure that, if multiple proxy cards are executed, Shares are voted in accordance with the proxy card bearing the latest date. If you wish to attend the Meeting and vote in person, you will be able to do so.If you intend to attend the Meeting in person and you are a record holder of Shares, in order to gain admission you must show photographic identification, such as your driver’s license.If you intend to attend the Meeting in person and you hold your Shares through a bank, broker or other custodian, in order to gain admission you must show photographic identification, such as your driver’s license, and satisfactory proof of ownership of Shares, such as your voting instruction form (or a copy thereof) or broker’s statement indicating ownership as of a recent date.If you hold your Shares in a brokerage account or through a bank or other nominee, you will not be able to vote in person at the annual meeting unless you have previously requested and obtained a “legal proxy” from your broker, bank or other nominee and present it at the Meeting. All Shares represented by properly executed proxies received prior to the Meeting will be voted at the Meeting in accordance with the instructions marked thereon or otherwise as provided therein.If you sign the proxy card, but don’t fill in a vote, your Shares will be voted in accordance with the TYW Board’s recommendation.If any other business is brought before the Meeting, your Shares will be voted at the proxies’ discretion Broker-dealer firms holding Shares in “street name” for the benefit of their customers and clients will request the instructions of such customers and clients on how to vote their Shares on the Proposal.Under current interpretations of the New York Stock Exchange (the “NYSE”), broker-dealers that are members of the NYSE and that have not received instructions from a customer may not vote such customer’s Shares on the Proposal.Broker-dealers who are not members of the NYSE may be subject to other rules, which may or may not permit them to vote your Shares without instruction.Therefore, you are encouraged to contact your broker and record your voting instructions. Q.WHOM DO I CONTACT FOR FURTHER INFORMATION? A.Please call TYW’s proxy information line at 1-800-820-0888 with any questions about the Proxy Statement/Prospectus, with questions about how to cast your vote or to obtain directions to the site of the Meeting. 5 TS&W / CLAYMORE TAX-ADVANTAGED BALANCED FUND 2 LISLE, ILLINOIS 60532 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON NOVEMBER 23, 2011 Notice is hereby given to the holders of common shares of beneficial interest, par value $0.01 per share (“Common Shares”), and the holders of auction market preferred shares, par value $0.01 per share and liquidation preference $25,000 per share (“AMPS,” and together with Common Shares, “Shares”), of TS&W / Claymore Tax-Advantaged Balanced Fund (“TYW”), that a special meeting of shareholders of TYW (the “Meeting”) will be held at the offices of TYW, 2455 Corporate West Drive, Lisle, Illinois 60532, on November 23, 2011, at 12:00 p.m., noon, Central Time.The Meeting is being held for the following purposes: 1. To approve an Agreement and Plan of Reorganization (the “Reorganization Agreement”) between TYW and Rydex | SGI Municipal Fund, a series of the Security Income Fund (“Rydex | SGI Fund”), pursuant to which TYW would (i) transfer substantially all of its assets and stated liabilities to Rydex | SGI Fund in exchange solely for Class A shares of Rydex | SGI Fund (the “New Shares”), (ii) distribute such New Shares to its common shareholders, and (iii)dissolve; and 2. To transact such other business as may properly come before the Meeting or any adjournments or postponements thereof. THIS IS A VERY IMPORTANT MEETING OF TYW.THE BOARD OF TRUSTEES OF TYW (“TYW BOARD”), INCLUDING THE INDEPENDENT TRUSTEES, RECOMMENDS THAT YOU VOTE “FOR” THE PROPOSAL.IF SHAREHOLDERS APPROVE THE REORGANIZATION AGREEMENT, TYW WOULD BEGIN THE PROCESS FOR AN ORDERLY REDEMPTION OF THE OUTSTANDING AMPS AT THEIR LIQUIDATION PREFERENCE OF $25, The TYW Board has fixed the close of business on September 16, 2011 as the record date (the “Record Date”) for the determination of shareholders entitled to notice of, and to vote at, the Meeting. It is important that your Shares be represented at the Meeting in person or by proxy.Whether or not you plan to attend the Meeting, we urge you to complete, sign, date, and return the enclosed proxy card in the postage-paid envelope provided or vote your proxy via telephone or the Internet pursuant to the instructions on the enclosed proxy so you will be represented at the Meeting.If you attend the Meeting and wish to vote in person, you will be able to do so and your vote at the Meeting will revoke any proxy you may have submitted.Merely attending the Meeting, however, will not revoke any previously submitted proxy. By order of the Board of Trustees of TYW, /s/ Kevin M. Robinson Kevin M. Robinson Chief Executive Officer Lisle, Illinois October 24, 2011 1 YOUR VOTE IS IMPORTANT PLEASE COMPLETE, SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD IN THE POSTAGE-PAID ENVELOPE PROVIDED OR VOTE YOUR PROXY VIA TELEPHONE OR THE INTERNET PURSUANT TO THE INSTRUCTIONS ON THE ENCLOSED PROXY CARD.IN ORDER TO SAVE TYW ANY ADDITIONAL EXPENSE OF FURTHER SOLICITATION, PLEASE MAIL YOUR PROXY CARD OR VOTE YOUR PROXY VIA TELEPHONE OR THE INTERNET PURSUANT TO THE INSTRUCTIONS ON THE ENCLOSED PROXY CARD PROMPTLY. IF YOU INTEND TO ATTEND THE MEETING IN PERSON AND YOU ARE A RECORD HOLDER OF SHARES, IN ORDER TO GAIN ADMISSION YOU MUST SHOW PHOTOGRAPHIC IDENTIFICATION, SUCH AS YOUR DRIVER’S LICENSE. IF YOU INTEND TO ATTEND THE MEETING IN PERSON AND YOU HOLD YOUR SHARES THROUGH A BANK, BROKER OR OTHER CUSTODIAN, IN ORDER TO GAIN ADMISSION YOU MUST SHOW PHOTOGRAPHIC IDENTIFICATION, SUCH AS YOUR DRIVER’S LICENSE, AND SATISFACTORY PROOF OF OWNERSHIP OF SHARES, SUCH AS YOUR VOTING INSTRUCTION FORM (OR A COPY THEREOF) OR BROKER’S STATEMENT INDICATING OWNERSHIP AS OF A RECENT DATE. IF YOU HOLD YOUR SHARES IN A BROKERAGE ACCOUNT OR THROUGH A BANK OR OTHER NOMINEE, YOU WILL NOT BE ABLE TO VOTE IN PERSON AT THE MEETING UNLESS YOU HAVE PREVIOUSLY REQUESTED AND OBTAINED A “LEGAL PROXY” FROM YOUR BROKER, BANK OR OTHER NOMINEE AND PRESENT IT AT THE MEETING. 2 ABOUT THE PROXY CARD Please vote on the proposals using blue or black ink to mark an “X” in one of the boxes provided on the proxy card. PROPOSAL 1:APPROVAL OF THE REORGANIZATION AGREEMENT – mark “For,” “Against” or “Abstain.” Sign, date and return the proxy card in the enclosed post-paid envelope.All registered owners of an account, as shown in the address, must sign the card. When signing as attorney, trustee, executor, administrator, custodian, guardian or corporate officer, please indicate your full title. 1 PROXY STATEMENT for TS&W / CLAYMORE TAX-ADVANTAGED BALANCED FUND 2455 Corporate West Drive Lisle, Illinois 60532 PROSPECTUS for RYDEX | SGI MUNICIPAL FUND (a series of Security Income Fund) One Security Benefit Place Topeka, Kansas 66636 This Proxy Statement/Prospectus will give you information you need to vote on the matters listed on the accompanying Notice of Special Meeting of Shareholders (“Notice of Meeting”). Much of the information in this Proxy Statement/Prospectus is required under rules of the U.S. Securities and Exchange Commission (“SEC”). If there is anything you do not understand, please contact our toll-free proxy information line at 1-800-820-0888. This Proxy Statement/Prospectus is furnished to the holders of common shares of beneficial interest, par value $0.01 per share (“Common Shares”), and the holders of auction market preferred shares, par value $0.01 per share and liquidation preference $25,000 per share (“AMPS,” and together with Common Shares, “Shares”), of TS&W/Claymore Tax-Advantaged Balanced Fund (“TYW”) in connection with the solicitation by the Board of Trustees of TYW (the “TYW Board”) of proxies to be voted at a special meeting of shareholders of TYW to be held on November 23, 2011, and any adjournments or postponements thereof (the “Meeting”).The Meeting is being held to consider the proposal that is listed on the Notice of Meeting and is discussed elsewhere in greater detail in this Proxy Statement/Prospectus.The Meeting will be held at the offices of TYW, 2455 Corporate West Drive, Lisle, Illinois 60532 on November 23, 2011, at 12:00 p.m., noon, Central Time. This Proxy Statement/Prospectus and the enclosed proxy card are first being sent to shareholders of TYW on or about October 26, 2011. If shareholders are unable to attend the Meeting, the TYW Board requests that they vote their Shares by completing and returning the enclosed proxy card or by recording their voting instructions by telephone or via the Internet. The purposes of the Meeting are: 1. To approve an Agreement and Plan of Reorganization between TYW and Rydex | SGI Municipal Fund, a series of the Security Income Fund (“Rydex | SGI Fund”), pursuant to which TYW would (i) transfer substantially all of its assets and stated liabilities to Rydex|SGI Fund in exchange solely for Class A shares of Rydex|SGI Fund (the “New Shares”), (ii) distribute such New Shares to its common shareholders and (iii) dissolve; and 2. To transact such other business as may properly come before the Meeting or any adjournments or postponements thereof. The TYW Board has approved a reorganization (the “Reorganization”) by which TYW, a diversified closed-end investment company, would be reorganized into Rydex | SGI Fund, a newly created diversified series of Security Income Fund, an open-end investment company (the “Corporation”), pursuant to an Agreement and Plan of Reorganization (the “Reorganization Agreement”) between TYW and the Corporation on behalf of Rydex | SGI Fund.If shareholders approve the Reorganization Agreement, TYW would begin the process for an orderly redemption of the outstanding AMPS at their liquidation preference of $25,000 per share.TYW and Rydex | SGI Fund are sometimes referred to herein each as a “Fund” and collectively as the “Funds.” The following documents have been filed with the SEC and incorporated by reference into this Proxy Statement/Prospectus: (i) the Annual Report to shareholders of TYW, which includes information relating to TYW for the fiscal year ended December 31, 2010; (ii) the Semi-Annual Report to shareholders of TYW, which includes information relating to TYW for the semi-annual fiscal period ended June 30, 2011; and (iii) a Statement of Additional Information dated October 24, 2011, relating to this Proxy Statement/Prospectus (the “Reorganization SAI”), which contains additional information about the Reorganization and Rydex | SGI Fund.Free copies of any of the above documents can be obtained by writing to or calling: SECURITY INVESTORS, LLC 805 King Farm Blvd., Suite 600 Rockville, MD 20850 1-800-820-0888 If you wish to request the Reorganization SAI, please ask for the “Rydex | SGI Fund Reorganization SAI.”Copies of TYW’s most recent annual report and semi-annual report can also be obtained through TYW’s website at www.guggenheimfunds.com/tyw. The Funds are subject to the informational requirements of the Securities Exchange Act of 1934, as amended (“1934 Act”), and in accordance therewith are required to file reports and other information with the SEC. You may review and copy information about the Funds, including the prospectuses and the statements of additional information, at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549.You may call the SEC at (202) 551-8090 for information about the operation of the public reference room.You may obtain copies of this information, with payment of a duplication fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Branch, Office of Consumer Affairs and Information Services, Securities and Exchange Commission, Washington, DC 20549.You may also access reports and other information about the Funds on the EDGAR database on the SEC’s Internet website at www.sec.gov. Common Shares of TYW are listed on the New York Stock Exchange (the “NYSE”) under the ticker symbol “TYW.”Reports, proxy statements and other information concerning TYW may be inspected at the offices of the NYSE, 20 Broad Street, New York, New York 10005. This Proxy Statement/Prospectus sets forth concisely the information shareholders of TYW should know before voting on the Reorganization and constitutes an offering of New Shares of Rydex | SGI Fund only. This Proxy Statement/Prospectus serves as a prospectus of Rydex | SGI Fund in connection with the issuance of New Shares in the Reorganization.Please read it carefully and retain it for future reference.No person has been authorized to give any information or make any representation not contained in this Proxy Statement/Prospectus and, if so given or made, such information or representation must not be relied upon as having been authorized.This Proxy Statement/Prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities in any jurisdiction in which, or to any person to whom, it is unlawful to make such offer or solicitation. The TYW Board knows of no business other than that discussed above that will be presented for consideration at the Meeting.If any other matter is properly presented, it is the intention of the persons named in the enclosed proxy to vote in accordance with their best judgment. THE SEC HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OF THIS PROXY STATEMENT/PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Proxy Statement/Prospectus is October 24, 2011. ii Table of Contents SUMMARY 1 THE REORGANIZATION 5 COMPARISON OF TYW AND RYDEX | SGI FUND 5 FEES AND EXPENSES 5 COMPARISON OF INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES, RISKS AND MANAGEMENT OF TYW AND RYDEX | SGI FUND 7 PRINCIPAL RISKS OF INVESTING IN THE FUNDS 11 INVESTMENT RESTRICTIONS 18 PERFORMANCE INFORMATION 18 MANAGEMENT OF THE FUNDS 19 SERVICE PROVIDERS 21 PURCHASE AND REDEMPTION OF FUND SHARES 21 CAPITALIZATION 22 SHAREHOLDER SERVICING 23 GOVERNING LAW AND CHARTER 23 ADDITIONAL INFORMATION ABOUT THE REORGANIZATION 24 TERMS OF THE REORGANIZATION 25 BACKGROUND AND TYW BOARD CONSIDERATIONS RELATING TO THE REORGANIZATION 26 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE REORGANIZATION 28 REALIGNMENT OF THE FUNDS’ PORTFOLIOS 30 EXPENSES OF THE REORGANIZATION 30 SHAREHOLDER APPROVAL 31 ADDITIONAL INFORMATION ABOUT RYDEX | SGI FUND 31 PURCHASE AND REDEMPTION OF FUND SHARES 31 SELLING SHARES 36 DIVIDENDS AND TAXES 38 FINANCIAL HIGHLIGHTS 39 ADDITIONAL INFORMATION ABOUT TYW 40 PER SHARE PRICE DATA 40 DESCRIPTION OF SHARES 40 OTHER INFORMATION 41 FURTHER INFORMATION ABOUT VOTING AND THE MEETING 41 SOLICITATION OF PROXIES 42 SHAREHOLDER INFORMATION 42 OTHER MATTERS 43 APPENDIX I:AGREEMENT AND PLAN OF REORGANIZATION AI-1 APPENDIX II:FUNDAMENTAL INVESTMENT POLICIES AII-1 APPENDIX III:SUB-ADVISER’S RELATED PERFORMANCE AIII-1 APPENDIX IV:DESCRIPTION OF CHANGE OF CONTROL TRANSACTION AIV-1 APPENDIX V:FINANCIAL HIGHLIGHTS OF TYW AV-1 APPENDIX VI:SHAREHOLDER INFORMATION AVI-1 APPENDIX VII:DESCRIPTION OF TYW AMPS AVII-1 2 SUMMARY THIS SUMMARY IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE ADDITIONAL INFORMATION CONTAINED ELSEWHERE IN THIS PROXY STATEMENT/PROSPECTUS AND THE REORGANIZATION AGREEMENT (A COPY OF WHICH IS ATTACHED AS APPENDIX I). The Proposed Reorganization.The TYW Board, including the trustees who are not “interested persons” (as defined in the Investment Company Act of 1940 (“1940 Act”)) of TYW (“Independent Trustees”), has approved the Reorganization Agreement and the transactions contemplated thereby. Subject to shareholder approval, the Reorganization Agreement provides for: · the transfer of substantially all the assets and stated liabilities of TYW to Rydex | SGI Fund in exchange for New Shares of Rydex | SGI Fund; · the distribution of such New Shares as a liquidating distribution to common shareholders of TYW in complete liquidation and termination of TYW; and · the dissolution of TYW in accordance with applicable Delaware law. After obtaining shareholder approval for the Reorganization, TYW would begin the process for an orderly redemption of the outstanding AMPS at their liquidation preference of $25,000 per share prior to the closing of the Reorganization (“Closing Date”).If shareholders approve the Reorganization Agreement, common shareholders of TYW will receive New Shares of the Rydex | SGI Fund having an aggregate net asset value equal to the value of the acquired assets less the stated liabilities of TYW. Comparison of the Funds.Rydex | SGI Fund is advised by Security Investors, LLC (“Security Investors”) and sub-advised by Guggenheim Partners Asset Management, LLC (“GPAM”), each of which is an affiliate of TYW’s current investment adviser, Guggenheim Funds Investment Advisors, LLC (“GFIA”).TYW is subadvised by Thompson, Siegel & Walmsley LLC (“TS&W”) and SMC Fixed Income Management, LP (“SMCFIM”). As discussed below, the principal investment strategies of Rydex | SGI Fund are consistent with a significant component of TYW’s investment strategies, although there are some notable differences.The TYW Board determined that the Reorganization is in the best interests of TYW. Investment Strategies.TYW commenced operations as a diversified closed-end fund in 2004, and its investment objective is to provide a high level of total after-tax return, including attractive tax advantaged income.Under normal market conditions, TYW invests at least 50%, but less than 60%, of its total assets in debt securities and other obligations issued by or on behalf of states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies and instrumentalities, the interest on which is exempt from regular federal income tax and which is not a preference item for purposes of the alternative minimum tax, and at least 40%, but less than 50%, of its total assets in common stocks, preferred securities and other income securities.TYW may invest may invest in municipal securities with a broad range of maturities and credit ratings, including both investment grade and below-investment grade municipal securities.In addition, TYW invests at least 40% (and not more than 50%) of its assets in certain common stocks and preferred securities and certain other income securities.TYW may also utilize a variety of hedging strategies to seek to protect the value of TYW’s municipal securities against the volatility of interest rate changes and other market movements.TYW seeks to enhance the level of its current income through the use of financial leverage. Rydex | SGI Fund’s investment objective is to invest, under normal market conditions, at least 80% of its assets in a diversified portfolio of municipal securities whose interest is free from federal income tax. This investment strategy may not be changed without shareholder approval.Interest from the Fund’s investments may be subject to the federal alternative minimum tax.The Fund may invest up to 20% of its assets in securities the interest on which is subject to federal income taxation, including corporate bonds and other corporate debt securities, taxable municipal securities (which may include, for example, Build America Bonds and Qualified School Construction Bonds), mortgage-backed and asset backed securities, repurchase and reverse repurchase agreements, syndicated bank loans and securities issued by the U.S. government or its agencies and instrumentalities. The Fund also may invest, up to 20% of its assets, in a variety of investment vehicles, such as closed-end funds, exchange traded funds (“ETFs”) and other mutual funds. The Fund may use derivatives for investment purposes. Derivatives include futures, forward contracts, options, structured securities, inverse floating rate instruments, swaps, caps, floors, and collars. The Fund may use leverage by using derivatives and tender option bonds (“TOBs”) in accordance with applicable legal guidance. The fixed income securities in which the Fund invests will primarily be domestic securities, but may also include, up to 20% of its assets, foreign and emerging market securities. Rydex | SGI Fund will allocate assets across different market sectors and maturities and may invest in municipal bonds rated in any rating category or in unrated municipal bonds. The Fund, however, will invest under normal market conditions, at least 80% of its assets in investment grade securities (i.e., rated in the top four long-term rating categories by a nationally recognized statistical ratings organization or, if unrated, determined by GPAM to be of comparable quality). The Fund may invest 25% or more of the Fund’s assets in municipal instruments that finance similar projects, such as those relating to education, healthcare, housing, utilities, or water and sewers. Structures.TYW is a closed-end investment company.Closed-end investment companies generally do not redeem their outstanding shares or engage in the continuous sale of new shares.Shares of closed-end funds typically are traded on a securities exchange; TYW’s Common Shares trade on the NYSE.Thus, persons wishing to buy or sell closed-end fund shares generally must do so through a broker-dealer and pay or receive the market price per share (plus or minus any applicable commissions).The market price may be more (a premium) or less (a discount) than the net asset value per share of the closed-end fund.Closed-end funds have greater flexibility than open-end investment companies, such as Rydex | SGI Fund, to make certain types of investments, and to use certain investment strategies, such as financial leverage and investments in illiquid securities.The leverage provided by the outstanding AMPS of TYW may provide benefits to the common shareholders of TYW that are not available to shareholders of Rydex | SGI Fund. Rydex | SGI Fund is an open-end investment company.Open-end investment companies, commonly referred to as mutual funds, issue redeemable securities.The holders of redeemable securities have the right to surrender those securities to the mutual fund and obtain in return an amount based on their proportionate share of the value of the mutual fund’s net assets on each business day (minus applicable deferred sales charges, if any).Mutual funds also continuously issue new shares to investors at a price based on the fund’s net asset value next determined.Such a fund’s net asset value per share is determined by deducting the amount of its liabilities from the value of its assets and dividing the difference by the number of shares outstanding.Sales charges are usually paid on purchases and sales transactions in Class A shares of Rydex | SGI Fund, although no such charges will be paid on Class A shares issued in the Reorganization (i.e., the New Shares). Background, Reasons for the Proposed Reorganization and TYW Board Considerations Relating to the Proposed Reorganization. TYW commenced operations as a diversified closed-end fund in 2004, and its investment objective is to provide a high level of total after-tax return, including attractive tax advantaged income.Under normal market conditions, TYW invests at least 50%, but less than 60%, of its total assets in debt securities and other obligations issued by or on behalf of states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies and instrumentalities, the interest on which is exempt from regular federal income tax and which is not a preference item for purposes of the alternative minimum tax, and at least 40%, but less than 50%, of its total assets in common stocks, preferred securities and other income securities. Over the course of several months, the TYW Board considered several alternatives to TYW’s current structure in an effort to address the discount at which TYW’s Common Shares have traded and provide value for all shareholders of TYW.Among other alternatives, the TYW Board considered conducting one or more tender offers, changing the investment strategy, converting TYW to an open-end fund, additional merger alternatives, and increasing the distribution rate.The TYW Board ultimately determined that the proposed Reorganization was in the best interest of TYW.The TYW Board concluded that the features of Rydex | SGI Fund would be more beneficial to TYW shareholders than proposals in which TYW would remain a closed-end investment company and provide common shareholders with a limited opportunity for liquidity through measures such as tender offers. 2 As set forth in the Reorganization Agreement, common shareholders of TYW will receive a number of New Shares having an aggregate net asset value equal to the value of the assets less the stated liabilities of TYW.Immediately after the Reorganization, the New Shares may be redeemed at net asset value per share without any redemption fee.Therefore, the Reorganization will eliminate the discount at which Common Shares of TYW have historically traded and give common shareholders the ability to realize the net asset value of their Common Shares.The Reorganization also will provide holders of the AMPS liquidity at the liquidation preference per share. The TYW Board believes that the Reorganization will provide long-term shareholders an opportunity to continue to invest in a fund with a principal investment strategy consistent with a significant component of TYW’s current investment strategies.Alternatively, for shareholders seeking liquidity at net asset value, the Reorganization will eliminate the discount and give common shareholders the ability to realize the net asset value of their Common Shares by redeeming them from Rydex | SGI Fund at net asset value without any redemption fee. Based upon all of the information considered and the conclusions reached, the TYW Board determined that the proposed Reorganization was in the best interests of TYW, taking into consideration such factors as it deemed appropriate in the exercise of its business judgment.The TYW Board also determined that the interests of existing shareholders of TYW would not be diluted as a result of the Reorganization. For more information on the factors the TYW Board considered in approving the Reorganization, see “Additional Information about the Reorganization – Background and TYW Board Considerations Relating to the Reorganization” Board and Shareholder Approval.The TYW Board, including the Independent Trustees, has approved the Reorganization Agreement and has concluded that: (i) the Reorganization is in the best interests of TYW and (ii) the interests of the existing shareholders of TYW will not be diluted as a result of the Reorganization. Approval of the Reorganization requires the affirmative vote of a majority of the outstanding voting securities of TYW in order to become effective.The “vote of a majority of the outstanding voting securities” is defined in the 1940 Act, as the lesser of the vote of (i)67% or more of the voting securities of TYW entitled to vote thereon present at the shareholder meeting or represented by proxy, provided that the holders of more than 50% of the outstanding voting securities of TYW are present or represented by proxy; or (ii) more than 50% of the outstanding voting securities of TYW entitled to vote thereon.For purposes of the above vote, holders of the Common Shares and AMPS will vote together as a single class.Approval of the Reorganization also requires the affirmative vote of holders of a majority of the AMPS outstanding voting separately as a single class. The TYW Board, including the Independent Trustees, recommends that you vote “FOR” the proposal to approve the Reorganization. In considering whether to approve the Reorganization, you should note that: · TYW is a closed-end fund and its Common Shares are traded on the NYSE.The market price of such shares may be more (a premium) or less (a discount) than the net asset value per share of TYW.Rydex | SGI Fund is an open-end fund, which issues redeemable securities.The holders of redeemable securities have the right to surrender those securities to Rydex | SGI Fund and obtain in return an amount based on their proportionate share of the value of the Fund’s net assets on each business day (minus any applicable deferred sales charge, if any).If the Reorganization is consummated, common shareholders of TYW who become shareholders of Rydex | SGI Fund will be able to redeem the New Shares at their net asset value per share on any business day without any redemption fee. · As discussed below, the principal investment strategies of Rydex | SGI Fund are consistent with a significant component of TYW’s investment strategies, although there are some notable differences.For example, each of the Funds invests a significant portion of its assets in municipal securities. TYW, however, is required only to invest at least 50% (and not more than 60%) of its total assets in municipal securities.However, Rydex | SGI Fund has a fundamental policy of investing at least 80% of its assets in municipal securities, which can only be changed by shareholders, whereas TYW, as a non-fundamental policy, must invest at least 50%, but less than 3 60%, of its total assets in municipal securities.In addition, TYW invests at least 40% (and not more than 50%) of its total assets in certain common stocks and preferred securities and in certain other income securities.Under normal market conditions, TYW invests at least 80% of its total assets in a portfolio of municipal securities and equity securities that are eligible to pay tax-advantaged income; this can only be changed with shareholder approval. · As a result of the Reorganization, the investment adviser will change from GFIA to Security Investors, and the sub-advisers will change from TS&W and SMCFIM to GPAM.GFIA, Security Investors and GPAM are under common control. · It is anticipated that Rydex | SGI Fund will have a lower annual operating expense ratio than TYW currently has. · After obtaining shareholder approval for the Reorganization, TYW would begin the process for an orderly redemption of the outstanding AMPS so that all the AMPS would be redeemed prior to the Closing Date at their liquidation preference of $25,000 per share.If shareholder approval is obtained at the Meeting on November 23, 2011, it is anticipated that the redemption of the AMPS will take place on December 13, 2011 for Series M7 AMPS and December 14, 2011 for Series T28 AMPS. · The Reorganization is intended to qualify as a “reorganization” within the meaning of Section 368(a)(1)(F) of the Internal Revenue Code of 1986, as amended (the “Code”).If the Reorganization so qualifies, in general, a common shareholder of TYW will recognize no gain or loss for federal income tax purposes upon the receipt solely of the New Shares of Rydex | SGI Fund in connection with the Reorganization.Additionally, TYW would not recognize any gain or loss for federal income tax purposes as a result of the transfer of substantially all of its assets and stated liabilities solely in exchange for the New Shares of Rydex | SGI Fund or as a result of its liquidation. · As a new series of the Corporation, Rydex|SGI Fund has no operating history.As a result, Rydex | SGI Fund is not yet fully invested in accordance with its principal investment strategies.In addition, if the Reorganization is approved by shareholders, certain portfolio holdings of TYW will be sold shortly before the Closing Date, in order to pay for the redemption of the AMPS and to transition TYW’s portfolio holdings in accordance with Rydex|SGI Fund’s principal investment strategies.TYW expects that it will primarily dispose of the equity securities and other income producing securities, which would be inconsistent with the investment policies of Rydex | SGI Fund.Security Investors may also sell portfolio securities that Rydex | SGI Fund acquired from TYW after the Closing Date.Both Funds may thus engage in transition management techniques to facilitate the portfolio transition process.Such sales and purchases could result in increased transaction costs, all or part of which are ultimately borne by all shareholders, and may result in the realization of taxable gains or losses for either or both Funds.Depending on market conditions, such transition may not be completed by the time of the Closing Date.For an additional discussion of issues surround the realignment of the Funds’ portfolios, please see the section below entitled, “Additional Information about the Reorganization – Realignment of the Funds’ Portfolios.” · Subject to the requisite approval of shareholders of TYW on November 23, 2011, it is expected that the Closing Date will take place on or about January 13, 2012.However, the Closing Date may be delayed, including in the event that the shareholder meeting is adjourned, postponed or delayed.In the event that the Reorganization is not approved by shareholders of TYW, the TYW Board intends to schedule an annual meeting of shareholders. · Approximately two weeks prior to the Closing Date, Common Shares will cease trading on the NYSE in order to allow time transfer shareholder information to the Rydex | SGI Fund and its transfer agent.During this time period, holders of Common Shares will not be able to sell their Common Shares and their investment will temporarily be illiquid.After the closing of the Reorganization, however, such holders may redeem New Shares with the Rydex | SGI Fund at net asset value, on any business day, as further explained below. 4 THE REORGANIZATION The TYW Board, including the Independent Trustees, has approved the Reorganization Agreement.If shareholders approve the Reorganization Agreement, TYW would begin the process for an orderly redemption of the outstanding AMPS at their liquidation preference of $25,000 per share prior to the Closing Date.After redemption of the AMPS, common shareholders of TYW will receive New Shares of Rydex | SGI Fund having an aggregate net asset value equal to the value of the acquired assets less the stated liabilities of TYW (effectively equal to the net asset value of the TYW’s Common Shares as of the time of the Reorganization).Upon receipt by TYW of such New Shares, TYW will distribute the New Shares as a liquidating distribution to the common shareholders of TYW in complete liquidation and termination of TYW.As soon as practicable after the Closing Date, TYW will deregister as an investment company under the 1940 Act and dissolve in accordance with applicable Delaware law, the state of organization of TYW. COMPARISON OF TYW AND RYDEX | SGI FUND FEES AND EXPENSES It is anticipated that common shareholders of TYW will experience a reduced annual operating expense ratio as a result of the Reorganization.Rydex | SGI Fund will pay to Security Investors a management fee, computed on a daily basis and payable monthly, equal on an annual basis to 0.50% of the average daily net asset value of Rydex | SGI Fund.Security Investors will pay GPAM an annual fee equal to one-half of the management fee, net of any waivers.Rydex | SGI Fund also will be responsible for other expenses, including the cost of transfer agency, custody, fund administration, legal and audit.In addition, as discussed in more detail below, the Board of Directors of Rydex | SGI Fund has adopted a distribution and services plan (the “12b-1 Plan”) pursuant to Rule 12b-1 under the 1940 Act. Under the 12b-1 Plan, Rydex | SGI Fund is authorized to pay as compensation an annual fee to Rydex Distributors, LLC (“Rydex Distributors”), the distributor of Rydex | SGI Fund’s shares, of 0.25% of the average daily net asset value of the ClassA shares, including the New Shares, to finance various activities relating to the distribution of such shares to investors and the provision of services to such investors. Security Investors has contractually agreed, through May 1, 2013, to waive fees and/or reimburse expenses to the extent necessary to limit the ordinary operating expenses (including distribution (12b-1) fees, but exclusive of brokerage costs, dividends on securities sold short, acquired fund fees and expenses, interest, taxes, litigation, indemnification, and extraordinary expenses) of Rydex | SGI Fund to an annual percentage of 0.80% of average daily net assets.Security Investors is entitled to reimbursement by Rydex | SGI Fund of fees waived or expenses reimbursed during any of the previous 36 months beginning on the date of the expense limitation agreement.The agreement will expire, if it is not renewed, when it reaches its termination (subject to recoupment rights) or when Security Investors ceases to serve as the investment manager (without recoupment rights). The New Shares will represent Class A shares of Rydex | SGI Fund. The table below sets forth the fees and expenses that investors may pay to buy and hold shares of TYW and Rydex | SGI Fund pro forma after the Reorganization, including (i) the unaudited fees and expenses paid by TYW for the twelve-month period ended June 30, 2011 and (ii) pro forma annualized fees and expenses for Rydex | SGI Fund for the twelve-month period ended June 30, 2011 assuming the Reorganization had been completed as of the beginning of such period. Rydex | SGI Fund is newly organized and has not had any operations of its own as of the date of this Proxy Statement/Prospectus; accordingly, fees and expenses are based on estimates. As shown below, after fee waivers and expense reimbursements, the Reorganization is expected to result in decreased total annual expenses for shareholders of TYW. 5 Shareholder Fees (fees paid directly from your investment) TYW PRO FORMA RYDEX | SGI FUND Class A* Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price)1 N/A 4.75% Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) 1 N/A None Redemption Charge (as a percentage of amount redeemed or exchanged) 1 N/A None Dividend Reinvestment Plan Fees None2 N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) TYW3 PRO FORMA RYDEX | SGI FUND Class A* Management fees 1.10% 0.50% Distribution and service (12b-1) fees N/A 0.25% Other expenses 0.55% 0.55% Total annual fund operating expenses 1.65% 1.30% Fee waiver (and/or expense reimbursement) 4 N/A -0.50% Total expense after waiver 1.65% 0.80% * Based on TYW’s net assets and restated to solely reflect contractual fees and expenses (and not estimated economies of scale) of Rydex | SGI Fund.Rydex | SGI Fund also issues Class C and Institutional shares which will not be issued in connection with the Reorganization. 1 As a closed-end fund, TYW is listed and traded on the NYSE and does not charge a sales load or a redemption fee. When buying or selling Common Shares of TYW, investors will incur customary brokerage commissions and charges.No sales charges will be paid as part of the Reorganization. 2 TYW shareholders will pay brokerage charges if they direct the Plan Agent to sell Common Shares held in a dividend reinvestment account. 3 The expense figures for TYW shown in the table above are a percentage of net assets attributable to Common Shares, based on leverage of 36.5% of Managed Assets. 4 Security Investors has contractually agreed through May 1, 2013, to waive fees and/or reimburse expenses to the extent necessary to limit the ordinary operating expenses (including distribution (12b-1) fees, but exclusive of brokerage costs, dividends on securities sold short, acquired fund fees and expenses, interest, taxes, litigation, indemnification, and extraordinary expenses) (“Operating Expenses”) of Rydex | SGI Fund to an annual percentage of 0.80%of average daily net assets.The New Shares will represent Class A shares of Rydex | SGI Fund. Rydex | SGI Fund may have “Total annual fund operating expenses after fee waiver” greater than the expense cap as a result of any acquired fund fees and expenses or other expenses that are excluded from the calculation. Security Investors is entitled to reimbursement by Rydex | SGI Fund of fees waived or expenses reimbursed during any of the previous 36 months beginning on the date of the expense limitation agreement.The agreement will expire, if it is not renewed, when it reaches its termination (subject to recoupment rights) or when Security Investors ceases to serve as the investment manager. EXAMPLES The following Examples are intended to help you compare the costs of investing in each Fund and the combined Fund after the Reorganization with the cost of investing in other mutual funds. 6 The Examples assume that you invest $10,000 in each Fund and in the combined Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Examples also assume that your investment has a 5% return each year and that each Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: TYW 1 Year 3 Years 5 Years 10 Years TYW PRO FORMA RYDEX | SGI FUND 1 Year 3 Years 5 Years 10 Years Class A Shares The pro forma Example immediately above reflects sales charges usually payable on purchases of Class A shares of Rydex | SGI Fund. However, no such charges will be paid on Class A shares issued in the Reorganization (i.e., the New Shares). Accordingly, although your actual costs may be higher or lower, based on assumptions described above, costs for Class A shares received by common shareholders of TYW in the Reorganization without the applicable sales charges would be $82, $324, $586 and $1,335 for the 1, 3, 5 and 10-year periods, respectively. Portfolio Turnover. Each Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect each Fund’s performance. No portfolio turnover rate is provided for Rydex | SGI Fund because it has not yet commenced operations.During the most recent fiscal year, TYW’s portfolio turnover was 156% of the average value of its portfolio.If shareholders approve the Reorganization, the short term portfolio turnover is expected to increase in connection with the realignment of the Funds’ portfolios. COMPARISON OF INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES, RISKS AND MANAGEMENT OF TYW AND RYDEX | SGI FUND The investment objectives, principal investment strategies, and risks of the Funds have important similarities as well as some notable distinctions.The chart below summarizes the primary similarities and differences between the Funds’ investment objectives, principal investment strategies and principal risks.There can be no assurance that a Fund will achieve its stated objective. TYW Rydex | SGI Fund Investment Objective Provide a high level of total after-tax return, including attractive tax-advantaged income. Provide current income with an emphasis on income exempt from federal income tax, while also considering capital appreciation. The investment objective of the Fund may be altered by the Board of Directors without the approval of shareholders of Rydex | SGI Fund. Principal Investment Strategies TYW seeks to achieve its objective by investing in a pool of assets that generate income that is either exempt from regular federal income tax or qualifies for federal income taxation at long-term capital gains rates (“tax-advantaged income”), while also offering the potential for capital appreciation through exposure to the equity markets.Under normal market conditions, TYW will invest primarily in a portfolio of securities as follows: Municipal Securities Portfolio. TYW will invest at least 50%, and may invest up to 60%, of its total assets in debt securities and other obligations issued by or on behalf of states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies and instrumentalities, the interest on which is exempt from regular federal income tax and which is not a preference item for purposes of the alternative minimum In pursuit of its objective, Rydex | SGI Fund will invest, under normal market conditions, at least 80% of its assets in a diversified portfolio of municipal securities whose interest is free from federal income tax. This investment strategy may not be changed without shareholder approval. Interest from Rydex | SGI Fund’s investments may be subject to the federal alternative minimum tax. Rydex | SGI Fund may invest up to 20% of its assets in securities the interest on which is subject to federal income taxation, including corporate bonds and other corporate debt securities, taxable municipal securities (which may include, for example, Build America Bonds and Qualified School Construction Bonds), mortgage-backed and asset backed securities, repurchase and reverse repurchase agreements, syndicated bank loans and securities issued by the U.S. government or its agencies and instrumentalities. Rydex | SGI Fund also may invest, up to 20% of its assets, 7 TYW Rydex | SGI Fund tax (“municipal securities”). Equity and Income Securities Portfolio. TYW will invest at least 40%, and may invest up to 50%, of its total assets in common stocks and preferred securities (“equity securities”), that are eligible to pay dividends which, for individual shareholders, qualify for federal income taxation at rates applicable to long-term capital gains, which are currently taxed at a maximum rate of 15% (“tax-qualified dividends”) and in other income securities, including debt securities, real estate investment trust (“REIT”) securities and certain preferred securities, that generate income taxable at ordinary income, rather than long-term capital gain, rates. In connection with the foregoing policy, under normal market conditions, TYW will invest at least 25% of its total assets in equity securities. A substantial portion of the equity and income securities portfolio will be invested in securities that are believed to be eligible to pay tax-qualified dividends. The percentage of TYW’s assets allocated to each portfolio at any time will be determined by Guggenheim Funds Investment Advisors, LLC (“GFIA”) upon consultation with the TYW’s sub-advisors, Thompson, Siegel & Walmsley LLC (“TS&W”) and SMC Fixed Income Management, LP (“SMCFIM”), and will be based generally upon the outlook for the equity and municipal securities markets. TYW may invest in municipal securities with a broad range of maturities and credit ratings, including both investment grade and below-investment grade municipal securities. TYW will not invest more than 20% of its total assets in fixed income securities, including municipal securities, rated below investment grade at the time of acquisition (that is, rated Ba or lower by Moody’s Investors Service, Inc. (“Moody’s”) or BB or lower by Standard & Poor’s Rating Group, a division of The McGraw-Hill Company, Inc. (“S&P”) or, if unrated, determined by GFIA, TS&W or SMCFIM to be of comparable credit quality).TYW may also utilize a variety of hedging strategies to seek to protect the value of TYW’s municipal securities against the volatility of interest rate changes and other market movements.TYW may seek to hedge its municipal securities portfolio against changes in interest rates using exchange-traded futures and option contracts, options on futures contracts, or through over-the-counter dealer transactions in interest rate caps, swap agreements or options thereon. Under normal market conditions, TYW will invest at least 80% of its total assets in a portfolio of municipal securities and equity securities that are eligible to pay tax-advantaged income. Investments in equity securities that do not qualify to pay tax-qualified dividends and non-municipal debt securities are not a principal investment strategy. TYW is not limited in the types of equity and other securities in which it may invest. TYW seeks to enhance the level of the Fund’s current income through the use of financial leverage, and may leverage through the issuance of preferred shares, such as the AMPS. in a variety of investment vehicles, such as closed-end funds, exchange traded funds (“ETFs”) and other mutual funds. Rydex | SGI Fund may use derivatives for investment purposes. Derivatives include futures, forward contracts, options, structured securities, inverse floating rate instruments, swaps, caps, floors, and collars. Rydex | SGI Fund may use leverage by using derivatives and tender option bonds (“TOBs”) in accordance with applicable legal guidance. The fixed income securities in which Rydex | SGI Fund invests will primarily be domestic securities, but may also include, up to 20% of its assets, foreign and emerging markets securities. Rydex | SGI Fund will allocate assets across different market sectors and maturities and may invest in municipal bonds rated in any rating category or in unrated municipal bonds. Rydex | SGI Fund, however, will invest under normal market conditions, at least 80% of its assets in investment grade securities (i.e., rated in the top four long-term rating categories by a nationally recognized statistical ratings organization or, if unrated, determined by Guggenheim Partners Asset Management, LLC (“GPAM”) to be of comparable quality). Rydex | SGI Fund may invest 25% or more of Rydex | SGI Fund’s assets in municipal instruments that finance similar projects, such as those relating to education, healthcare, housing, utilities, or water and sewers. GPAM, Rydex | SGI Fund’s sub-adviser, uses a process for selecting securities for purchase and sale that is based on intensive credit research and involves extensive due diligence on each issuer, region and sector.GPAM also considers macroeconomic outlook and geopolitical issues. GPAM may determine to sell a security: (1) to adjust the portfolio’s average maturity, or to shift assets into or out of higher-yielding securities; (2) if a security’s credit rating has been changed; or (3) to meet redemption requests, among other reasons. Under adverse market conditions (for example, in the event of credit events, where it is deemed opportune to preserve gains, or to preserve the relative value of investments), Rydex | SGI Fund can make temporary defensive investments and may not be able to pursue its objective. 8 TYW Rydex | SGI Fund Investment Manager GFIA Security Investors Sub-Adviser(s) TS&W manages the equity portfolio and other non-municipal income-producing securities and SMCFIM is responsible for the portfolio of municipal bonds GPAM Portfolio Manager(s) Vincent R. Giordano, Portfolio Manager, Managing Member, SMCFIM, leads SMCFIM’s municipal fixed-income investment management team and co-manages TYW’s municipal securities portfolio. Prior to joining SMCFIM, Mr. Giordano was employed by GFIA (f/k/a Claymore Advisors, LLC) and Merrill Lynch. He has more than 30 years of investment experience. Roberto W. Roffo, Portfolio Manager, Managing Director, SMCFIM, co-manages TYW’s municipal securities portfolio. He has more than 15 years of investment management experience focused on the municipal securities market and has worked closely with Mr. Giordano throughout his career. He holds a Bachelor’s Degree from the University of Massachusetts. Paul A. Ferwerda, CFA, Portfolio Manager, Senior Vice President–Domestic Equity and Research, TS&W,is responsible for the day-to-day management of TYW’s common stock portfolio. He has been with TS&W for over 20 years and has more than 25 years of investment experience. Mr. Ferwerda has extensive equity research experience within the financial sector and holds an MBA from Duke University. William M. Bellamy, CFA, Portfolio Manager, Vice President, TS&W, joined TS&W in 2002. He has over 20 years of investment industry experience focused on the fixed-income markets. Mr. Bellamy is responsible for managing TYW’s taxable fixed-income securities. He holds an MBA from Duke University. B. Scott Minerd, Chief Investment Officer of GPAM and its affiliate, Guggenheim Investment Management, LLC (“GIM”), and a managing partner of Guggenheim Partners. Mr. Minerd is also a portfolio manager for the Guggenheim Build America Bonds Managed Duration Trust, an SEC registered closed-end fund. Mr. Minerd joined Guggenheim in May 1998.Mr. Minerd guides the investment strategy of the sector portfolio managers. Prior to joining Guggenheim, Mr. Minerd worked for Adventure Capital (December 1996 - April 1998), a boutique private equity firm. Prior to this, Mr. Minerd was a managing director at Credit Suisse First Boston (July 1994 - November 1996) in charge of trading and risk management for the fixed income trading group.Previously, Mr. Minerd was Morgan Stanley’s London based European Capital Markets Product Training and Risk Manager(May 1988 - July 1994) responsible for Eurobonds, Euro-MTNs, domestic European bonds, FRNs, derivative securities and money market products in 12 European currencies and Asian markets. Mr. Minerd holds a B.S. degree in Economics from the Wharton School, University of Pennsylvania. Anne B. Walsh, Senior Managing Director of GPAM. Ms. Walsh is also portfolio manager for the Guggenheim Build America Bonds Managed Duration Trust, an SEC registered closed-end fund. Ms. Walsh joined GPAM in 2007. Prior to joining GPAM, she was Senior Vice President and the Chief Investment Officer for Reinsurance Group of America, where she was employed from 2000 to 2007. Prior to that role, Ms. Walsh served as Vice President and Senior Investment Consultant for Zurich Scudder Investments. Earlier, she held roles at Lincoln Investment Management and American Bankers Insurance Group. Ms. Walsh received her B.S.B.A. and M.B.A. from Auburn University and her J.D. from the University of Miami School of Law. She is a CFA Charter holder, a Fellow of the Life Management Institute and a member of the CFA Institute. James E. Pass, Managing Director of Municipals at GPAM. Mr. Pass is also a portfolio manager for the Guggenheim Build America Bonds Managed Duration Trust, an SEC registered closed-end fund. Mr. Pass joined GPAM in 2009. Mr. Pass is responsible for the research, development and implementation of GPAM’s strategy involving municipal obligations. Previously, Mr. Pass was a Managing Director at RBC Capital Markets (2000-2009) where he managed the firm’s Midwest Region, which included Illinois, Indiana, Michigan, Missouri, Ohio and Wisconsin. Mr. Pass has been involved in the municipal sector since 1986. Mr. Pass earned a B.A. degree from the University of Pennsylvania in 1986. 9 TYW Rydex | SGI Fund Comparison of Principal Investment Strategies Significant Differences in Strategies · Although each of the Funds will invest a significant portion of its assets in municipal securities, TYW is required only to invest at least 50% (and not more than 60%) of its total assets in municipal securities.Conversely, Rydex|SGI Fund will invest at least 80% of its assets in municipal securities. · TYW will invest at least 40% (and not more than 50%) of its total assets in common stocks and preferred securities that are eligible to pay dividends which, for individual shareholders, qualify for federal income taxation at rates applicable to long-term capital gains, and in other income securities, including debt securities, REIT securities and certain preferred securities, that generate income taxable at ordinary income, rather than long-term capital gain, rates. In addition, under normal market conditions, TYW will invest at least 25% of its total assets in equity securities.Conversely, Rydex | SGI Fund is not required to invest any portion of its assets in such common stocks, preferred securities or income securities and, as it is required to invest at least 80% of its assets in municipal securities (as discussed above), Rydex | SGI Fund is severely limited in its ability to invest in other types of investments. · Whereas TYW may seek to enhance the level of its current income through the use of financial leverage, including through the issuance of preferred shares, such as the AMPS, Rydex|SGI Fund, as an open-end investment company, is more limited in its ability to use leverage under the 1940 Act. · As a closed-end fund, TYW may invest to a greater extent in illiquid securities.Conversely, Rydex|SGI Fund cannot invest more than 15% of its assets in illiquid securities. 10 TYW Rydex | SGI Fund Comparison of Principal Risks Significant Differences in Risks TYW is subject to the following risks, which are not identified as principal risks of investing in Rydex | SGI Fund: ·AMPS risk — Leverage, such as the AMPS, is a speculative investment technique that involves certain risks, including the possibility of higher volatility.In addition, there are certain conflicts of interest between holders of the Common Shares and AMPS, and the interests of the Common Shares and AMPS will differ. ·Common stock risk — The common stocks and other equity securities in which the Fund invests, including the securities of small- or medium-sized companies, may experience substantial volatility in their market value. ·Market discount risk — The Fund, as a closed-end fund, is subject to the risk that its Common Shares may trade at a discount to net asset value. The Fund is not able to predict whether its shares will trade at, above, or below net asset value. ·Value investing risk — “Value” stocks (i.e., stocks that that are believed to be undervalued or inexpensive relative to other investments) may present risks in addition to the general risks associated with investing in common and preferred stocks and, during certain time periods, market dynamics may favor “growth” stocks of issuers that do not display strong fundamentals relative to market price based upon positive price momentum and other factors. Rydex | SGI Fund is subject to the following risks, which are not identified as principal risks of investing in TYW: ·Derivatives risk — The Fund may use derivatives for investment purposes.Derivatives may pose risks in addition to those associated with investing directly in securities or other investments, including limited ability to enter into or unwind a position, imperfect correlations with underlying investments or the Fund’s other portfolio holdings, lack of availability and the risk that the counterparty may default on its obligations. ·Credit derivative transactions risk — Credit derivative instruments may involve special risks because they are difficult to value and typically are highly susceptible to credit risk and may be difficult to sell. In addition, credit default swap transactions may involve greater risks than if the Fund had invested in the reference obligation directly. ·Investment in investment vehicles risk — Investing in other investment vehicles, including closed-end funds, ETFs, and other mutual funds, subjects the Fund to those risks affecting the investment vehicle, including the possibility that the value of the underlying securities held by the investment vehicle could decrease. Moreover, the Fund and its shareholders will incur its pro rata share of the underlying vehicles’ expenses. ·Asset-Backed and Mortgage-Backed Securities Risk — Investors in asset-backed securities, including mortgage-backed securities, generally receive payments that are part interest and part return of principal. These payments may vary based on the rate at which the underlying borrowers pay off their loans. Some asset-backed securities, including mortgage-backed securities, may have structures that make their reaction to interest rates and other factorsdifficult to predict, making their prices very volatile and they are subject to liquidity risk. ·Investments in Syndicated Bank Loans Risk —Investments in syndicated bank loans involve special types of risks, including credit risk, interest rate risk, liquidity risk and prepayment risk.Syndicated bank loans generally offer a floating interest rate.Syndicated bank loans may decline in value if their interest rates do not rise as much or as fast as interest rates in general. ·Tender option bonds risk — Tender option bonds, residual interest tender option bonds and inverse floaters expose the Fund to the same risks as investments in derivatives, as well as risks associated with leverage, especially the risk of increased volatility. An investment in these securities typically will involve greater risk than an investment in a municipal fixed rate security, including the risk of loss of principal.Because distributions on these securities will bear an inverse relationship to short-term municipal security interest rates, distributions will be reduced or, in the extreme, eliminated as rates rise and will increase when rates fall. PRINCIPAL RISKS OF INVESTING IN THE FUNDS Risk is inherent in all investing. As investment companies following similar trading strategies, many of the risks applicable to an investment in TYW are also applicable to an investment in the Rydex | SGI Fund, although, as noted in the comparison above, the investment risks of the Funds may differ in certain respects. Shares of each Fund will change in value, and you could lose money by investing in a Fund. The Funds may not achieve their investment objectives. An investment in a Fund is not a deposit with a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The following specific factors have been identified as the principal risks of investing in Rydex | SGI Fund, certain of which are similar to the principal risks of investing in TYW. Active Trading Risk — Active trading will increase the costs the Fund incurs because of higher brokerage charges or mark-up charges, which are passed on to shareholders of the Fund and, as a result, may lower the Fund’s performance. 11 Asset-Backed and Mortgage-Backed Securities Risk — The Fund may invest in asset-backed securities, including mortgage-backed securities and structured investment vehicles (“SIVs”), which are legal entities that are sponsored by banks, broker-dealers or other financial firms specifically created for the purpose of issuing particular securities or instruments. The Fund will receive payments that are part interest and part return of principal. These payments may vary based on the rate at which borrowers pay off their loans. When a borrower, such as a homeowner with respect to mortgage-backed securities, makes a prepayment, the Fund receives a larger portion of its principal investment back, which means that there will be a decrease in monthly interest payments.An underlying “pool” of assets, such as credit card receivables, automobile loans, or corporate loans or bonds may back asset-backed securities and the pool provides the interest and principal payments to investors. Home mortgage loans are typically grouped together into pools by banks and other lending institutions, and interests in these pools are then sold to investors, allowing the bank or other lending institution to have more money available to loan to home buyers. When homeowners make interest and principal payments, these payments are passed on to the investors in the pool. Some of these pools are guaranteed by U.S. government agencies or by government sponsored private corporations—familiarly called “Ginnie Mae,” “Fannie Mae” and “Freddie Mac.” The underlying assets (i.e., loans) are subject to prepayments, which can shorten the securities’ weighted average life and may lower their return or defaults. The value of these securities also may change because of actual or perceived changes in the creditworthiness of the originator, the servicing agent, the financial institution providing credit support, or swap counterparty. These securities are subject to high degrees of credit, valuation and liquidity risks.Some mortgage-backed securities and SIVs may be leveraged or have structures that make their reaction to interest rates and other factors difficult to predict, making their prices very volatile. Credit Derivative Transactions Risk — The use of credit derivatives is a highly specialized activity which involves strategies and risks different from those associated with ordinary portfolio security transactions. There are three basic transactional forms for credit derivatives: swaps, options and structured instruments, such as credit-linked notes. Default risk derivatives are linked to the price of reference securities or loans after a default by the issuer or borrower. Market spread derivatives are based on the risk that changes in market factors, such as credit spreads, can cause a decline in the value of a security, loan or index. The “buyer” in a credit default swap contract is obligated to pay the “seller” a periodic stream of payments over the term of the contract provided that no event of default on an underlying reference obligation has occurred. If an event of default occurs, the seller must pay the buyer the full notional value, or “par value”, of the reference obligation. Credit default swap transactions are either “physical delivery” settled or “cash” settled. Physical delivery entails the actual delivery of the reference asset to the seller in exchange for the payment of the full par value of the reference asset. Cash settled entails a net cash payment from the seller to the buyer based on the difference of the par value of the reference asset and the current value of the reference asset that may have, through default, lost some, most or all of its value. In addition to market risks applicable to derivatives generally, credit derivative instruments may involve special risks because they are difficult to value and typically are highly susceptible to liquidity and credit risk. These risks include (without limitation) the risk that a seller may fail to satisfy its payment obligations in the event of default, the risk that a swap may expire worthless and will generate income only in the event of default, lack of availability, illiquidity, and mispricing or improper valuation. The Fund may lose the entire amount of its investment in credit derivative instruments. If the Fund is a buyer of a credit default swap and no event of default occurs, the Fund will have made a series of periodic payments (in an amount more or less than the value of the cash flows received on the underlying debt security) and recover nothing of monetary value. Credit default swap transactions and similar transactions may involve greater risks than if the Fund had invested in the reference obligation directly. Credit Risk — It is possible that some issuers of fixed-income securities or a counterparty to a derivatives transaction or repurchase agreement will not make payments on debt securities held by the Fund, or there could be defaults on repurchase agreements held by the Fund. This risk may be especially acute with respect to high yield securities (i.e., “junk bonds”). Also, an issuer may suffer adverse changes in its financial condition that could lower the credit quality of a 12 security, leading to greater volatility in the price of the security and in shares of the Fund. A change in the credit quality rating of a security can affect its liquidity and make it more difficult for the Fund to sell. Any applicable limitation on the credit quality of a security in which the Fund may invest is applied at the time the Fund purchases the security. Credit quality is a measure of the issuer’s expected ability to make all required interest and principal payments in a timely manner. An issuer with the highest credit rating has a very strong capacity with respect to making all payments. An issuer with the second-highest credit rating has a strong capacity to make all payments, but the degree of safety is somewhat less. An issuer with the lowest credit quality rating may be in default or have extremely poor prospects of making timely payment of interest and principal. See Appendix A of the Reorganization SAI for a more complete discussion of the meaning of the different credit quality ratings. Investment grade securities are fixed-income securities that have been determined by a nationally recognized statistical rating organization to have a medium to high probability of being paid (although there is always a risk of default), or which, if unrated, have been determined by Security Investors or GPAM to be of comparable quality. Investment grade securities are designated BBB, A, AA or AAA by S&P, Fitch Investors Service, Inc. (“Fitch”) and Dominion Bond Rating Service Ltd., and Baa, A, Aa or Aaa by Moody’s, or have been determined by Security Investors or GPAM to be of comparable quality. Derivatives Risk — Derivatives include options, futures and options on futures, which may be used to hedge the Fund’s portfolio, to increase returns or to maintain exposure to a market without buying individual securities. These investments may pose risks in addition to those associated with investing directly in securities or other investments. These risks may include illiquidity of the derivative, imperfect correlation with underlying investments or the Fund’s other portfolio holdings, lack of availability, counterparty risks, valuation risks and legal restrictions. In addition, when the Fund sells covered call options, it receives cash but limits its opportunity to profit from an increase in the market value of the security beyond the exercise price (plus the premium received). The gain may be less than if the Fund had not sold an option on the underlying security. There is the risk that such practices may fail to serve their intended purposes and may reduce returns or increase volatility. There is also the risk that the Fund could lose more than the amount the Fund invested in the derivatives. These practices also entail transactional expenses and may cause the Fund to realize higher amounts of short-term capital gains than if the Fund had not engaged in such transactions. Emerging Markets Risk — The Fund may invest in debt securities in emerging markets. Investing in securities in emerging countries may entail greater risks than investing in debt securities in developed countries. These risks include: (1) less social, political and economic stability; (2) the small current size of the markets for such securities and the currently low or nonexistent volume of trading, which result in a lack of liquidity and in greater price volatility; (3) certain national policies which may restrict the Fund’s investment opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests; (4) foreign taxation; and (5) the absence of developed structures governing private or foreign investment or allowing for judicial redress for injury to private property. Sovereign debt of emerging countries may be in default or present a greater risk of default. Foreign Securities Risk — Investing in foreign investments, including investing in foreign securities through ADRs, involve certain special risks, including, but not limited to: (1) unfavorable changes in currency exchange rates; (2) adverse political and economic developments; (3) unreliable or untimely information; (4) limited legal recourse; (5) limited markets; (6) higher operational expenses; and (7) illiquidity. These risks may even be higher in underdeveloped or emerging markets. The Fund considers a security to be a foreign security if the issuer is organized under the laws of a foreign country or is a foreign government, or a sub-division or agency of such government, or the security is traded in markets outside the United States. Foreign investments are normally issued and traded in foreign currencies. As a result, their values may be affected by changes in the exchange rates between particular foreign currencies and the U.S. dollar. Foreign investments may be subject to the risks of seizure by a foreign government, imposition of restrictions on the exchange or transport of foreign currency, and tax increases. There may also be less information publicly available about a foreign company than about most U.S. companies, and foreign companies are usually not subject to accounting, auditing and financial reporting standards and practices comparable to those in the United States. The legal remedies for investors in foreign investments may be more limited than those available in the United States. Certain foreign investments may be less liquid (harder to buy and sell) and more volatile than domestic investments, which means the Fund may at times be unable to sell its 13 foreign investments at desirable prices. For the same reason, the Fund may at times find it difficult to value its foreign investments. Brokerage commissions and other fees are generally higher for foreign investments than for domestic investments. The procedures and rules for settling foreign transactions may also involve delays in payment, delivery or recovery of money or investments. Foreign withholding taxes may reduce the amount of income available to distribute to shareholders of the Fund. High Yield Securities Risk — Higher yielding debt securities in the lower rating (higher risk) categories of the recognized rating services are commonly referred to as “junk bonds.” High yield securities are debt securities that have been determined by a rating agency to have a lower probability of being paid and have a credit rating of BB or lower by S&P and Fitch or Ba or lower by Moody’s or have been determined by Security Investors or GPAM to be of comparable quality. The total return and yield of junk bonds can be expected to fluctuate more than the total return and yield of higher-quality bonds. Junk bonds (those rated below investment grade or in default, or unrated securities determined to be of comparable quality) are regarded as predominantly speculative with respect to the issuer’s continuing ability to meet principal and interest payments. Successful investment in lower-medium and lower-rated debt securities involves greater investment risk and is highly dependent on GPAM’s credit analysis. A real or perceived economic downturn or higher interest rates could cause a decline in high-yield bond prices by lessening the ability of issuers to make principal and interest payments. These bonds are often thinly traded and can be more difficult to sell and value accurately than high-quality bonds. Because objective pricing data may be less available, judgment may play a greater role in the valuation process. In addition, the entire junk bond market can experience sudden and sharp price swings due to a variety of factors, including changes in economic forecasts, stock market activity, large or sustained sales by major investors, a high-profile default, or just a change in the market's psychology. This type of volatility is usually associated more with stocks than bonds. Insurance Risk — Certain municipal securities may be insured by an insurer, such as a bank or other financial institution. Adverse developments affecting a particular insurer or, more generally, banks and financial institutions could have a negative effect on the value of the Fund's holdings. For example, rating agency downgrades of an insurer, or other events in the credit markets that may affect the insured municipal bond market as a whole, may adversely affect the value of the insured municipal bonds held by the Fund. While insurance may reduce the credit risk of a municipal security, it does not protect against fluctuations in the value of the Fund’s shares caused by market changes. It is also important to note that, although insurance may increase the credit safety of investments held by the Fund, it decreases the Fund’s yield as the Fund may pay for the insurance directly or indirectly. Interest Rate Risk — Investments in fixed-income securities are subject to the possibility that interest rates could rise sharply, causing the value of the Fund’s securities and share price to decline. Longer term bonds and zero coupon bonds are generally more sensitive to interest rate changes than shorter-term bonds. Generally, the longer the average maturity of the bonds in the Fund, the more the Fund’s share price will fluctuate in response to interest rate changes. If an issuer calls or redeems an investment during a time of declining interest rates, the Fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. Investors should note that interest rates currently are at, or near, historic lows. Securities with floating interest rates, such as syndicated bank loans, generally are less sensitive to interest rate changes, but may decline in value if their interest rates do not rise as much or as fast as interest rates in general. Investment in Investment Vehicles Risk — Investments in investment companies or other investment vehicles may include index-based unit investment trusts such as Standard & Poor’s Depositary Receipts (“SPDRs”) and similar securities of other investment companies, including mutual funds, closed-end funds, and exchange traded funds (“ETFs”). Such index-based investments sometimes hold substantially all of their assets in securities representing a specific index. In the case of SPDRs, the index represented is the S&P 500 Index, but the Fund may invest in other index-based investments designed to track other indexes or market sectors. To the extent the Fund invests in other investment companies or vehicles, the Fund and its shareholders will incur its pro rata share of the underlying investment companies’ or vehicles’ expenses, such as investment advisory and other management expenses, and shareholders will be required to pay the operating expenses of two or more investment vehicles. In addition, the Fund will be subject to the effects of business and regulatory developments that affect an underlying investment company or vehicle or the investment company industry 14 generally. The Fund may use index-based investments as a way of managing its cash position, to maintain liquidity while gaining exposure to the equity markets, or a particular sector of the equity market, or to seek to avoid losses in declining market conditions. Investments in Syndicated Bank Loans Risk — Syndicated bank loans incur some of the same risks as other debt securities, such as prepayment risk, credit risk, interest rate risk, liquidity risk and risks found with high yield securities. Syndicated loans may be issued in connection with a restructuring (such as leveraged buyout loans, leveraged recapitalizations and other types of acquisition financing). In such highly leveraged transactions, the borrower assumes large amounts of debt in order to have the financial resources to attempt to achieve its business objectives. As such, such syndicated bank loans may be part of highly leveraged transactions and involve a significant risk that the borrower may default or go into bankruptcy. Syndicated bank loans are subject to the risk that the scheduled interest or principal payments will not be paid.Lower rated syndicated bank loans and debt securities (those of less than investment grade quality), involve greater risk of default on interest and principal payments than higher-rated syndicated bank loans and securities. In the event that a non-payment occurs, the value of that obligation likely will decline. In turn, the net asset value of shares of the Fund also would decline. Generally, the lower the rating category, the more risky is the investment. Debt securities rated below BBB by S&P or Moody’s are considered to have speculative characteristics and are commonly referred to as “junk bonds.” Junk bonds entail default and other risks greater than those associated with higher-rated securities. Syndicated bank loans are generally subject to less credit risk than junk bonds. They have features that junk bonds generally do not have.They are senior obligations of the borrower or issuer, are secured by collateral, and generally are subject to certain restrictive covenants in favor of the lenders or security-holders that invest in them. Syndicated bank loans generally offer a floating interest rate.Syndicated bank loans may decline in value if their interest rates do not rise as much or as fast as interest rates in general. Impairment of Collateral.Syndicated bank loans generally are secured by specific collateral of the borrowers and often are senior to most other securities of the borrower (e.g., common stock or debt instruments) in the event of bankruptcy. However, the collateral can be difficult to liquidate and the value of the collateral can decline or be insufficient to meet the obligations of the borrower. As a result, a syndicated bank loan may not be fully collateralized and can decline significantly in value. As a result, the Fund might not receive payments to which it is entitled. Limited Liquidity. Although the resale, or secondary, market for syndicated bank loans is growing, it is currently limited. There is no organized exchange or board of trade on which such loans are traded. Instead, the secondary market for syndicated bank loans is an unregulated inter-dealer or inter-bank re-sale market. Syndicated bank loans usually trade in large denominations (typically $1 million and higher), and trades can be infrequent. The market has limited transparency so that information about actual trades may be difficult to obtain. Accordingly, some of the syndicated bank loans in which the Fund may invest will be relatively illiquid. In addition, syndicated bank loans in which the Fund may invest may require the consent of the borrower and/or the agent prior to sale or assignment. These consent requirements can delay or impede the Fund’s ability to sell syndicated bank loans and may adversely affect the price that can be obtained. The Fund may have difficulty disposing of syndicated bank loans if cash is needed to pay redemption requests, to pay dividends, to pay expenses or to take advantage of new investment opportunities. These considerations may cause the Fund to sell securities at lower prices than it otherwise would consider to meet cash needs, or may cause the Fund to maintain a greater portion of its assets in cash equivalents than it otherwise would, which could negatively affect performance. The Fund values its assets daily. However, because the secondary market for syndicated bank loans is limited, it may be difficult to value syndicated bank loans. Market quotations may not be readily available for some syndicated bank loans or may be volatile and/or subject to large spreads between bid and ask prices, and valuation may require more research than for other securities. In addition, elements of judgment may play a greater role in valuation than for securities with a more active secondary market, because there is less reliable, objective market value data available. The Fund may be in possession of material non-public information about a borrower as a result of its ownership of a syndicated loan and/or corporate debt security of a borrower. Because U.S. laws and regulations generally prohibit trading 15 in securities of issuers while in possession of material, non-public information, the Fund might be unable to trade securities of such a transaction in a security of such a borrower when it would otherwise be advantageous to do so and, as such, could incur a loss. Leverage Risk — The use of derivatives and reverse repurchase agreements may create leveraging risk. For example, because of the low margin deposits required, futures trading involves an extremely high degree of leverage. As a result, a relatively small price movement in a futures contract may result in an immediate and substantial impact on the net asset value of the Fund. Leveraging may cause the Fund to be more volatile than if it had not been leveraged. To mitigate leveraging risk, the Fund segregates or earmarks liquid assets to meet its obligations under, or otherwise covers, the transactions that may give rise to this risk. The Fund is permitted to borrow money for certain purposes. To the extent that the Fund purchases securities while it has outstanding borrowings, it is using leverage, i.e., using borrowed funds for investment. Leveraging will exaggerate the effect on the net asset value of any increase or decrease in the market value of the Fund’s portfolio. Money borrowed for leveraging will be subject to interest costs that may or may not be recovered by appreciation of the securities purchased. The amount of exempt-interest dividends payable by the Fund will generally be the amount of gross tax exempt interest reduced by expenses, including expenses of any borrowing and reverse repurchase agreements. Liquidity Risk — Investments are subject to liquidity risk when they are difficult to purchase or sell. Investments in illiquid securities may reduce the returns of the Fund because it may be unable to sell the illiquid securities at an advantageous time or price. Management Risk — The Fund is subject to management risk because it is an actively managed investment portfolio. The sub-adviser and each individual portfolio manager will apply investment techniques and risk analysis in making decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. Additionally, legislative, regulatory or tax developments may affect the investment techniques available to the sub-adviser and each individual portfolio manager in connection with managing the Fund and may also adversely affect the ability of the Fund to achieve its investment objectives. Market Risk — Most securities fluctuate in price, and equity prices tend to fluctuate more dramatically over the shorter term than do the prices of other asset classes. These movements may result from factors affecting individual companies or from broader influences like changes in interest rates, market conditions, investor confidence or changes in economic, political or financial market conditions. Volatility of financial markets can expose the Fund to greater market risk, possibly resulting in greater liquidity risk. Market conditions also may lead to increased regulation of the Fund and the instruments in which the Fund may invest, which may, in turn, affect the Fund’s ability to pursue its investment objective and the Fund’s performance. Municipal Securities Risk — The Fund will be significantly affected by events that affect the municipal bond market, which could include unfavorable legislative or political developments and adverse changes in the financial conditions of state and municipal issuers. Income from municipal bonds held by the Fund could be declared taxable because of changes in tax laws or interpretations by taxing authorities, or noncompliant conduct of a municipal issuer. In addition, a portion of the Fund’s otherwise tax-exempt dividends may be taxable to those shareholders subject to the federal alternative minimum tax.To the extent that the Fund invests in municipal securities from a given state or geographic region, its share price and performance could be affected by local, state and regional factors, including erosion of the tax base and changes in the economic climate.Also, municipal securities backed by current or anticipated revenues from a specific project or assets can be negatively affected by the discontinuance of taxation supporting the project or assets or the inability to collect enough revenue.Because many municipal securities are issued to finance similar projects (especially those relating to education, health care, utilities and transportation), conditions in those sectors can affect the overall municipal market, including proposed federal, state or local legislation involving the financing of, or declining markets or needs for, such projects. Certain sectors of the municipal bond market have special risks that can affect them more significantly than the market as a whole. For example, health care can be hurt by rising expenses, dependency on third party reimbursements, legislative changes and reductions in government spending; electric utilities are subject to governmental rate regulation; and private activity bonds rely on project revenues and the creditworthiness of the corporate user as opposed to governmental support. Municipalities and municipal projects that rely directly or indirectly on federal funding mechanisms may be negatively affected by current budgetary constraints of the federal government.Other national 16 governmental actions, such as the elimination of tax-exempt status, also could affect performance.In addition, changes in the financial condition of an individual municipal issuer can affect the overall municipal market, and market conditions may directly impact the liquidity and valuation of municipal securities. Options and Futures Risk — The Fund may use options and futures to hedge its portfolio, to gain exposure to a market without buying individual securities or to increase returns. There is the risk that such practices may sometimes reduce returns or increase volatility. These practices also entail transactional expenses. The Fund may also purchase call and put options and write call and put options on a “covered” basis. A call option is “covered” if the Fund owns the security underlying the call or has an absolute right to acquire the security without additional cash consideration (or, if additional cash consideration is required, cash or cash equivalents in such amount are segregated by the Fund’s custodian). Futures (a type of potentially high-risk derivative) are often used to manage or hedge risk because they enable the investor to buy or sell an asset in the future at an agreed-upon price. Options (another type of potentially high-risk derivative) give the investor the right (where the investor purchases the options), or the obligation (where the investor writes (sells) the options), to buy or sell an asset at a predetermined price in the future. Futures and options contracts may be bought or sold for any number of reasons, including: to manage exposure to changes in interest rates and bond prices; as an efficient means of adjusting overall exposure to certain markets; in an effort to enhance income; to protect the value of portfolio securities; and to adjust portfolio duration. The Fund may sell or write call and put options on securities and financial indices. Futures contracts and options may not always be successful investments; their prices can be highly volatile. Using them could lower the Fund’s total return, and the potential loss can exceed the Fund’s initial investment in such contracts. Prepayment Risk — The issuers of securities held by the Fund may be able to prepay principal due on the securities, particularly during periods of declining interest rates. Securities subject to prepayment risk generally offer less potential for gains when interest rates decline and may offer a greater potential for loss when interest rates rise. In addition, rising interest rates may cause prepayments to occur at a slower than expected rate, thereby effectively lengthening the maturity of the security and making the security more sensitive to interest rate changes. Prepayment risk is a major risk of mortgage-backed securities and certain asset-backed securities. Most floating rate loans (such as syndicated bank loans) and debt securities allow for prepayment of principal without penalty. Accordingly, the potential for the value of a floating rate loan or security to increase in response to interest rate declines is limited. Corporate loans or securities purchased to replace a prepaid corporate loan or security may have lower yields than the yield on the prepaid corporate loan. Repurchase Agreements and Reverse Repurchase Agreements Risk — In the event of the insolvency of the counterparty to a repurchase agreement or reverse repurchase agreement, recovery of the repurchase price owed to the Fund or, in the case of a reverse repurchase agreement, the securities sold by the Fund, may be delayed. In a repurchase agreement, such an insolvency may result in a loss to the extent that the value of the purchased securities decreases during the delay or that value has otherwise not been maintained at an amount equal to the repurchase price. In a reverse repurchase agreement, the counterparty's insolvency may result in a loss equal to the amount by which the value of the securities sold by the Fund exceeds the repurchase price payable by the Fund; if the value of the purchased securities increases during such a delay, that loss may also be increased. When the Fund enters into a reverse repurchase agreement, any fluctuations in the market value of either the securities transferred to another party or the securities in which the proceeds may be invested would affect the market value of the Fund’s assets. As a result, such transactions may increase fluctuations in the net asset value of the Fund’s shares. Because reverse repurchase agreements may be considered to be the practical equivalent of borrowing funds, they constitute a form of leverage. If the Fund reinvests the proceeds of a reverse repurchase agreement at a rate lower than the cost of the agreement, entering into the agreement will lower the Fund’s yield and the amount of exempt-interest dividends that may be paid by the Fund. Restricted Securities Risk — Restricted securities cannot be sold to the public without registration under the Securities Act of 1933 (“1933 Act”). Unless registered for sale, restricted securities can be sold only in privately negotiated transactions or pursuant to an exemption from registration. Restricted securities are generally considered illiquid and, therefore, are subject to the Fund’s limitation on illiquid securities. 17 Restricted securities (including Rule 144A securities, defined below) may involve a high degree of business and financial risk, which may result in substantial losses. The securities may be less liquid than publicly traded securities. Although these securities may be resold in privately negotiated transactions, the prices realized from these sales could be less than those originally paid by the Fund. In particular, Rule 144A securities may be resold only to qualified institutional buyers in accordance with Rule 144A under the 1933 Act. Rule 144A permits the resale to “qualified institutional buyers” of “restricted securities” that, when issued, were not of the same class as securities listed on a U.S. securities exchange or quoted on NASDAQ (“Rule 144A Securities”). Investing in Rule 144A Securities and other restricted securities could have the effect of increasing the amount of the Fund’s assets invested in illiquid securities to the extent that qualified institutional buyers become uninterested, for a time, in purchasing these securities. Tender Option Bonds and Related — Tender option bonds are created by depositing municipal bonds into a trust and issuing two classes of trust interests – floating rate certificates and inverse floating rate certificates (also known as residual interest tender option bonds or inverse floaters). Investments in tender option bonds, residual interest tender option bonds and inverse floaters expose the Fund to the same risks as investments in derivatives, as well as risks associated with leverage, especially the risk of increased volatility. An investment in these securities typically will involve greater risk than an investment in a municipal fixed rate security, including the risk of loss of principal. Distributions on residual interest tender option bonds and inverse floaters will bear an inverse relationship to short-term municipal security interest rates. Distributions on the residual interests and inverse floaters paid to the Fund will be reduced or, in the extreme, eliminated as short-term municipal interest rates rise and will increase when short-term municipal interest rates fall. Residual interest tender option bonds and inverse floaters generally will underperform the market for fixed rate municipal securities in a rising interest rate environment. INVESTMENT RESTRICTIONS Each of the Funds has adopted certain fundamental investment restrictions consistent with their operations, which may be changed only with shareholder approval.The fundamental investment restrictions of TYW and Rydex | SGI Fund are set forth side by side in Appendix II to facilitate comparison. PERFORMANCE INFORMATION As of the date of this Proxy Statement/Prospectus, Rydex | SGI Fund has not yet commenced investment operations.When Rydex | SGI Fund has completed a full calendar year of investment operations, it will disclose charts that show annual total returns, highest and lowest quarterly returns and average annual total returns (before and after taxes) compared to a benchmark index selected by Rydex | SGI Fund.Upon completion of the Reorganization, Class A shares of Rydex | SGI Fund will assume the performance, financial and other historical information of TYW’s Common Shares.Returns are based on the net asset value of fund shares.The performance information of TYW is provided below. Average Annual Total Returns For The Periods Ended December 31, 2010 1 Year 5 Years Since Inception1 TYW Return Before Taxes 12.03% 1.81% 3.91% Return After Taxes on Distributions 9.47% -0.76% 1.46% Return After Taxes on Distributions and Sale of Fund Shares 7.75% 0.06% 1.93% 1 April 28, 2004. 18 Year-by-Year Returns Highest and Lowest Returns (Quarterly 2005-2010) Highest Calendar Qtr Return at NAV (non-annualized) 22.36% Quarter Ended 9/30/2009 Lowest Calendar Qtr Return at NAV (non-annualized): -21.06% Quarter Ended 12/31/2008 Year to date NAV return (1/1/11 - 6/30/11) 6.46% The historical performance of The Municipal Composite (the “Composite”), a composite of all of the separate investment advisory accounts managed by GPAM since November 1, 2009, which have substantially similar investment objectives, policies and strategies as Rydex | SGI Fund, is provided in Appendix III. MANAGEMENT OF THE FUNDS The Boards.The Board of Trustees or Directors, as applicable, of each Fund is responsible for the overall supervision of the operations of its respective Fund and performs the various duties imposed on directors or trustees, as applicable, of investment companies by the 1940 Act and under applicable state law.Each Fund has a separate board of trustees or directors, as applicable, and each of which is comprised of different members.The names and addresses of the Board of Directors of the Corporation are available in the Reorganization SAI. Adviser.The adviser for TYW is Guggenheim Funds Investment Advisors, LLC (“GFIA”), a Delaware limited liability company with its principal offices located at 2455 Corporate West Drive, Lisle, Illinois 6053. As of July 31, 2011, GFIA entities have provided supervisory, management, servicing or distribution services on approximately $7.4 billion in assets. GFIA currently provides services to closed-end funds, unit investment trusts, and ETFs.GFIA is responsible for managing, either directly or through others selected by it, the investment activities of TYW and TYW’s business affairs and other administrative matters. TYW pays GFIA a fee, payable monthly, at an annual rate equal to 0.70% of TYW’s average daily managed assets (total assets of TYW, including the assets attributable to the proceeds from any financial leverage, minus the sum of the accrued liabilities, other than the aggregate indebtedness constituting financial leverage), from which GFIA pays monthly to Thompson, Siegel & Walmsley, Inc. (“TS&W”) a fee at the annual rate of 0.42% of TYW’s average daily managed assets attributable to the equity and income securities portfolio, and to SMC Fixed Income Management, LP (“SMCFIM”) a fee at the annual rate of 0.30% of TYW’s average daily managed assets attributable to the municipal securities portfolio.In addition to the fees of GFIA, TYW generally pays all other costs and expenses of its operations.TYW’s investment advisory agreement was reapproved by the TYW Board on April 26, 2011, and a discussion regarding the basis for the re- 19 approval of TYW’s investment advisory agreement, as well as the investment subadvisory agreements, by the TYW Board is available in TYW’s semi-annual report to shareholders for the fiscal year ended June 30, 2011. The adviser for Rydex | SGI Fund is Security Investors, LLC (“Security Investors”), a Kansas limited liability company with its principal offices located at One Security Benefit Place, Topeka, Kansas 66636.As of June 30, 2011, the aggregate assets of all accounts under management of the Security Investors was approximately $23.8 billion. Security Investors also acts as an investment adviser to other open-end investment companies.Security Investors is entitled to receive compensation on an annual basis equal to 0.50% of the average daily net asset value of Rydex | SGI Fund, computed on a daily basis and payable monthly. Security Investors and Rydex | SGI Fund have received from the SEC an exemptive order for a multi manager structure that allows Security Investors to hire, replace or terminate unaffiliated subadvisers without the approval of shareholders. The order also allows Security Investors to revise a sub advisory agreement with an unaffiliated subadviser with the approval of Rydex | SGI Fund’s Board of Directors, but without shareholder approval. If a new unaffiliated subadviser is hired, shareholders will receive information about the new sub adviser within 90 days of the change. The order allows the Rydex | SGI Fund to operate more efficiently and with greater flexibility. Security Investors provides the following oversight and evaluation services to Rydex | SGI Fund with regard to sub-advisers: · performing initial due diligence on prospective subadvisers for Rydex | SGI Fund; · monitoring the performance of the subadvisers; · communicating performance expectations to the subadvisers; and · ultimately recommending to the Board of Directors whether a subadviser’s contract should be renewed, modified or terminated. Security Investors does not expect to recommend frequent changes of subadvisers. Although Security Investors will monitor the performance of sub advisers, there is no certainty that any subadviser or Rydex | SGI Fund will obtain favorable results at any given time.A discussion regarding the basis for Rydex | SGI Fund’s Board of Directors approving any investment advisory contract on behalf of Rydex | SGI Fund will be provided in Rydex | SGI Fund’s annual report for the fiscal year ended December 31, 2011. Subadviser(s).TYW and GFIA have retained TS&W to act as the investment sub-adviser for the portion of TYW’s assets allocated to its equity and income securities portfolio. TS&W, organized as an investment adviser since 1970 and located in Richmond, Virginia, provides investment management services to corporations, pension and profit-sharing plans, 401(k) and thrift plans, trusts, estates and other institutions and individuals.GFIA (and not TYW) pays a portion of the fees it receives to TS&W in return for its services.TS&W is wholly owned by Old Mutual (US) Holdings Inc. The principal offices of TS&W are located at 5000 Monument Avenue, Richmond, Virginia. TYW and GFIA have also retained the services of SMCFIM to act as the sub-adviser for the portion of TYW’s assets allocated to municipal bonds.SMCFIM is a subsidiary of Spring Mountain Capital LP (“Spring Mountain”), an investment management firm founded in July 2001 that specializes in alternative investment and advisory services for both broad asset allocation and/or focused portfolios.GFIA (and not TYW) pays a portion of the fees it receives to SMCFIM in return for its services. The sub-adviser for Rydex | SGI Fund is Guggenheim Partners Asset Management, LLC (“GPAM”), a Delaware limited liability company with its principal offices located at 100 Wilshire Boulevard, 5th Floor, Santa Monica, California 90401.Security Investors has entered into a sub-advisory agreement with its affiliate, GPAM, to provide investment advisory services to Rydex | SGI Fund.Pursuant to this agreement, GPAM furnishes investment advisory services, supervises and arranges for the purchase and sale of securities on behalf of Rydex | SGI Fund and provides for the compilation and maintenance of records pertaining to such investment advisory services, subject to the control and supervision of Rydex | SGI Fund’s Board of Directors and Security Investors. For such services, Security Investors pays GPAM an annual fee equal to one-half of Security Investors’ management fee, net of any waivers. 20 Portfolio Management.The portfolio managers of the Funds and a description of their backgrounds are disclosed in the above section titled “Comparison of Investment Objectives, Principal Investment Strategies, Risks and Management of TYW and Rydex | SGI Fund.”The Reorganization SAI provides information about Rydex | SGI Fund’s portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of Fund shares. SERVICE PROVIDERS Administrator.GFIA serves as the administrator for TYW.Security Investors serves as the administrator for Rydex | SGI Fund. Custodian, Transfer Agent, and Other Service Providers.The Bank of New York Mellon (“BNY”), 101 Barclay Street, New York, New York 10286, serves as the custodian, transfer agent, auction agent and accounting agent for TYW.UMB Bank, N.A. (“UMB Bank”), 928 Grand Avenue, Kansas City, Missouri 64106, serves as the custodian for Rydex | SGI Fund.Rydex Fund Services, LLC (“Rydex Fund Services”), 805 King Farm Boulevard, Suite 600, Rockville, Maryland 20850, acts as the transfer and dividend paying agent for Rydex | SGI Fund. Rydex Distributors (“Rydex Distributors”), 805 King Farm Boulevard, Suite 600, Rockville, Maryland 20850, has entered into a Distribution Agreement with Rydex | SGI Fund pursuant to which it distributes shares of Rydex | SGI Fund.As a closed end fund, TYW does not have a distributor. Independent Registered Public Accounting Firm.Ernst & Young LLP (“E&Y”), 155 North Wacker Drive, Chicago, IL 60606, serves as the independent registered public accounting firm for both TYW and Rydex | SGI Fund. The independent registered public accounting firm is responsible for auditing the annual financial statements of each Fund. NOTE ABOUT AFFILIATIONS AMONG GFIA, GPAM, SECURITY INVESTORS, RYDEX DISTRIBUTORS AND RYDEX FUND SERVICES Each of GFIA and GPAM are subsidiaries of Guggenheim Partners, LLC (“Guggenheim Partners”).Each of Security Investors, Rydex Fund Services and Rydex Distributors is a wholly owned subsidiary of Security Benefit Corporation (“SBC”).On July 30, 2010, Guggenheim SBC Holdings, LLC, an investor group managed by a subsidiary of Guggenheim Partners, acquired control of SBC.In addition, as discussed more fully below, on September 20, 2011, Guggenheim Capital, LLC (“Guggenheim Capital”), the parent company of Guggenheim Partners, agreed to purchase Security Benefit Asset Management Holdings, LLC, the indirect holding company of Security Investors and certain affiliated businesses.Guggenheim Partners is a global, independent, privately-held, diversified financial services firm with more than 1,500 dedicated professionals and more than $100 billion in assets under supervision. PURCHASE AND REDEMPTION OF FUND SHARES TYW.Common Shares of TYW are listed and traded on the NYSE and investors may purchase or sell Common Shares on the NYSE.For additional information regarding the historical prices of the Common Shares, please see the section below entitled, “Additional Information about TYW – Per Share Price Data.”In addition, TYW may, from time to time, issue preferred shares, such as the AMPS.On July 1, 2004, TYW issued AMPS Series M7 and AMPS Series T28, each with a liquidation preference of $25,000 per share plus accrued dividends. Dividends are accumulated daily at an annual rate set through auction procedures. Distribution of net realized capital gains, if any, are paid annually. As of June 30, 2011, TYW had $105 million of leverage outstanding in the form of the AMPS.AMPS holders receive a dividend that is reset every 7 or 28 days, depending on the tranche. Rydex | SGI Fund.Shares of Rydex | SGI Fund may be purchased or redeemed through your broker/ dealer, another financial intermediary that has an agreement with Rydex Distributors, or through the transfer agent (by mail or telephone, if you select the telephone option on your account application). You may purchase, redeem or exchange shares of any class of the Fund on any day the New York Stock Exchange is open for business. For ClassA and C shares, the minimum initial investment is $100. Subsequent investments must be $100 (or $20 under an Automatic Investment Plan). For Institutional Class shares, the minimum initial investment is $2 million, although the Fund may waive this requirement at its discretion. The Institutional Class shares have a minimum account balance of $1 million. Due to the relatively high cost of maintaining accounts below the minimum account balance, the Fund reserves the right to redeem 21 shares if an account balance falls below the minimum account balance for any reason. Investors will be given 60 days’ notice to reestablish the minimum account balance. If the account balance is not increased, the account may be closed, and the proceeds sent to the investor. Fund shares will be redeemed at net asset value on the day the account is closed.Only Class A shares will be issued in connection with the Reorganization. For more information regarding the procedures for purchasing and redeeming shares of Rydex | SGI Fund, see “Additional Information about Rydex | SGI Fund – Purchase and Redemption of Shares” and “Additional Information about Rydex | SGI Fund – How to Buy Shares” in this Proxy Statement/Prospectus. CAPITALIZATION The following table sets forth the capitalization of TYW and the pro forma capitalization of Rydex | SGI Fund as if the Reorganization had occurred on the date below. Rydex | SGI Fund is newly organized and has no assets, operating history or performance information of its own as of the date of this Proxy Statement/Prospectus. CAPITALIZATION AS OF JUNE 30, 2011 TYW PRO FORMA RYDEX | SGI FUND Total Net Assets Common Shares Outstanding Common Shares Authorized Unlimited Unlimited1 Net Asset Value Per Common Share 1 Reflects the costs associated with the Reorganization including the costs associated with the shareholder meeting, which will be borne by shareholders of TYW, in an amount not to exceed $260,000.The pro forma New Shares outstanding reflect the issuance by Rydex | SGI Fund of 15,386,446 New Shares reflecting the exchange of substantially all of the assets and stated liabilities of TYW for New Shares of Rydex | SGI Fund at the pro forma net asset value per share. The New Shares of Rydex | SGI Fund will have an aggregate net asset value equal to the value of the acquired assets less the stated liabilities of TYW. As discussed more fully below, as of December 31, 2010, TYW had capital loss carryovers of approximately $49 million which were scheduled to expire after 2016 and 2017.This represented approximately $3.21 per share.It is anticipated that certain ownership changes in TYW prior to the Reorganization and in Rydex | SGI Fund after the Reorganization could result in an annual limitation on the ability to use such losses against capital gains.In such a case, the annual amount of available capital loss carryovers would be limited to approximately $6.8 million per year, and a portion of such loss carryovers would expire before they are utilized.Taking into account current year capitals, under such limitation, Rydex | SGI Fund could utilize a maximum of approximately $45,000,000 of TYW’scapital loss carryforwards before they expire, meaning that approximately $4,000,000 of TYW’scapital loss carryforwards could be lost, although there can be no assurance that TYW could have utilized any or all of such capital loss carryforwards in the absence of the Reorganization. In addition, as discussed more fully below,the number of New Shares issued in connection with the Reorganization will be determined in accordance with the valuation method approved by the Board of Directors of the Corporation and described in Rydex | SGI Fund’s then-current prospectus and/or Statement of Additional Information.However, there are no material differences between the valuation methods of the Funds. 22 SHAREHOLDER SERVICING Dividend Reinvestment Plan.TYW offers its shareholders a dividend reinvestment plan, pursuant to which shareholders of TYW may elect to have all dividends and distributions that are declared by TYW automatically reinvested in additional Common Shares of TYW.With respect to Rydex | SGI Fund, if this option is chosen by shareholders, distributions of capital gains or payment of an income dividend are automatically reinvested on the payable date in shares of Rydex | SGI Fund at net asset value.It is the policy of TYW to pay distributions on a quarterly basis. In contrast, the Rydex | SGI Fund pays distributions on a monthly basis.Upon approval of the Reorganization, the dividend reinvestment plan of TYW will immediately cease, which means that any distributions paid by TYW after such time will be paid in cash. 12b-1 Plan.TYW Common Shares are not subject to any 12b-1 distribution and service fees. The Board of Directors of Rydex | SGI Fund has adopted the 12b-1 Plan pursuant to Rule 12b-1 under the 1940 Act. Under the 12b-1 Plan, Rydex | SGI Fund is authorized to pay as compensation an annual fee to Rydex Distributors of 0.25% of the average daily net asset value of the ClassA shares, including the New Shares, to finance various activities relating to the distribution of such shares to investors and the provision of services to such investors. These expenses include, but are not limited to, the payment of compensation (including compensation to securities dealers and other financial institutions and organizations) to obtain various administrative services for Rydex | SGI Fund. These services include, among other things, processing new shareholder account applications and serving as the primary source of information to customers in answering questions concerning Rydex | SGI Fund and their transactions with Rydex | SGI Fund. By receiving shares subject to distribution fees and service fees, a holder of New Shares may pay more over time than the shareholder would by purchasing shares with other types of sales charge arrangements. Long-term shareholders may pay more than the economic equivalent of the maximum front-end sales charge permitted by the rules of the Financial Industry Regulatory Authority (“FINRA”). The net income attributable to the shares will be reduced by the amount of distribution fees and service fees and other expenses of Rydex | SGI Fund. GOVERNING LAW AND CHARTER Rydex | SGI Fund is a Kansas corporation registered as an open-end management investment company and governed by a Board of Directors which currently consists of six directors. TYW is a Delaware statutory trust registered as a closed-end management investment company. TYW is governed by a Board of Trustees which currently consists of seven trustees.Rydex | SGI Fund and TYW have different board members.A fund organized as a Kansas corporation, such as Rydex | SGI Fund, is governed by both the Kansas General Corporation Code and the corporation’s charter and bylaws. A fund organized as a Delaware trust, such as TYW, is governed by both the Delaware Statutory Trust Act and its Agreement and Declaration of Trust and its bylaws.In addition, TYW holds annual meetings of shareholders; conversely, Rydex | SGI Fund does not generally hold annual meetings of shareholders and will do so only when required by law.However, shareholders of Kansas corporations and shareholders of Delaware statutory trusts share certain protections under applicable law.For example, shareholders of Delaware statutory trusts, except to the extent otherwise provided in the governing trust instrument, are protected from liability under Delaware statutory law, which provides that shareholders of a Delaware statutory trust have the same limitation of personal liability as is extended to shareholders of a private corporation for profit incorporated in the State of Delaware.TYW's Agreement and Declaration of Trust provides such shareholder liability protections.Similarly, shareholders of a Kansas corporation generally are shielded from personal liability for the corporation’s debts or obligations, unless the corporate charter provides otherwise.The corporate charter of Security Income Fund also provides such shareholder liability protections.In addition, the charter of a Kansas corporation may include a provision eliminating or limiting the personal liability of a director to the corporation or its stockholders for monetary damages for breach of fiduciary duty as a director unless the director breached the duty of loyalty to the corporation or its stockholders, acted in bad faith or derived an improper personal benefit, among other things.The corporate charter of Security Income Fund provides such protections.Under Delaware statutory law, a governing instrument may also provide for the limitation or elimination of any and all liabilities for breach of contract and breach of duties (including fiduciary duties) of a trustee, provided that the instrument may not limit or eliminate liability for any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing.TYW's Agreement and Declaration of Trust provides similar protections.The foregoing is only a summary of certain differences between the Funds under applicable law. It is not intended to be a complete list of differences and 23 shareholders should refer to the provisions of each Fund's applicable organizational documents and applicable law for a more thorough comparison. Such documents are filed as part of each Fund's registration statements with the SEC. ADDITIONAL INFORMATION ABOUT THE REORGANIZATION GENERAL Pursuant to the Reorganization Agreement, Rydex | SGI Fund will acquire substantially all of the assets and will assume the stated liabilities of TYW, in exchange for New Shares of Rydex | SGI Fund to be issued by Rydex | SGI Fund to TYW.After obtaining shareholder approval for the Reorganization, TYW would begin the process for an orderly redemption of the outstanding AMPS so that all the AMPS would be redeemed prior to the Closing Date at their liquidation preference of $25,000 per share.Once the AMPS have been redeemed, Rydex | SGI Fund will acquire substantially all of the assets and will assume the stated liabilities of TYW, in exchange for New Shares of Rydex | SGI Fund to be issued to TYW.The New Shares of Rydex | SGI Fund issued to TYW will be distributed as a liquidating distribution to the common shareholders of TYW in complete liquidation and termination of TYW.Thus, common shareholders of TYW will become shareholders of Rydex | SGI Fund.Common shareholders will receive New Shares of the Rydex | SGI Fund having an aggregate net asset value equal to the value of the acquired assets less the stated liabilities of TYW.As soon as practicable after the Closing Date, TYW will deregister as an investment company under the 1940 Act and dissolve under applicable Delaware law. As a result of the Reorganization, each common shareholder of TYW will own New Shares of Rydex | SGI Fund that will have an aggregate net asset value equal to the value of the acquired assets less the stated liabilities of TYW.The Reorganization will not result in a dilution of net asset value of either Fund’s shares, other than to reflect the costs of the Reorganization.No sales charge will be charged to common shareholders of TYW in connection with their receipt of New Shares of Rydex | SGI Fund in the Reorganization. As discussed above, Security Investors is the investment adviser, and GPAM is the sub-adviser, to Rydex | SGI Fund.Security Investors is managed by an indirect wholly-owned subsidiary of Guggenheim Capital.Guggenheim Capital wishes to purchase Security Investors and certain affiliated businesses (the “Transaction”).The Transaction will be effected by Guggenheim Capital buying 100% of the equity of the holding company that owns Security Investors.After the Transaction, Guggenheim Capital will control Security Investors (through one or more of its subsidiaries), and it is expected that the services rendered to Rydex | SGI Fund by Security Investors and GPAM will not change. The 1940 Act, the law that regulates open- and closed-end investment companies, such as the Funds, provides that a mutual fund’s investment advisory agreement terminates whenever there is a “change in control” of the investment adviser. (In this context, the term “investment adviser” applies to both an investment adviser and a sub-adviser.)The change in the corporate ownership structure of Security Investors contemplated by the Transaction would constitute a “change in control” (as this term is used for regulatory purposes) of Security Investors.In order for Security Investors and GPAM to continue to advise Rydex | SGI Fund and manage its investments, new investment management and sub-advisory agreements must be in effect upon the consummation of the Transaction. The Transaction will not result in material changes to the day-to-day management and operations of Rydex | SGI Fund. The personnel, officers and managers of Security Investors will remain the same.Upon completion of the Transaction, Guggenheim Capital will be the parent company of Security Investors. The Transaction would also affect the control of Rydex | SGI Fund’s principal underwriter/distributor, Rydex Distributors, an affiliate of Security Investors.Under the 1940 Act, shareholder approval is not required in order for Rydex Distributors to continue providing services to the Funds after the closing of the Transaction. A more fulsome description of the Transaction and detailed information on the effect of the transaction on the ownership structure of Security Investors is set forth in Appendix IV to this Proxy Statement/Prospectus.The Board of Rydex | SGI Fund and the sole initial shareholder of Rydex | SGI Fund have approved the current investment management and sub-advisory agreements and new investment management and sub-advisory agreements to become effective upon the closing of the Transaction.The fees charged by Security Investors and GPAM for their services to Rydex | SGI Fund under the new investment management and sub-advisory agreements will be the same as its fees under the current investment management and sub-advisory agreements. The other terms of the new investment management and sub-advisory agreements will also be the same in all material respects to those of the current investment management and sub-advisory 24 agreements. While the parties expect the Transaction to be completed in early 2012, it is subject to various conditions (including a condition that 80% or more of the Rydex | SGI Fund’s and related funds’ assets managed by Security Investors approve the new investment management and sub-advisory agreements), and may be delayed or even terminated due to unforeseen circumstances.Approval of the Reorganization by shareholders of TYW will be deemed to constitute approval of the new investment management and sub-advisory agreements by such shareholders as shareholders of Rydex | SGI Fund.If for some reason the Transaction does not occur, the current investment management agreement between Security Investors and Rydex | SGI Fund, as well as the current sub-advisory agreement between Security Investors and GPAM, will not terminate and will remain in effect, and the new investment management and sub-advisory agreements will not be entered into, even if they have been approved by shareholders. TERMS OF THE REORGANIZATION Pursuant to the Reorganization Agreement, Rydex | SGI Fund will acquire substantially all of the assets and the stated liabilities of TYW on the Closing Date in consideration for New Shares of Rydex | SGI Fund.After obtaining shareholder approval for the Reorganization, TYW would begin the process for an orderly redemption of the outstanding AMPS so that all the AMPS would be redeemed prior to the Closing Date at their liquidation preference of $25,000 per share.Subject to shareholders of TYW approving the Reorganization on November 23, 2011, the Closing Date will be on or about January 13, 2012, or such later date as TYW and Rydex | SGI Fund may mutually agree. On the Closing Date, TYW will transfer to Rydex | SGI Fund substantially all of its assets and stated liabilities.Rydex|SGI Fund will in turn transfer to TYW a number of its New Shares having an aggregate net asset value equal to the value of the acquired assets less the stated liabilities of TYW, as determined in accordance with the valuation method approved by the Board of Directors of the Corporation and described in Rydex | SGI Fund’s then current prospectus and/or Statement of Additional Information.However, there are no material differences between the valuation methods of the Funds. Upon approval of the Reorganization, the dividend reinvestment plan of TYW will immediately cease, which means that any distributions paid by TYW after such time will be paid in cash.TYW expects to make a quarterly distribution prior to the Closing Date.It is currently expected that the amount of the distribution will be approximately 20 cents per share.It is also currently expected that approximately half of such distribution will be taxable to shareholders and the remainder is currently estimated to be a tax-exempt dividend.TYW does not currently expect to make any distributions of capital gains prior to closing because any such gains are expected to be offset by prior capital loss carryovers. Approximately two weeks prior to the Closing Date, Common Shares will cease trading on the NYSE in order to allow time transfer shareholder information to the Rydex | SGI Fund and its transfer agent.During this time period, holders of Common Shares will not be able to sell their Common Shares and their investment will temporarily be illiquid.After the closing of the Reorganization, however, such holders may redeem New Shares with the Rydex | SGI Fund at net asset value, on any business day, as further explained below. Promptly after the Closing Date, TYW expects to distribute to its common shareholders in a liquidating distribution the New Shares of Rydex | SGI Fund in complete liquidation and termination of TYW.TYW will then terminate its registration under the 1940 Act and dissolve under applicable Delaware law. TYW, Rydex | SGI Fund, GFAI, Security Investors and GPAM have made certain standard representations and warranties to each other regarding their status and conduct of business. Pursuant to the Reorganization Agreement, GFIA agreed to assume upon the Closing Date all of the liabilities of TYW not assumed by Rydex | SGI Fund pursuant to the Reorganization Agreement, including without limitation any liabilities of TYW to indemnify the trustees of the TYW pursuant to the terms of the TYW’s Agreement and Declaration of Trust, TYW’s Amended and Restated By-Laws and any indemnification agreement between TYW and a trustee of TYW. Unless waived in accordance with the Reorganization Agreement (except for the redemption of all of the outstanding AMPS of TYW and the delivery by Dechert LLP of a tax-free opinion, which will not be waived), the obligations of the parties set forth in the Reorganization Agreement are conditioned upon, among other things: 25 · the approval of the Reorganization by shareholders of TYW; · the redemption of all of the outstanding AMPS of TYW; · the receipt of all necessary approvals, registrations and exemptions under federal and state laws; · the accuracy in all material respects as of the Closing Date of the representations and warranties of the parties and performance and compliance in all respects with the parties’ agreements, obligations and covenants required by the Reorganization Agreement; · the effectiveness under applicable law of the registration statement of Rydex | SGI Fund of which this Proxy Statement/Prospectus forms a part and the absence of any stop orders under the 1933 Act, pertaining thereto; · the effectiveness under applicable law of a registration statement relating to the public offering of New Shares of Rydex | SGI Fund and the absence of any stop orders under the 1933 Act pertaining thereto; and · the receipt of an opinion of Dechert LLP relating to, among other things, the tax-free nature of the Reorganization. The Reorganization Agreement may be terminated or amended under certain circumstances before or after approval thereof by the shareholders of TYW.For example, either the Corporation or TYW may at its option terminate the Reorganization Agreement at or prior to the Closing Date because: (i) of a material breach by the other of any representation, warranty, or agreement contained therein to be performed at or prior to the Closing Date;(ii) a condition therein expressed to be precedent to the obligations of the terminating party has not been met and it reasonably appears that it will not or cannot be met; or (iii) TYW would incur certain extraordinary expenses contemplated by the Reorganization Agreement.Additional information is available in the Reorganization Agreement, which is attached as Appendix I. BACKGROUND AND TYW BOARD CONSIDERATIONS RELATING TO THE REORGANIZATION TYW commenced operations as a diversified closed-end fund in 2004, and its investment objective is to provide a high level of total after-tax return, including attractive tax advantaged income.Under normal market conditions, TYW invests at least 50%, but less than 60%, of its total assets in debt securities and other obligations issued by or on behalf of states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies and instrumentalities, the interest on which is exempt from regular federal income tax and which is not a preference item for purposes of the alternative minimum tax, and at least 40%, but less than 50%, of its total assets in common stocks, preferred securities and other income securities. The TYW Board began exploring strategic alternatives for the Fund in 2010 in anticipation of the expiration of reduced tax rates applicable to qualified dividends after December 31, 2010.While such tax rates ultimately were extended until December 31, 2012, the TYW Board continued to explore various strategic alternatives for the Fund. Over the course of several months, the TYW Board considered several alternatives to TYW’s current structure over a series of meetings in an effort to address the discount at which TYW’s Common Shares have traded and provide value for all shareholders of TYW.Among other alternatives, the TYW Board considered conducting one or more tender offers, changing the investment strategy, converting TYW to an open-end fund, additional merger alternatives, and increasing the distribution rate.In April 2011, the TYW Board approved in principle the conversion of the Fund into an open-end mutual fund, which would have been managed by TS&W, subject to negotiation of definitive documentation to implement the conversion.However, TYW was unable to reach a definitive agreement with the proposed open-end fund sponsor with respect to the terms of such proposed conversion. The TYW Board invited TYW’s investment adviser and sub-advisers to present revised proposals for alternative structures for TYW.The TYW Board considered a proposal presented by SMCFIM, which would have maintained TYW as a closed-end fund, and a proposal presented by GFIA, GPAM and Security Investors, which involved the reorganization of TYW into Rydex | SGI Fund.In considering each proposal, the TYW Board requested and received 26 substantial information, including materials with respect to investment objective and policies, investment performance, expense levels, portfolio management, portfolio composition and size, potential for liquidity, market discounts and tax consequences. The Independent Trustees of TYW also met independently of management and the interested trustee to consider the Reorganization, including a review of the effect of the Reorganization on TYW shareholders. They were assisted in this review by their independent legal counsel. The TYW Board also considered the alternatives of liquidating TYW or of continuing operations as a closed-end fund and seeking other managers. After carefully considering the information presented in connection with each proposal, the TYW Board concluded that the Reorganization was in the best interests of TYW as the features of Rydex | SGI Fund would be more beneficial to TYW shareholders than other proposals, including proposals in which TYW would remain a closed-end investment company and provide common shareholders with a limited opportunity for liquidity through measures such as tender offers. As set forth in the Reorganization Agreement, common shareholders of TYW will receive a number of New Shares having an aggregate net asset value equal to the value of the assets less the stated liabilities of TYW.Immediately after the Reorganization, the New Shares may be redeemed at net asset value per share without any redemption fee.Therefore, the Reorganization will eliminate the discount at which Common Shares of TYW have historically traded and give common shareholders the ability to realize the value of their Common Shares.The Reorganization also will provide holders of the AMPS liquidity at the liquidation preference per share. Based upon the considerations discussed below, among others, on August 10, 2011, the TYW Board, including all of the Independent Trustees, approved the proposed Reorganization. The trustees considered the following factors, among others, in determining to recommend that shareholders of TYW approve the Reorganization: · The Reorganization will provide long-term shareholders an opportunity to continue to invest in a fund with a principal investment strategy consistent with a significant component of TYW’s investment strategies. · For common shareholders seeking liquidity at net asset value, the Reorganization into an open-end fund will eliminate the discount and give common shareholders the ability to realize the value of their Common Shares by redeeming them from Rydex | SGI Fund at net asset value without any redemption fee.As an open-end fund, Rydex | SGI Fund provides shareholders continuous liquidity at net asset value through daily redemptions. · Following the Reorganization, shareholders will benefit from a reduced management fee and lower projected expense ratio.TYW pays GFIA a management fee, payable monthly, at an annual rate equal to 0.70% of TYW’s average daily managed assets (total assets of TYW, including the assets attributable to the proceeds from any financial leverage, minus the sum of the accrued liabilities, other than the aggregate indebtedness constituting financial leverage), whereas Rydex | SGI Fund pays Security Investors compensation on an annual basis equal to 0.50% of the average daily closing value of Rydex | SGI Fund’s net assets, computed on a daily basis and payable monthly.For the six-month period ended June 30, 2011, TYW had an annualized unaudited ratio of net expenses to average net assets applicable to Common Shares equal to 1.65% and, for the fiscal year ended December 31, 2010, TYW had a ratio of net expenses to average net assets applicable to Common Shares equal to 1.80%.Security Investors has contractually agreed, through May 1, 2013, to waive fees and/or reimburse expenses to the extent necessary to limit the ordinary operating expenses (including distribution (12b-1) fees, but exclusive of brokerage costs, dividends on securities sold short, acquired fund fees and expenses, interest, taxes, litigation, indemnification, and extraordinary expenses) of Rydex | SGI Fund to an annual percentage of 0.80% of average daily net assets.Shareholders should note that Security Investors is entitled to reimbursement by Rydex | SGI Fund of fees waived or expenses reimbursed during any of the previous 36 months beginning on the date of the expense limitation agreement.The agreement will expire, if it is not renewed, when it reaches its termination (subject to recoupment rights) or when Security Investors ceases to serve as the investment manager (without recoupment rights). · The potential asset growth of Rydex | SGI Fund through the robust distribution capabilities of a proven sales organization, Rydex Distributors, LLC, may over time, lead to an even lower expense ratio for shareholders of Rydex | SGI Fund.Shareholders should note that Security Investors could potentially incur a benefit, as a result 27 of such growth, during the three year period for which fees and expenses are contractually limited if gross expense ratios fall beneath the expense cap agreed upon by Security Investors. Consequently, Security Investors could recoup expenses previously waived or reimbursed. · The nature, extent and quality of services to be provided by Security Investors and GPAM.The TYW Board considered the qualifications, experience and skills of GPAM’s portfolio management personnel and key personnel of Security Investors.In addition, the TYW Board considered the anticipated purchase of Security Investors by Guggenheim Capital as described more fully above and in Appendix IV · GPAM’s ability to achieve Rydex | SGI Fund’s investment objective, and noted information provided regarding GPAM’s performance relative to the performance of other advisers and funds employing a similar strategy. · Since the first quarter of 2008, the auction markets for auction rate securities like the AMPS have not functioned normally, and the TYW Board believes that no well-established secondary market currently exists outside the auctions for AMPS. The Reorganization would provide liquidity for holders of TYW’s AMPS, who would receive the liquidation preference per share in connection with the redemption of the outstanding AMPS. · TYW's investment objective is to provide a high level of total after-tax return, including attractive tax-advantaged income. TYW seeks to achieve its investment objective by investing in a portfolio of assets consisting primarily of (i) municipal securities and (ii) equity securities that are eligible to pay “qualified dividends” (which qualify for federal income taxation at rates applicable to long-term capital gains).However, reduced tax rates applicable to qualified dividends are scheduled to expire after December 31, 2012. · GFIA’s agreement that TYW will only incur a portion of the costs associated with the Reorganization, including the costs associated with the shareholder meeting.Ordinary and routine expenses of the Reorganization borne by TYW would not exceed $260,000, including the cost of insurance purchased by TYW to cover the TYW Board members after the Reorganization (i.e., tail insurance).The Board noted that the costs to be borne by TYW were not expected to exceed those associated with a liquidation of TYW. · The terms and conditions of the Reorganization and whether the Reorganization would result in the dilution of the interests of TYW's existing shareholders in light of the basis on which New Shares of Rydex | SGI Fund will be issued to TYW as contemplated in the Reorganization Agreement. · The tax consequences of the Reorganization on TYW and its shareholders; the Reorganization is expected to be a tax-free reorganization for federal income tax purposes and the receipt by TYW common shareholders of New Shares of Rydex | SGI Fund as a result of the Reorganization is expected to be a tax-free transaction. · The possible negative impact of the Reorganization on TYW’s capital loss carryforwards. · Nominations of trustees and shareholder proposals submitted by shareholders of TYW, including shareholders holding both Common Shares and AMPS, including whether such proposals would provide continuing liquidity for Common Shareholders at net asset value, and the potential costs and expenses that would be incurred by TYW in connection with a proxy contest related to such nominations and proposals. Based upon all of the information considered and the conclusions reached, the TYW Board determined that the proposed Reorganization was in the best interests of TYW, taking into consideration such factors as it deemed appropriate in the exercise of its business judgment.The TYW Board also determined that the interests of existing shareholders of TYW would not be diluted as a result of the Reorganization. MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE REORGANIZATION The following is a general summary of the material anticipated federal income tax consequences of the Reorganization.The discussion is based upon the Internal Revenue Code of 1986, as amended (the “Code”), Treasury regulations, court decisions, published positions of the Internal Revenue Service (“IRS”) and other applicable authorities, all as in effect on the date hereof and all of which are subject to change or differing interpretations (possibly with retroactive effect).The discussion is limited to U.S. persons who hold Common Shares of TYW as capital assets for federal income tax purposes.This summary does not address all of the federal income tax consequences that may be relevant to a particular shareholder 28 or to shareholders who may be subject to special treatment under federal income tax laws.No ruling has been or will be obtained from the IRS regarding any matter relating to the Reorganization.No assurance can be given that the IRS would not assert a position contrary to any of the tax aspects described below. Shareholders must consult their own tax advisers as to the federal income tax consequences of the Reorganization, as well as the effects of state, local and non-U.S. tax laws. It is a condition to closing the Reorganization that TYW receive an opinion, dated as of the Closing Date, from Dechert LLP, counsel to Rydex | SGI Fund, regarding the characterization of the Reorganization as a “reorganization” within the meaning of Section 368(a)(1)(F) of the Code.As such a reorganization, the federal income tax consequences of the Reorganization can be summarized as follows: · No gain or loss will be recognized by TYW or Rydex | SGI Fund upon the transfer of the acquired assets of TYW to Rydex| SGI Fund in exchange solely for New Shares of Rydex | SGI Fund and the assumption by Rydex | SGI Fund of the stated liabilities of TYW and the subsequent liquidation of TYW. · No gain or loss will be recognized by a common shareholder of TYW who exchanges all of his Common Shares of TYW solely for New Shares of Rydex | SGI Fund pursuant to the Reorganization. · The aggregate tax basis of the New Shares of Rydex | SGI Fund received by a common shareholder of TYW pursuant to the Reorganization will be the same as the aggregate tax basis of the Common Shares of TYW surrendered in exchange therefor. · The holding period of the New Shares of Rydex | SGI Fund received by a common shareholder of TYW pursuant to the Reorganization will include the holding period of the Common Shares of TYW surrendered in exchange therefor. · Rydex | SGI Fund’s tax basis in the TYW assets received by Rydex | SGI Fund pursuant to the Reorganization will, in each instance, equal the tax basis of such assets in the hands of TYW immediately prior to the Reorganization, and Rydex | SGI Fund’s holding period of such assets will, in each instance, include the period during which the assets were held by TYW. · TYW expects to make a quarterly distribution prior to the Closing Date.It is currently expected that the amount of the distribution will be approximately 20 cents per share.It is also currently expected that approximately half of such distribution will be taxable to shareholders and the remainder is currently estimated to be a tax-exempt dividend.TYW does not currently expect to make any distributions of capital gains prior to closing because any such gains are expected to be offset by prior capital loss carryovers. The opinion of Dechert LLP will be based on federal income tax law in effect on the Closing Date.In rendering the opinion, Dechert LLP will also rely upon certain representations of the management of TYW and Rydex | SGI Fund and assume, among other things, that the Reorganization will be consummated in accordance with the operative documents.An opinion of counsel is not binding on the IRS or any court. Rydex | SGI Fund intends to be taxed under the rules applicable to regulated investment companies as defined in Section 851 of the Code, which are the same rules currently applicable to TYW and its shareholders.See the section entitled “Additional Information About Rydex | SGI Fund – Dividends and Taxes” for a description of the tax consequences of investing in Rydex | SGI Fund. As of December 31, 2010, TYW had capital loss carryovers of approximately $49 million which were scheduled to expire after 2016 and 2017.It is anticipated that certain ownership changes in TYW prior to the Reorganization and in Rydex | SGI Fund after the Reorganization could result in an annual limitation on the ability to use such losses against capital gains.In such a case, the annual amount of available capital loss carryovers would be limited to approximately $6.8 million per year, and a portion of such loss carryovers would expire before they are utilized.Taking into account current year capital gains, under such limitation, Rydex | SGI Fund could utilize a maximum of approximately $45,000,000 of TYW’scapital loss carryforwards before they expire, meaning that approximately $4,000,000 of TYWscapital loss carryforwards could be lost, although there can be no assurance that TYW could have utilized any or all of such capital loss carryforwards in the absence of the Reorganization. 29 REALIGNMENT OF THE FUNDS’ PORTFOLIOS As a new series of the Corporation, Rydex|SGI Fund has no operating history.As a result, Rydex | SGI Fund is not invested in accordance with its principal investment strategies.If the Reorganization is approved by TYW shareholders, certain portfolio holdings of TYW will be sold before the Closing Date in order to pay for the redemption of the AMPS and to transition TYW’s portfolio holdings in accordance with Rydex|SGI Fund’s principal investment strategies.TYW expects that it will primarily dispose of the equity securities and other income producing securities, which would be inconsistent with the investment policies of Rydex | SGI Fund.Security Investors and/or GPAM may also sell portfolio securities that Rydex | SGI Fund acquired from TYW after the Closing Date. In connection with the realignment of the Funds’ portfolios, each Fund may engage in transition management techniques to facilitate the portfolio transition process.In addition, sales and purchases of portfolio securities could result in increased transaction costs, all or part of which are ultimately borne by all shareholders, and may result in the realization of taxable gains or losses for either or both Funds.TYW does not currently expect to make any distributions of capital gains prior to closing because any such gains are expected to be offset by prior capital loss carryovers. Increased transaction costs may reduce the Funds’ net asset value and thus the value of Fund shares.Depending on market conditions, such transition may not be completed by the time of the Closing Date.If the Reorganization is not consummated by the Closing Date, the Funds may incur additional transaction costs, which also would negatively affect the value of Fund shares. EXPENSES OF THE REORGANIZATION The expenses of the Reorganization will be borne by GFIA and TYW as described below.Expenses of the Reorganization shall include, but not be limited to: fees and expenses of legal counsel to TYW and Rydex | SGI Fund and independent counsel to the independent trustees of TYW and Rydex | SGI Fund related to the deliberations of the board of directors or trustees, as the case may be, of each of TYW and Rydex | SGI Fund of the Reorganization; the preparation of the N-14 Registration Statement and Proxy Statement/Prospectus for the Reorganization; printing and mailing costs associated with the solicitation of TYW shareholders in connection with the Reorganization; the work of auditors of TYW and Rydex | SGI Fund related to the Reorganization; the fees and expenses of any proxy solicitation firm hired in connection with the solicitation of TYW shareholders with respect to the Reorganization; and costs associated with the winding down of the operations and terminating the existence of the TYW following the Closing Date.Usual and customary expenses of the Reorganization will be incurred by GFIA on behalf of TYW and Rydex ISGI Fund, except that TYW will incur the costs associated with the purchase of any insurance for the trustees of TYW after the Reorganization (“Tail Insurance”).Upon the Closing Date, TYW shall reimburse GFIA an amount previously accrued equal to the lesser of (i) the costs incurred by GFIA on behalf of TYW and Rydex | SGI Fund in connection with the Reorganization and (ii) $260,000 less the costs of Tail Insurance.Accordingly, Reorganization expenses in excess of these amounts will be borne by GFIA and not TYW or Rydex | SGI Fund.Notwithstanding the foregoing, expenses will in any event be paid by the party directly incurring such expenses if and to the extent that the payment by another person of such expenses would result in the disqualification of such party as a “regulated investment company” within the meaning of Section 851 of the Code. Extraordinary expenses in connection with the Reorganization incurred by TYW that may arise prior to the Closing Date, such as litigation expenses or proxy contest expenses, shall be borne by TYW unless otherwise agreed upon by GFIA and TYW at such time.In the event that TYW would incur such extraordinary expenses, TYW or the Corporation shall have the right to terminate the Reorganization Agreement. In connection with the initial public offering of Common Shares of TYW, GFIA agreed to pay from its own assets additional compensation to Merrill Lynch, Pierce, Fenner & Smith Incorporated in an annual amount equal to 0.15% of the average daily managed assets of TYW.In return, Merrill Lynch, Pierce, Fenner & Smith Incorporated agreed to provide, as requested by GFIA, certain after-market shareholder support services and relevant information, studies or reports regarding TYW and the closed-end investment company industry.GFIA does not intend to pay such a fee to Merrill Lynch, Pierce, Fenner & Smith Incorporated in connection with Rydex | SGI Fund and, therefore, the Reorganization may result in a cost savings to GFIA. 30 SHAREHOLDER APPROVAL Approval of the Reorganization requires the affirmative vote of a majority of the outstanding voting securities of TYW in order to become effective.The “vote of a majority of the outstanding voting securities” is defined in the 1940 Act, as the lesser of the vote of (i) 67% or more of the voting securities of TYW entitled to vote thereon present at the shareholder meeting or represented by proxy, provided that the holders of more than 50% of the outstanding voting securities of TYW are present or represented by proxy; or (ii) more than 50% of the outstanding voting securities of TYW entitled to vote thereon.For purposes of the above vote, holders of the Common Shares and AMPS will vote together as a single class.Approval of the Reorganization also requires the affirmative vote of holders of a majority of the AMPS outstanding voting separately as a single class.Allshareholders of TYW as of the close of business on the Record Date will be entitled to one vote on each matter to be voted on by TYW for each Share held and a fractional vote with respect to fractional Shares with no cumulative voting rights. The TYW Board, including the Independent Trustees, recommends that you vote “FOR” the proposal to approve the Reorganization. ADDITIONAL INFORMATION ABOUT RYDEX | SGI FUND PURCHASE AND REDEMPTION OF FUND SHARES Shares of the Fund are available through broker/dealers, banks, and other financial intermediaries that have an agreement with Rydex Distributors or with the Fund’s transfer agent, Rydex Fund Services, LLC (the “Transfer Agent”). Shares are priced at the net asset value per share (NAV) next determined after receipt and acceptance of a purchase order by the Fund’s Transfer Agent, Distributor or an authorized financial intermediary. Authorized financial intermediaries of the Fund may also designate further intermediaries to accept purchase and redemption orders on behalf of the Fund. Authorized financial intermediaries may charge fees in connection with an investment in the Fund. Fund shares purchased directly from the Fund are not assessed such additional charges but may be subject to a front-end sales charge as noted under the section titled “ClassA Shares.” Purchase orders by a fund of funds for which Security Investors or an affiliate serves as investment manager will be treated as received by the Fund at the same time that the corresponding purchase orders are received in proper form by the fund of funds and accepted. There are three different ways to buy shares of the Fund—ClassA shares, ClassC shares and Institutional Class shares. Only Class A shares will be issued in connection with the Reorganization.The different classes of the Fund differ primarily with respect to the sales charges and Rule12b-1 distribution and service fees for each class. The minimum initial investment is $100. There is no minimum for subsequent purchases made by check and wire: there is a $20 minimum for subsequent purchases made by automatic clearing house transfer (“ACH”).The Fund reserves the right to reject any order to purchase shares in whole or in part. The Fund offers you the option to submit purchase orders through your financial intermediary or send purchase orders in good order, by mail and send purchase proceeds by check, wire transfer or ACH. Purchases may also be made online: please visit www.traderydex.com for more information.The Fund does not accept cash or cash equivalents (such as traveler’s checks, money orders or bearer bonds), government checks, third-party checks, starter checks or checks drawn on a line of credit (including credit card convenience checks). The Fund reserves the right to refuse other payment instruments if, in the sole discretion of Fund management, it is deemed to be in the best interests of the Fund. Retirement contributions will be coded for the year in which they are received unless otherwise instructed in writing at the time of the contribution. The Fund does not issue certificates; all Fund shares are issued in non-certificate form.If you do not specify which Rydex|SGI Fund(s) you want to purchase, your investment will be credited to the US Government Money Market Fund which is offered in a separate prospectus. Cancelled Purchase Orders The Transfer Agent will ordinarily cancel your purchase order under the following circumstances: 31 • If your bank does not honor your check for any reason • If the Transfer Agent does not receive your wire transfer • If the Transfer Agent does not receive your ACH transfer • If your bank does not honor your ACH transfer If your purchase order is cancelled for any of these reasons, you will not be entitled to benefit from any increase in NAV that the Fund(s) may have experienced from the time of your order to the time of its cancellation.In addition, if the Fund(s) NAV decreases in value from the time of your order to the time of its cancellation, the Fund(s) will hold you liable for any losses that it incurs as a result of your cancelled order. A $50 returned check fee may be imposed on purchase checks returned for insufficient funds. To obtain same day credit (to get that business day’s NAV) for your wire purchase order, you should call the Transfer Agent and provide the following information prior to the cutoff time for the fund(s) you are purchasing: · Account number · Fund name · Amount of wire · Fed wire reference number You will receive a confirmation number to verify that your purchase order has been accepted. If you do not notify the Transfer Agent of the incoming wire, your purchase order may not be processed until the next business day following the receipt of the wire. Customer Identification and Verification— To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person that opens an account and to determine whether such person’s name appears on government lists of known or suspected terrorists and terrorist organizations. What this means for you: The Fund must obtain the following information for each person/entity that opens an account: · Name; · Date of birth (for individuals); · Residential or business street address (although post office boxes are still permitted for mailing); and · Social security number, taxpayer identification number, or other identifying number. You may also be asked to show your driver’s license, passport or other identifying documents in order to verify your identity. In addition, it may be necessary to verify your identity by cross-referencing your identification information with a consumer report or other electronic database. Additional information may be required to open accounts for corporations, plans and other entities. Federal law prohibits the Fund and other financial institutions from opening accounts unless they receive the minimum identifying information listed above. They also may be required to close your account if they are unable to verify your identity within a reasonable time. If your account is closed for this reason, your shares will be redeemed at the NAV next calculated after your account is closed, and you bear the risk of any loss. Market Timing/Short-Term Trading— The Fund is not suitable for purchase by active investors. The Fund is intended for long-term investment purposes only and discourages shareholders from engaging in “market timing” or other types of excessive short-term trading. If you wish to engage in such practices, we request that you do not purchase shares of the Fund. This frequent trading into and out of the Fund may present risks to the Fund’s long-term shareholders, all of which could adversely affect shareholder returns. The risks posed by frequent trading include interfering with the efficient 32 implementation of the Fund’s investment strategies, triggering the recognition of taxable gains and losses on the sale of Fund investments, requiring the Fund to maintain higher cash balances to meet redemption requests, and experiencing increased transaction costs. The Fund does not accommodate frequent purchases and redemptions. Consequently, the Board of Directors has adopted policies and procedures designed to prevent frequent purchases and redemptions of shares of the Fund. For purposes of applying the Fund’s policies, Security Investors may consider the trading history of accounts under common ownership or control. In addition, the Fund reserves the right to reject any purchase request by any investor or group of investors for any reason without prior notice, including, in particular, if Security Investors reasonably believes that the trading activity would be harmful or disruptive to the Fund. Under the Fund’s policies, two “round trip transfers” within a 90-day period may indicate market timing. If such activity is detected, a letter is mailed to the shareholder (or his or her broker/dealer or financial intermediary) with a warning that another round trip transfer request will result in the shareholder being prevented from making additional transfers for a 90-day period. If a third round trip transfer is attempted within the same 90-day period, the shareholder will be notified that activity in that account is restricted for a 90-day period. Further, if Security Investors detects activities in the Fund that may not be identified through the normal monitoring process, it will complete an ad-hoc analysis to identify whether the activity is detrimental to the Fund. The restriction on “round trip transfers” is waived for, and no restrictions are applied to, transfers, purchases and redemptions of the Fund by certain “funds of funds” within the Fund’s group of investment companies that are made (1)as part of the routine allocation and rebalancing transactions for such funds of funds or (2)in order to allow for inflows and outflows of investors in such funds of funds, so long as the market timing policies and procedures for such funds of funds are consistent with the Fund’s objective of avoiding disruption due to market timing. This waiver may be extended in the future without notice to permit investments by additional funds of funds in the Fund. In its sole discretion, the Fund may revise its market timing procedures at any time without prior notice as it deems necessary or appropriate, including changing the criteria for monitoring market timing and other harmful trading (including without limitation, imposing dollar or percentage limits on transfers). For purposes of applying the criteria used to detect potential market timing and other potentially harmful trading activity, the Fund may aggregate transfers made in two or more transaction that the Fund believes are connected (for example, two transactions by the same owner, or by spouses, or by different partnerships or corporations that are under common control, etc.). Transactions accepted by an authorized financial intermediary in violation of the market timing/short-term trading policies and procedures are not deemed accepted by the Fund and may be cancelled or revoked by the Fund by the close of business on the next business day following receipt. Although these policies are designed to deter frequent trading, none of these measures alone nor all of them taken together eliminate the possibility that frequent trading in the Fund will occur, particularly with respect to trades placed by shareholders that invest in the Fund through omnibus accounts maintained by brokers, retirement plan accounts and other financial intermediaries. The Fund’s access to information about individual shareholder transactions made through such omnibus arrangements is often unavailable or severely limited. As a result, the Fund cannot assure that its policies will be enforced with regard to shares held through such omnibus arrangements (which may represent a majority of the Fund’s shares), and as a result frequent trading could adversely affect the Fund and its long-term shareholders as discussed above. The Fund reserves the right to close your account in cases of suspected fraudulent or illegal activity in accordance with applicable law. This action may be taken when, in the sole discretion of Fund management, it is deemed to be in the best interests of the Fund or in cases where the Fund is requested or compelled to do so by applicable law. If your account is closed at the request of governmental or law enforcement authority or pursuant to applicable law, you may not receive proceeds of the redemption if the Fund is required to withhold such proceeds. Class A Shares— ClassA shares are subject to a sales charge at the time of purchase. An order for ClassA shares will be priced at the Fund’s NAV next calculated after the order is received in good order and accepted by the Fund or an authorized financial intermediary, plus the sales charge set forth below. The NAV, plus the sales charge, is the “offering price.” The Fund’s NAV is generally calculated as of the close of trading on each day the New York Stock Exchange 33 (“NYSE”) is open (usually 4:00p.m. Eastern Standard Time). (Shares issued as a result of the Reorganization will not be subject to a sales charge). Amount of Order (Offering Price) Sales Charge As a Percentage ofOffering Price As a Percentage of Net Amount Invested Less than $50,000 4.75% 4.99% $50,000 to $99,999 3.75% 3.90% $100,000 to $249,999 2.75% 2.83% $250,000 to $999,999 1.75% 1.78% $1,000,000 or more* None None *Purchases of $1,000,000 or more are not subject to a sales charge at the time of purchase, but are subject to a deferred sales charge of 1.00% if redeemed within one year following purchase. The deferred sales charge is a percentage of the lesser of the NAV of the shares redeemed or the net cost of such shares. Shares that are not subject to a deferred sales charge are redeemed first. As indicated in the table above, substantial investments receive lower sales charge rates. In order to reduce your Class A sales charges, you, your spouse, and your dependents (under the age of 21) may combine all of your Fund investments into one purchase. You may also, under rights of accumulation, combine all previous purchases of the Fund with a contemplated current purchase and receive the reduced applicable front-end sales charge. In addition, you may submit a Statement of Intention to help reduce your sales charges. This Statement allows you to count all Class A investments within a 13 month period as if you were making all of the investments at the same time, in order to qualify for reduced sales charges. If you do not fulfill the commitment reflected in your Statement of Intention, you will bear the sales charge rate associated with your total purchases, less redemptions. The Fund also makes available a reinstatement privilege to reduce your sales charges in the event you redeem your shares and then subsequently reinstate your account within 30 days. Furthermore, Class A shares of the Fund may be purchased without a sales charge by certain funds of funds within the Fund’s group of investment companies or when the purchase is made on the recommendation of (1) a non-affiliated registered investment advisor, trustee or financial intermediary who has authority to make investment decisions on behalf of the investor or (2) a certified financial planner or registered broker-dealer who either charges periodic fees to its customers for financial planning, investment advisory or asset management services, or provides such services in connection with the establishment of an investment account for which a comprehensive “wrap fee” is imposed. Rydex Distributors must be notified when a purchase is made that may qualify under any of the above provisions. Consequently, an investor acquiring Class A shares directly from Rydex Distributors must indicate in the purchase order that the purchase may qualify under any of the above provisions and must provide enough information to substantiate the claim. If an investor purchases Class A shares through an authorized financial intermediary, the investor must inform such intermediary of any facts, including any records required by the intermediary, that may qualify a purchase for any of the above provisions, such as other holdings of Class A shares held directly with the Fund or through other accounts with other authorized financial intermediaries. Initial sales charges may also be reduced or eliminated for persons or organizations purchasing Class A shares of the Fund alone or in combination with Class A shares of certain other Rydex | SGI Funds (as defined in the Reorganization SAI). For purposes of qualifying for reduced sales charges on purchases made pursuant to Rights of Accumulation or a Statement of Intention, (i) the amount purchased is measured with respect to the offering price of the shares, and (ii) the term “Purchaser“ includes the following persons: an individual, his or her spouse and children under the age of 21; a trustee or other fiduciary of a single trust estate or single fiduciary account established for their benefit; an organization exempt from federal income tax under Section 501(c)(3) or (13) of the Internal Revenue Code (“Code”); or a pension, profit-sharing or other employee benefit plan whether or not qualified under Section 401 of the Code. Rights of Accumulation. To reduce sales charges on purchases of Class A shares of the Fund, a Purchaser may combine the current value of all its holdings of Class A shares, Class B shares or Class C shares of other Rydex | SGI Funds 34 (including Class A accounts purchased at net asset value) with a contemplated current purchase and receive the applicable reduced front-end sales charge. Current share value may be more or less than at the time of purchase due to price fluctuations and account activity. Rydex Distributors must be notified when a sale takes place which might qualify for the reduced charge on the basis of previous purchases. Rights of accumulation also apply to purchases representing a combination of the Class A shares of the Fund and Class A shares of other Rydex | SGI Funds in those states where shares of the Fund being purchased are qualified for sale. Statement of Intention. A Purchaser may choose to sign a Statement of Intention within 90 days after the first purchase to be included thereunder, which will cover future purchases of ClassA shares of the Fund and other Rydex| SGI Funds. The amount of these future purchases shall be specified and must be made within a 13-month period (or 36-month period for purchases of $1million or more) to become eligible for the reduced front-end sales charge applicable to the actual amount purchased under the Statement. Shares equal to four percent (4%) of the amount specified in the Statement of Intention will be held in escrow until the statement is completed or terminated. These shares may be redeemed by the Fund if the Purchaser is required to pay additional sales charges. A Statement of Intention may be revised during the 13-month (or, if applicable, 36-month) period. Additional ClassA shares received from reinvestment of income dividends and capital gains distributions are included in the total amount used to determine reduced sales charges. A Statement of Intention may be obtained from the Fund. Reinstatement Privilege. Shareholders who redeem their Class A shares of the Fund have a one-time privilege (1) to reinstate their accounts by purchasing Class A shares without a sales charge up to the dollar amount of the redemption proceeds; or (2) to the extent the redeemed shares would have been eligible for the exchange privilege, to purchase Class A shares of another of the Rydex | SGI Funds, without a sales charge up to the dollar amount of the redemption proceeds. To exercise this privilege, a shareholder must provide written notice and a check in the amount of the reinvestment within thirty days after the redemption request; the reinstatement will be made at the net asset value on the date received by the Fund or the Rydex | SGI Funds, as appropriate. Purchases at Net Asset Value. Class A shares of the Fund may be purchased at net asset value by (1) directors and officers of the Fund or other mutual funds managed by Security Investors or one or more of its affiliates; directors, officers and employees of Security Investors or Rydex Distributors and their affiliates; directors, officers and employees of Security Benefit Life Insurance Company; agents licensed with Security Benefit Life Insurance Company;spouses or minor children of any such agents; as well as the following relatives of any such directors, officers and employees (and their spouses): spouses, grandparents, parents, children, grandchildren, siblings, nieces and nephews; (2) any trust, pension, profit sharing or other benefit plan established by any of the foregoing corporations for persons described above; (3) retirement plans where third party administrators of such plans have entered into certain arrangements with Rydex Distributors or its affiliates provided that no commission is paid to dealers; and (4) officers, directors, partners or registered representatives (and their spouses and minor children) of broker/dealers who have a selling agreement with Rydex Distributors. Such sales are made upon the written assurance of the purchaser that the purchase is made for investment purposes and that the securities will not be transferred or resold except through redemption or repurchase by or on behalf of the Fund. Class A shares of the Fund may be purchased at net asset value when the purchase is made on the recommendation of (1) a registered investment adviser, trustee or financial intermediary who has authority to make investment decisions on behalf of the investor; or (2) a certified financial planner or registered broker/dealer who either charges periodic fees to its customers for financial planning, investment advisory or asset management services, or provides such services in connection with the establishment of an investment account for which a comprehensive “wrap fee” is imposed. Class A shares may be purchased at net asset value by customers of financial intermediaries that have a contractual arrangement with Rydex Distributors or Security Investors where such contract provides for the waiver of the front-end sales charge. Class A shares of the Fund may also be purchased at net asset value when the purchase is made by retirement plans that (1) buy shares of the Rydex | SGI Funds worth $500,000 or more; (2) have 100 or more eligible employees at the time of purchase; (3) certify it expects to have annual plan purchases of shares of Rydex | SGI Funds of $200,000 or more; (4) are provided administrative services by certain third-party administrators that have entered into a special service arrangement 35 with the Rydex | SGI Funds relating to such plans; or (5) have at the time of purchase, aggregate assets of at least $1,000,000. Purchases made pursuant to this provision may be subject to a deferred sales charge of up to 1% in the event of a redemption within one year of the purchase. Rydex Distributors must be notified when a purchase is made that qualifies under any of the above provisions. Consequently, when a Purchaser acquires shares directly from the Fund, he/she must indicate in his/her purchase order that such purchase qualifies under any of the above provisions and must provide enough information to substantiate that claim. When a Purchaser acquires shares through a broker/dealer or other financial intermediary, he/she must inform his/her broker/dealer or other financial intermediary of any facts that may qualify a purchase for any of the above provisions, such as, for example, information about other holdings of Class A shares of the Fund that the Purchaser has, directly with the Fund, or through other accounts with broker/dealers or financial intermediaries. Please see the statement of additional information for a more detailed description of options that are available for reducing the sales charge applicable to purchases of Class A shares. For more information, you may also consult your broker or financial intermediary, or visit our website at www.rydex-sgi.com. This website provides hyperlinks that facilitate access to information, stated in a clear and prominent format, which will assist you in determining means of reducing your Class A shares initial sales charge as well as provide other information on the Fund’s sales loads and breakpoint discounts. Class A Distribution Plan— The Fund has adopted a ClassA Distribution Plan pursuant to Rule 12b-1 that allows the Fund to pay certain fees to Rydex Distributors. Rydex Distributors uses the fees to pay for activities related to the sale of ClassA shares (including past sales) and services provided to shareholders. The distribution and service fee is equal to 0.25% on an annual basis of the average daily net assets of the Fund’s ClassA shares. Because the distribution fees are paid out of the Fund’s assets on an ongoing basis, over time these fees will increase the cost of a shareholder’s investment and may cost an investor more than paying other types of sales charges. Revenue Sharing Payments— Security Investors, Rydex Distributors or their affiliates may, out of their own resources and at no additional cost to the Fund or shareholders, make payments to financial intermediaries (including payments to affiliates of Security Investors or Rydex Distributors). Such payments, commonly referred to as “revenue sharing,” do not increase Fund expenses and are not reflected in the fees and expenses listed in the expense tables of this prospectus. Such compensation may be paid to intermediaries for (without limitation) marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary. Such compensation may also be paid to intermediaries for inclusion of the Fund on a sales list, including a preferred or select sales list, or in other sales programs. Revenue sharing may also be paid to intermediaries that provide services to the Fund or to shareholders, including (without limitation) shareholder servicing, sub-administration or sub transfer agency services. The compensation received by such intermediaries via these payments may be more or less than the overall compensation received by the intermediaries in connection with the sale of other investment products and may influence the products offered or recommended by the intermediary. Additional information about these arrangements is provided in the statement of additional information. These payments may create a conflict of interest by influencing the broker/dealer or other intermediary and your sales person to recommend the Fund over another investment. Shareholders should inquire of an intermediary how the intermediary will be compensated for investments made in the Fund. SELLING SHARES A shareholder may sell (or “redeem”) shares at any time through his or her authorized financial intermediary or directly through the Fund’s transfer agent. Investors who invest in the Fund through employee benefit plans, managed accounts, wrap programs, or 529 college savings plan accounts should refer to their plan/account/program documents for information on how to redeem shares of the Fund. Shares will be redeemed at the NAV next determined after the order is received in good order by the Fund’s transfer agent or an authorized financial intermediary, less any applicable deferred sales charge. Orders by a fund of funds for which the Investment Manager or an affiliate serves as investment manager will be treated as received by the Fund at the same time that the corresponding orders are received in proper form by the fund of funds. The Fund’s NAV is generally calculated as of the close of trading on each day the NYSE is open (usually 4:00 p.m. Eastern Standard Time). Any share certificates representing Fund shares being sold must be returned with a request to sell the shares. 36 When redeeming recently purchased shares, if the Fund has not collected payment for the shares, it may delay sending the proceeds until it has collected payment, which may take up to 10 business days. The Fund has reserved the right to redeem in kind, which would result in a shareholder receiving redemption proceeds in liquid securities with a market value equal to the redemption price. A shareholder receiving an in kind redemption would be at risk that the value of the securities would decline in value prior to their sale, that it would be difficult to sell the securities, and that brokerage fees could be incurred. For more information, please see the Fund’s statement of additional information. Distributions from 403(b) accounts may require employer or plan administrator approval.Please see the 403(b)(7) Distribution form found in the Customer Service section of www.rydex-sgi.com. By Mail— To sell shares by mail, send a letter of instruction that includes: · Account number · The name and signature of the account owner(s) · The name of the Fund · The dollar amount or number of shares to sell · Where to send the proceeds · A signature guarantee if the proceeds will be sent to a payee or address that is not currently on file If requesting a redemption from your retirement account please complete the appropriate distribution form available within the Customer Service section of the website www.rydex-sgi.com A signature guarantee helps protect against fraud. Banks, brokers, credit unions, national securities exchanges and savings associations provide signature guarantees. A notary public is not an eligible signature guarantor. For joint accounts, both signatures must be guaranteed. Mail your request to: Rydex Fund Services, LLC P.O. Box 750525 Topeka, KS 66675-0525 You may only place a redemption order if you are the registered owner of the account or the registered owner has given Rydex | SGI written authorization to allow you to make redemptions from the account. By Telephone— If you selected this option on your account application, you may make redemptions from your account by calling 1-800-820-0888 on weekdays (except holidays) between 8:30 a.m. and 5:30p.m. Eastern Standard Time. You may not close your account by telephone or redeem shares for which a certificate has been issued. Shareholders may not redeem shares held in a retirement account by telephone; please visit the Customer Service site within www.rydex-sgi.com to obtain a distribution form. By Broker— You may redeem your shares through your authorized financial intermediary. Such intermediaries may charge a commission upon the redemption of shares. Payment of Redemption Proceeds— Payments may be made by check. Redemption proceeds will be paid and sent to the shareholder(s) of record at the address on our records generally within seven days after receipt of a valid redemption request. For a charge of $20 deducted from redemption proceeds, Security Investors will, upon the shareholder’s request, send the redemption proceeds by express mail or send the proceeds by wire transfer to the shareholder’s bank account upon receipt of appropriate wire transfer instructions. 37 In addition, redemption proceeds can be sent by ACH (Automated Clearing House), free of charge, to the shareholder’s bank account. The Fund may suspend the right of redemption during any period when trading on the NYSE is restricted, or the NYSE is closed for a reason other than a weekend or a holiday, or any emergency is deemed to exist by the SEC. An annual maintenance fee of $15 will be charged on the following retirement plans:IRA, SEP, Roth IRA, 403(b), Simple, Coverdell ESA, and Rydex | SGI prototype money purchase and profit sharing plan accounts.You may pay the annual fee at any time during the calendar year by sending Rydex | SGI a check.If the annual maintenance fee is not paid separately prior to December, it will be deducted automatically from your account.If you liquidate your account during the year any unpaid annual maintenance fee will be deducted at that time. An account closing fee of $15 will be charged upon the liquidation of the following retirement accounts:IRA, SEP, Roth IRA, 403(b), Simple, Coverdell ESA. Low Balance Accounts— To offset the administrative expense of servicing small accounts, the Fund may impose, without additional notice, an administrative fee of $15 per year during periods where your account balance falls below the account minimum requirements for any reason. The Fund may redeem your shares if the value of your account falls below the required minimum account balance. However, the Fund will provide you with at least 30 days’ written notice to allow you sufficient time to add to your account and avoid the redemption of your shares. Transactions Over Telephone Internet— Internet and telephone transactions are extremely convenient, but are not risk free. To ensure that your internet and telephone transactions are safe, secure, and as risk-free as possible, the Rydex|SGI Funds have instituted certain safeguards and procedures for determining the identity of web site users (including the use of secure passwords and 128-bit encryption technology) and telephone callers and authenticity of instructions. As a result, neither the Fund nor its transfer agent will be responsible for any loss, liability, cost, or expense for following internet, telephone or wire instructions they reasonably believe to be genuine. If you or your intermediaries make exchange requests by telephone or internet, you will generally bear the risk of any loss. Neither the Fund nor its transfer agent, are responsible for internet transactions that are not received. During periods of unusually high market activity or other times, it may be difficult to reach Rydex | SGI by telephone or access our internet site. Rydex | SGI and its affiliates will not be liable for any losses resulting from a cause over which Rydex | SGI or its affiliates do not have direct control, including but not limited to the failure of electronic or mechanical equipment or communication lines, telephone or other interconnect problems (e.g., if you are unable to access your online service provider), input errors on the internet, severe weather, facilities emergencies, earthquakes, floods and strikes or other labor problems. If you are not able to reach Rydex | SGI by your regular medium, consider sending written instructions. DIVIDENDS AND TAXES The Fund declares dividends from its investment income monthly. The Fund pays its shareholders dividends from its net investment income monthly and distributes any net capital gains that it has realized, at least annually. Your dividends and distributions will be reinvested in the Fund, unless you instruct Security Investors otherwise. There are no fees or sales charges on reinvestments. Tax on Distributions— The Fund intends to qualify to pay exempt-interest dividends that are generally not subject to federal tax.However, such dividends are generally subject to applicable state and local taxes.A portion of such exempt-interest dividends may also be included in determining the amount of alternative minimum tax for those taxpayers subject to such tax. The amount of exempt-interest dividends payable by the Fund will generally be the amount of gross tax exempt interest reduced by expenses, including expenses of any borrowing and reverse repurchase agreements. Fund dividends and distributions that are not reported as exempt-interest dividends, are taxable to shareholders (unless your investment is in an IRA or other tax-advantaged retirement account) whether you reinvest your dividends or distributions or take them in cash. Any distributions designated by the Fund as long-term capital gain distributions will be taxable to you at your long-term capital gains rate no matter how long you have held your Fund shares. 38 In addition to federal tax, dividends and distributions may be subject to state and local taxes. If a Fund declares a dividend or distribution in October, November or December but pays it in January, you may be taxed on that dividend or distribution as if you received it in the calendar year in which the dividend or distribution is declared. Tax-deferred retirement accounts generally do not generate a tax liability unless you are taking a distribution or making a withdrawal.An investment in the Fund is generally not appropriate for tax-deferred retirement accounts since they do not benefit from the exemption of tax in exempt-interest dividends and distributions from such accounts are generally taxed as ordinary income The Fund will mail you information concerning the tax status of the distributions for each calendar year early the following year. Taxes on Sales, Redemptions or Exchanges— You may be taxed on any sale, redemption or exchange of Fund shares. Generally, gain or loss realized upon the sale, redemption or exchange of Fund shares will be capital gain or loss if you hold the shares as capital assets and will be taxable as long-term capital gain or loss if you held the shares for more than one year, or as short-term capital gain or loss if you held the shares for a year or less, at the time of the sale, redemption or exchange. If your tax basis in your shares exceeds the amount of proceeds you received from a sale, exchange or redemption of shares, you will recognize a taxable loss on the sale of shares of a Fund. Any losses realized on the redemption, sale or exchange of shares held for six months or less will be disallowed to the extent of any exempt-interest dividends received with respect to such shares. Any loss recognized on shares held for six months or less will be treated as long-term capital loss to the extent of any long-term capital gain distributions that were received with respect to the shares. Additionally, any loss realized on a sale, redemption or exchange of shares of a Fund may be disallowed under “wash sale” rules to the extent the shares disposed of are replaced with other shares of that Fund within a period of 61 days beginning thirty days before and ending thirty days after shares are disposed of, such as pursuant to a dividend reinvestment in shares of that Fund. If disallowed, the loss will be reflected in an adjustment to the tax basis of the shares acquired. Back-up Withholding— The Fund may be required to withhold federal income tax at the rate of 28% (currently scheduled to increase to 31% after 2012) of all taxable distributions payable to you if you fail to provide the Fund with your correct taxpayer identification number or to make required certifications or if you have been notified by the Internal Revenue Service that you are subject to backup withholding. Back-up withholding is not an additional tax; rather, it is a way in which the Internal Revenue Service ensures it will collect taxes otherwise due. Any amounts withheld may be credited against your U.S. federal income tax liability. Foreign Shareholders— Shareholders other than U.S. persons may be subject to different U.S. federal income tax treatment, including withholding tax at the rate of 30% on amounts treated as ordinary dividends from a Fund, as discussed in more detail in the statement of additional information. You should consult your tax professional about federal, state and local tax consequences to you of an investment in the Fund. Please see the statement of additional information for additional tax information. FINANCIAL HIGHLIGHTS Because the New Shares of Rydex | SGI Fund are newly offered, there is no financial information available for the New Shares as of the date of this Proxy Statement/Prospectus.The financial highlights for Rydex | SGI Fund will reflect the historical financial highlights of TYW. Upon the completion of the Reorganization, the Class A shares of Rydex | SGI Fund will assume the performance, financial and other historical information of the common shares of TYW.The financial highlights of TYW are provided in Appendix V. 39 ADDITIONAL INFORMATION ABOUT TYW PER SHARE PRICE DATA The table sets forth the high and low sales prices for Common Shares of TYW on the NYSE for each full quarterly period within the two most recent fiscal years and each full fiscal quarter since the beginning of the current fiscal year, along with the net asset value and discount or premium to net asset value for each quotation. QUARTERLY PERIOD ENDING HIGH PRICE NET ASSET VALUE PREMIUM (DISCOUNT) LOW PRICE NET ASSET VALUE PREMIUM (DISCOUNT) 9/30/2011 -3.20% -5.00% 6/30/2011 -3.73% -6.39% 3/31/2011 -4.71% -7.54% 12/30/2010 -6.50% -8.88% 9/30/2010 -6.70% -8.70% 6/30/2010 -8.99% -9.75% 3/31/2010 -8.90% -14.05% 12/31/2009 -10.50% -13.38% 9/30/2009 -11.07% -15.18% 6/30/2009 -11.36% -14.16% 3/31/2009 -11.27% -25.31% TYW’s Common Shares have historically traded at a discount to their net asset value. As of October 19, 2011, TYW’s net asset value was $11.58 per Common Share, and the closing price of its Common Shares on the NYSE was $11.25 per Common Share (reflecting a 2.85% discount). Recently TYW’s market discount has narrowed. GFIA believes that this is attributable to market activity following the announcement of the proposed Reorganization. Should the Reorganization not occur, the discount at which TYW’s Common Shares have tended to trade may return to more typical levels. The discount level of TYW Common Shares at the time of the Reorganization cannot be predicted. DESCRIPTION OF SHARES TYW is an unincorporated statutory trust organized under the laws of Delaware pursuant to an Agreement and Declaration of Trust dated as of February 12, 2004. The Fund is authorized to issue an unlimited number of common shares of beneficial interest, par value $.01 per share. Each Common Share has one vote and is fully paid and non-assessable, except as provided in the Declaration of Trust. The Declaration of Trust also authorizes the issuance of an unlimited number of shares of beneficial interest with preference rights, including preferred shares (“Preferred Shares”), having a par value of $.01 per share, in one or more series, with rights as determined by the TYW Board, by action of the TYW Board without the approval of the holders of Common Shares. Holders of Common Shares are entitled to share equally in dividends declared by the TYW Board payable to holders of Common Shares and in the net assets of the Fund available for distribution to holders of Common Shares after payment of the preferential amounts payable to holders of any outstanding Preferred Shares. Neither holders of Common Shares nor holders of Preferred Shares have pre-emptive or conversion rights and Common Shares are not redeemable. Upon liquidation of the Fund, after paying or adequately providing for the payment of all liabilities of the Fund and the liquidation preference with respect to any outstanding Preferred Shares, and upon receipt of such releases, indemnities and refunding agreements as they deem necessary for their protection, the TYW trustees may distribute the remaining assets of the Fund among the holders of the Common Shares. Holders of Common Shares are entitled to one vote for each share held and will vote with the holders of any outstanding AMPS or other Preferred Shares on each matter submitted to a vote of holders of Common Shares, except as described under “Description of TYW AMPS – Voting Rights” on Appendix VI. 40 Shareholders are entitled to one vote for each share held. The Common Shares, AMPS and any other Preferred Shares do not have cumulative voting rights, which means that the holders of more than 50% of the Common Shares, AMPS and any other Preferred Shares voting for the election of TYW trustees can elect all of the trustees standing for election by such holders, and, in such event, the holders of the remaining Common Shares, AMPS and any other Preferred Shares will not be able to elect any of such Trustees. So long as any AMPS or any other Preferred Shares are outstanding, holders of Common Shares will not be entitled to receive any dividends of or other distributions from the Fund, unless at the time of such declaration, (1) all accrued dividends on Preferred Shares or accrued interest on borrowings has been paid and (2) the value of the Fund's total assets (determined after deducting the amount of such dividend or other distribution), less all liabilities and indebtedness of the Fund not represented by senior securities, is at least 300% of the aggregate amount of such securities representing indebtedness and at least 200% of the aggregate amount of securities representing indebtedness plus the aggregate liquidation value of the outstanding Preferred Shares (expected to equal the aggregate original purchase price of the outstanding Preferred Shares plus redemption premium, if any, together with any accrued and unpaid dividends thereon, whether or not earned or declared and on a cumulative basis). In addition to the requirements of the 1940 Act, the Fund is required to comply with other asset coverage requirements as a condition of the Fund obtaining a rating of the Preferred Shares from a rating agency. These requirements include an asset coverage test more stringent than under the 1940 Act. See “Description of TYW AMPS – Dividends and Rate Periods – Restrictions on Dividends and Other Payments.” Preferred Shares. Under the 1940 Act, the Fund is permitted to have outstanding more than one series of Preferred Shares as long as no single series has priority over another series as to the distribution of assets of the Fund or the payment of dividends. Neither holders of Common Shares nor holders of Preferred Shares have pre-emptive rights to purchase any AMPS or any other Preferred Shares that might be issued. It is anticipated that the net asset value per share of the AMPS will equal its original purchase price per share plus accumulated dividends per share.For more information regarding the AMPS, see “Description of TYW AMPS” on Appendix VI hereto. OTHER INFORMATION FURTHER INFORMATION ABOUT VOTING AND THE MEETING The TYW Board has fixed the close of business on September 16, 2011 as the Record Date for the determination of shareholders of TYW entitled to notice of, and to vote at, the Meeting. Shareholders of TYW as of the close of business on the Record Date will be entitled to one vote on each matter to be voted on by TYW for each Share held and a fractional vote with respect to fractional Shares with no cumulative voting rights. The holders of a majority of the Shares entitled to vote on any matter at a meeting present in person or by proxy shall constitute a quorum at such meeting of the shareholders for purposes of conducting business on such matter.Votes withheld and abstentions will be counted as present for quorum purposes.“Broker non-votes” (i.e., Shares held by brokers or nominees as to which (i) instructions have not been received from the beneficial owner or the persons entitled to vote and (ii) the broker does not have discretionary voting power on a particular matter) will not be counted as Shares present for quorum purposes with respect to such matters.Assuming the presence of a quorum, votes withheld, abstentions and broker non-votes will have the same effect as a vote against the proposal to approve the Reorganization. Whether or not you plan to attend the Meeting, we urge you to complete, sign, date, and return the enclosed Proxy Card in the postage-paid envelope provided or vote your proxy via telephone or the Internet pursuant to the instructions on the enclosed Proxy Card so your Shares will be represented at the Meeting. Information regarding how to vote via telephone or the Internet is included on the enclosed Proxy Card. The required control number for Internet and telephone voting is printed on the enclosed Proxy Card. The control number is used to match proxy cards with shareholders’ respective accounts and to ensure that, if multiple proxy cards are executed, Shares are voted in accordance with the Proxy Card bearing the latest date. If you wish to attend the Meeting and vote in person, you will be able to do so. All properly executed proxies received prior to the Meeting will be voted at the Meeting in accordance with the instructions marked thereon or otherwise as provided therein. IF NO SPECIFICATION IS MADE ON A PROXY CARD, IT WILL BE VOTED IN ACCORDANCE WITH THE TYW BOARD’S RECOMMENDATIONS. 41 Shareholders who execute proxies may revoke them at any time before they are voted by filing with the Secretary of TYW a written notice of revocation, by delivering a duly executed proxy bearing a later date or by attending the Meeting and voting in person. Merely attending the Meeting, however, will not revoke any previously submitted proxy. If you wish to attend the Meeting and vote in person, you will be able to do so. If you intend to attend the Meeting in person and you are a record holder of Shares, in order to gain admission you must show photographic identification, such as your driver’s license. If you intend to attend the Meeting in person and you hold your Shares through a bank, broker or other custodian, in order to gain admission you must show photographic identification, such as your driver’s license, and satisfactory proof of ownership of Shares, such as your voting instruction form (or a copy thereof) or broker’s statement indicating ownership as of a recent date. If you hold your Shares in a brokerage account or through a bank or other nominee, you will not be able to vote in person at the annual meeting unless you have previously requested and obtained a “legal proxy” from your broker, bank or other nominee and present it at the Meeting. Broker-dealer firms holding Shares in “street name” for the benefit of their customers and clients will request the instructions of such customers and clients on how to vote their Shares. Under current interpretations of the New York Stock Exchange (the “NYSE”), broker-dealers that are members of the NYSE and that have not received instructions from a customer may not vote such customer’s Shares. Broker-dealers who are not members of the NYSE may be subject to other rules, which may or may not permit them to vote your shares without instruction. Therefore, you are encouraged to contact your broker and record your voting instructions. If you hold Shares in more than one account, you will receive a Proxy Card for each account. To ensure that all of your Shares are voted, please sign, date and return the Proxy Card for each account. To ensure shareholders have TYW’s latest proxy information and material to vote, the TYW Board may conduct additional mailings prior to the date of the Meeting, each of which will include a Proxy Card regardless of whether you have previously voted. Only your latest dated proxy card will be counted. You may contact TYW’s proxy information line at 1-800-820-0888 with any questions about the Proxy Statement/Prospectus, or with questions about how to cast your vote or to obtain directions to the site of the Meeting. SOLICITATION OF PROXIES Solicitation of proxies is being made primarily by the mailing of this Proxy Statement/Prospectus with its enclosures on or about October 26, 2011. TYW shareholders whose Shares are held by nominees such as brokers can vote their proxies by contacting their respective nominee. In addition to the solicitation of proxies by mail, employees of GFIA and its affiliates as well as dealers or its representatives may, without additional compensation, solicit proxies in person or by mail, telephone, telegraph, facsimile or oral communication. Brokerage houses, banks and other fiduciaries may be requested to forward proxy solicitation material to their principals to obtain authorization for the execution of proxies, and will be reimbursed by TYW for such out-of-pocket expenses. TYW has retained The Altman Group to make telephone calls to shareholders to remind them to vote.The Altman Group will be paid a project management fee as well as fees charged on a per call basis and certain other expenses. Management estimates that the telephone solicitation by The Altman Group will cost approximately $40,000, which will be borne by TYW and GFIA as discussed above in the section entitled, “Additional Information about the Reorganization – Expenses of the Reorganization.” SHAREHOLDER INFORMATION The TYW Board has fixed the close of business on September 16, 2011 as the Record Date for the determination of shareholders of TYW entitled to notice of, and to vote at, the Meeting. As of the Record Date, there were 15,407,000 Common Shares of TYW outstanding and 4,200 AMPS of TYW outstanding. As of the Record Date, the trustees and officers of TYW as a group owned less than 1% of the outstanding Shares of TYW. As of the Record Date, no person was known by TYW to own beneficially or of record as much as 5% of the Shares of TYW except as set forth in Appendix VII. As of the Record Date, no New Shares of Rydex | SGI Fund were issued or outstanding. Accordingly, as of the Record Date, the directors and officers of Rydex | SGI Fund as a group owned less than 1% of the outstanding New Shares of 42 Rydex | SGI Fund and no person was known by Rydex | SGI Fund to own beneficially or of record as much as 5% of the New Shares of Rydex | SGI Fund. OTHER MATTERS The management of TYW knows of no other matters which are to be brought before the Meeting. However, if any other matters not now known properly come before the Meeting, it is the intention of the persons named in the enclosed form of proxy to vote such proxy in accordance with their judgment on such matters. In the event a quorum is present at the Meeting but sufficient votes to approve the Reorganization are not received, proxies (including broker non-votes) would vote in favor of one or more adjournments of the Meeting with respect to such proposal to permit further solicitation of proxies, provided they determine that such an adjournment and additional solicitation is reasonable and in the interest of shareholders based on a consideration of all relevant factors, including the nature of the relevant proposal, the percentage of votes then cast, the percentage of negative votes then cast, the nature of the proposed solicitation activities and the nature of the reasons for such further solicitation. /s/ Kevin M. Robinson Kevin M. Robinson Chief Executive Officer, TS&W / Claymore Tax-Advantaged Balanced Fund Lisle, Illinois October 24, 2011 /s/ Richard M. Goldman Richard M. Goldman President, Chairman of the Board of Directors, Security Income Fund Topeka, Kansas October 24, 2011 43 Appendix I AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (“Agreement”) is made as ofAugust 10, 2011 by and among (i) TS&W / Claymore Tax-Advantaged Balanced Fund, a Delaware statutory trust duly registered as a closed-end management investment company under the Investment Company Act of 1940 (“1940 Act”), with a principal place of business at 2455 Corporate West Drive, Lisle, Illinois 60532 (“Acquired Fund”), (ii) Security Income Fund, a Kansas corporation duly registered as an open-end management investment company under the 1940 Act (“Corporation”), with a principal place of business at One Security Benefit Place, Topeka, Kansas 66636, on behalf of the Rydex│SGI Municipal Fund, a series of the Corporation (“Acquiring Fund”), (iii) Security Investors, LLC, a Kansas limited liability company (“Security Investors”), (iv) Guggenheim Partners Asset Management, LLC, a Delaware limited liability company (“GPAM”) and (v) Guggenheim Funds Investment Advisors, LLC (“GFIA”).The Acquiring Fund and the Acquired Fund may be referred to herein collectively as the “Funds” or each individually as a “Fund.” This Agreement is intended to be, and is adopted as, a plan of reorganization within the meaning of Section 368(a)(1)(F) of the Internal Revenue Code of 1986, as amended (“Code”).The reorganization will comprise: (a) the transfer of the Acquired Assets (as defined in section 7 below) of the Acquired Fund to the Acquiring Fund solely in exchange for the Class A shares of the Acquiring Fund (“Acquiring Fund Shares”) and the assumption by the Acquiring Fund of the Acquired Fund’s Stated Liabilities (as defined in section 6 below); (b) the distribution of such Acquiring Fund Shares by the Acquired Fund as a liquidating distribution to the holders of record of common shares of beneficial interest of the Acquired Fund (“Acquired Fund Common Shares”) determined as of the Valuation Time on the Closing Date (“Acquired Fund Common Shareholders”) in complete liquidation and termination of the Acquired Fund; and (c) the dissolution of the Acquired Fund in accordance with applicable Delaware law.On the Closing Date (as defined in Section 9), the Acquired Fund shall receive a number of full and fractional Acquiring Fund Shares having an aggregate net asset value equal to the value of the Acquired Assets of the Acquired Fund less the Stated Liabilities of the Acquired Fund at the Valuation Time (as defined in Section 7), which the Acquired Fund shall then distribute to Acquired Fund Common Shareholders in a liquidating distribution.The foregoing transactions are referred to herein as the “Reorganization.” The Board of Directors of the Corporation has determined, with respect to the Acquiring Fund, that the exchange of all of the Acquired Assets of the Acquired Fund for the Acquiring Fund Shares and the assumption of all Stated Liabilities of the Acquired Fund by the Acquiring Fund is in the best interests of the Acquiring Fund and that the interests of the shareholders of the Acquiring Fund would not be diluted as a result of the Reorganization. The Board of Trustees of the Acquired Fund has determined, with respect to the Acquired Fund, that the exchange of all of the Acquired Assets of the Acquired Fund for the Acquiring Fund Shares and the assumption of all Stated Liabilities of the Acquired Fund by the Acquiring Fund is in the best interests of the Acquired Fund and its shareholders and that the interests of the existing shareholders of the Acquired Fund would not be diluted as a result of the Reorganization. In consideration of the mutual promises and subject to the terms and conditions herein, the parties covenant and agree as follows: 1.REPRESENTATIONS AND WARRANTIES OF THE ACQUIRED FUND AND GFIA.The Acquired Fund and GFIA jointly and severally represent and warrant to and agree with the Acquiring Fund that: (a)The Acquired Fund is a statutory trust duly formed, validly existing and in good standing under the laws of the State of Delaware, and has the power to own all of its properties and assets and to carry out its obligations under this Agreement.It has or will have prior to the Closing Date all necessary federal, state, and local licenses, certificates, permits and other authorizations to carry on its business as now being conducted and to carry out this Agreement.The Acquired Fund is duly registered and qualified to do business and is in good standing under the laws of each jurisdiction which requires such registration or qualification; AI-1 (b)The Acquired Fund is a closed-end management investment company duly registered under the 1940 Act with such registration in full force and effect, and it is in compliance in all material respects with the 1940 Act and the rules and regulations thereunder; (c)The Prospectus of the Acquired Fund, dated April 27, 2004, as modified by any information provided to shareholders in a subsequent annual or semi-annual report of the Acquired Fund pursuant to Rule 8b-16(b) of the 1940 Act, copies of which have been furnished to the Acquiring Fund, did not and do not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; (d)There are no material legal, administrative, or other proceedings or investigations of, or before any Court or governmental body, presently pending, or to the knowledge of the Acquired Fund, threatened against the Acquired Fund, which would be expected to adversely affect the Acquired Fund’s financial condition or the conduct of the Acquired Fund’s business.The Acquired Fund, without any special investigation or inquiry, knows of no facts which might form the basis for the institution of such proceedings; (e)The Acquired Fund is not in, and the execution, delivery, and performance of this Agreement in accordance with its terms will not result in, a material violation of any provision of its Agreement and Declaration of Trust or By-Laws, or, to the knowledge of the Acquired Fund, of any agreement, indenture, instrument, contract, lease, or other undertaking to which the Acquired Fund is a party or by which the Acquired Fund is bound or result in the acceleration of any material obligation or the imposition of any material penalty under any agreement, judgment or decree to which the Acquired Fund is a party or is bound; (f)The Statement of Assets and Liabilities, the Statement of Operations, the Statement of Changes in Net Assets, Financial Highlights, and the Schedule of Investments (including market values) of the Acquired Fund at or for the year ended December 31, 2010, have been audited by Ernst & Young LLP, an independent registered public accounting firm, and have been furnished to the Acquiring Fund together with such unaudited financial statements and schedule of investments (including market values) at and for the six month period ended June 30, 2011.Said Statements of Assets and Liabilities and Schedule of Investments fairly present the Acquired Fund’s financial position as of such dates and said Statement of Operations, Statement of Changes in Net Assets, and Financial Highlights fairly reflect its results of operations, changes in financial position, and financial highlights for the periods covered thereby in conformity with generally accepted accounting principles in the United States consistently applied; (g)The Acquired Fund has no known liabilities of a material nature, contingent or otherwise, other than those shown as owed by it on its statement of assets and liabilities as of June 30, 2011, and those incurred in the ordinary course of the Acquired Fund’s business as an investment company since June 30, 2011 as reflected in the statement of assets and liabilities as contemplated under Section 11; (h)The Acquired Fund will endeavor to identify and discharge, to the extent practicable, all of its liabilities and obligations, including all liabilities related to operations, before the Closing Date; (i)Each of the registration statement on Form N-14, as so amended (the “N-14 Registration Statement”), as of the effective date and at all times subsequent thereto up to and including the Closing Date and the Combined Prospectus/Proxy Statement contained therein, as so amended or supplemented (the “Prospectus/Proxy Statement”), as of its date and at all times subsequent thereto up to and including the Closing Date, insofar as the N-14 Registration Statement and the Prospectus/Proxy Statement relates to the Acquired Fund, conforms and will conform in all material respects to the requirements of the federal and state securities laws and the rules and regulations thereunder and does not and will not include any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading, in the case of the Prospectus/Proxy Statement in light of the circumstances under which they were made; provided, however, that the representations and warranties of this subparagraph (i) shall not apply to statements in or omissions from the N-14 Registration Statement or the Prospectus/Proxy Statement made in reliance upon and in conformity with information that was furnished or should have been furnished by the Acquiring Fund for use therein. Any written information furnished by the Acquired Fund for use in the N-14 Registration Statement, Prospectus/Proxy Statement, proxy materials and other documents filed or to be filed AI-2 with any Federal, state or local regulatory authority, which may be necessary in connection with the Reorganization, as of the date of the Prospectus/Proxy Statement and at all times subsequent thereto up to and including the Closing Date, does not and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated or necessary to make the statements, in light of the circumstances under which such statements were made, not misleading; (j)No consent, approval, authorization, or order of any court, governmental authority, stock exchange or the Financial Industry Regulatory Authority, Inc. (“FINRA”) is required for the consummation by the Acquired Fund of the transactions contemplated by this Agreement, except such as have been obtained under the Securities Act of 1933 (“1933 Act”), the Securities Exchange Act of 1934 Act (“1934 Act”), the 1940 Act, the rules and regulations of FINRA and state securities or blue sky laws (which term as used herein shall include the District of Columbia and Puerto Rico); (k)The Acquired Fund has filed or will file all federal and state tax returns which, to the knowledge of the Acquired Fund’s officers, are required to be filed by the Acquired Fund and has paid or will pay all federal and state taxes shown to be due on said returns or provision shall have been made for the payment thereof, and, to the best of the Acquired Fund’s knowledge, no such return is currently under audit and no assessment has been asserted with respect to such returns; (l)The Acquired Fund has met the requirements of Subchapter M of the Code for qualification and treatment as a regulated investment company for all of its prior taxable years and intends to meet such requirements for its current taxable year; (m)All of the issued and outstanding shares of the Acquired Fund are, and at the Closing Date will be, duly and validly issued and outstanding and fully paid and nonassessable as a matter of Delaware law (except as provided in the last sentence of Section 3.8 of the Declaration of Trust of the Acquired Fund), and have been offered for sale in conformity with all applicable federal and state securities laws.All of the issued and outstanding shares of the Acquired Fund will, at the Closing Date, be held by the persons and in the amounts set forth in the list of shareholders submitted to the Acquiring Fund in accordance with this Agreement; (n)As of both the Valuation Time (as defined in Section 7) and the Closing Date, the Acquired Fund will have the full right, power, and authority to sell, assign, transfer, and deliver its portfolio securities and any other assets of the Acquired Fund to be transferred to the Acquiring Fund in accordance with the terms of this Agreement.As of the Closing Date, subject only to the delivery of the Acquired Fund’s portfolio securities and any such other assets as contemplated by this Agreement, the Acquiring Fund will acquire the Acquired Fund’s portfolio securities and any such other assets subject to no encumbrances, liens, or security interests (except for those that may arise in the ordinary course or that are disclosed to the Acquiring Fund) and without any restrictions upon the transfer thereof, provided, however, that the Acquiring Fund may acquire assets that are segregated or earmarked against the Acquired Fund’s derivative positions, including, without limitation, as collateral for swap positions or as margin for futures positions in accordance with the terms of such transactions and/or applicable interpretations of the staff of the Securities and Exchange Commission (the “SEC”), a schedule of which will be provided to Security Investors prior to the Closing Date; (o)The execution, performance, and delivery of this Agreement will have been duly authorized prior to the Closing Date by all necessary statutory trust action on the part of the Acquired Fund, and this Agreement constitutes a valid and binding obligation of the Acquired Fund enforceable in accordance with its terms, subject to approval of the shareholders of the Acquired Fund, and subject to the qualification that the enforceability of the Acquiring Fund’s obligations hereunder may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and other laws (whether statutory or decisional) relating to or affecting creditors’ rights generally and by general equitable principles (regardless of whether enforcement is sought in a proceeding in equity or at law); (p)The Acquired Fund is in material compliance with the conditions set forth in all exemptive orders, if any, granted by the Commission that are currently relied upon by the Acquired Fund; and (q)The Acquired Fund is insured by insurers of recognized financial responsibility against such losses and risks and in such amounts as are prudent and customary in the businesses in which it is engaged and which the Acquired Fund deems adequate, all policies of insurance insuring the Acquired Fund or its business, assets, employees, officers and AI-3 trustees, including the Acquired Fund’s trustees and officers errors and omissions insurance policy and its fidelity bond required by Rule 17g-1 of the rules and regulations under the 1940 Act, are in full force and effect, the Acquired Fund is in compliance with the terms of such policy and fidelity bond in all material respects; and there are no claims by the Acquired Fund under any such policy or fidelity bond as to which any insurance company is denying liability or defending under a reservation of rights clause, the Acquired Fund has not been refused any insurance coverage sought or applied for, and the Acquired Fund has no reason to believe that it will not be able to renew its existing insurance coverage and fidelity bond as and when such coverage and fidelity bond expires or to obtain similar coverage and fidelity bond from similar insurers as may be necessary to continue its business at a cost that would not have a material adverse effect on the condition (financial or otherwise), prospects, earnings, business or properties of the Acquired Fund. 2.REPRESENTATIONS AND WARRANTIES OF THE ACQUIRING FUND, SECURITY INVESTORS AND GPAM.The Corporation, on behalf of the Acquiring Fund, Security Investors and GPAM jointly and severally represent and warrant to and agree with the Acquired Fund that: (a)The Acquiring Fund is a series of the Corporation, a corporation duly organized, validly existing and in good standing under the laws of the State of Kansas, and has the power to own all of its properties and assets and to carry out its obligations under this Agreement.It has or will have prior to the Closing Date all necessary federal, state, and local licenses, certificates, permits and other authorizations to carry on its business as described in the N-14 Registration Statement and the Prospectus/Proxy Statement and to carry out this Agreement; (b)The Corporation is duly registered and qualified to do business and is in good standing under the laws of each jurisdiction which requires such registration or qualification; and, prior to the Closing Date, the Acquiring Fund has not and shall not have engaged in any business activities other than such activities as are directly related to organization of the Acquiring Fund in anticipation of the Reorganization, and any other transactions contemplated hereby; (c)The Corporation is an open-end, management investment company duly registered under the 1940 Act with such registration is in full force and effect, and the Acquiring Fund is a newly-organized series portfolio of the Corporation; and the Corporation and the Acquiring Fund shall be in compliance in all material respects with the 1940 Act and the rules and regulations thereunder; (d)Prior to the Closing Date, the Corporation shall have on file with the SEC an effective Prospectus and Statement of Additional Information for the Acquiring Fund (the “Acquiring Fund Disclosure Documents”) contemplating that the Acquiring Fund shall be managed as an open-end fund, and the Acquiring Fund Disclosure Documents shall conform, in all material respects to the requirements of the federal and state securities laws and the rules and regulations thereunder and shall not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading, in light of the circumstances under which they were made; (e)There are no material legal, administrative, or other proceedings pending or, to the knowledge of the Corporation, threatened against the Acquiring Fund which would be expected to adversely affect the Acquiring Fund’s financial condition or conduct of the Acquiring Fund’s business. The Corporation, without any special investigation or inquiry, knows of no facts which might form the basis for the institution of such proceedings; (f)The Corporation is not in, and the execution, delivery, and performance of this Agreement in accordance with its terms will not result in, a material violation of any provision of its Articles of Incorporation (or any Supplement thereto or amendment thereof) or By-Laws, or, to the knowledge of the Corporation, of any agreement, indenture, instrument, contract, lease, or other undertaking to which the Corporation is a party or by which the Corporation is bound or result in the acceleration of any material obligation or the imposition of any material penalty under any agreement, judgment, or decree to which the Corporation is a party or is bound; (g)The Acquiring Fund has no known liabilities of a material nature, contingent or otherwise, other than those incurred in the ordinary course of the Acquiring Fund’s business as an investment company; AI-4 (h)No consent, approval, authorization, or order of any court, governmental authority, stock exchange or FINRA is required for the consummation by the Acquiring Fund of the transactions contemplated by this Agreement, except such as have been obtained, or as may be contemplated hereby, under the 1933 Act, the 1934 Act, the 1940 Act, the rules and regulations of FINRA and state securities or blue sky laws (which term as used herein shall include the District of Columbia and Puerto Rico); (i)The Corporation has filed or will file all federal and state tax returns which, to the knowledge of the Corporation’s officers, are required to be filed by the Corporation and has paid or will pay all federal and state taxes shown to be due on said returns or provision shall have been made for the payment thereof, and, to the best of the Corporation’s knowledge, no such return is currently under audit and no assessment has been asserted with respect to such returns; (j)The Corporation will elect for the Acquiring Fund to be treated as a “regulated investment company” under Subchapter M of the Code and intends to meet the requirements of Subchapter M of the Code for qualification and treatment as a regulated investment company for its taxable year ending on December 31, 2011; (k)As of the Closing Date, the Acquiring Fund Shares to be issued to the Acquired Fund will have been duly authorized and, when issued and delivered pursuant to this Agreement, will be legally and validly issued and will be fully paid and nonassessable as a matter of Kansas law, and no shareholder of the Acquiring Fund will have any preemptive right of subscription or purchase in respect thereof; (l)The execution, performance, and delivery of this Agreement has been and the execution, performance and delivery of the Investment Advisory Agreement between the Acquiring Fund and Security Investors (the “Advisory Agreement”), the Investment Sub-Advisory Agreement among the Acquiring Fund, Security Investors and GPAM (the “Sub-Advisory Agreement”), the Distribution Agreement between the Acquiring Fund and Rydex Distributors (the “Distribution Agreement”), the Custody Agreement between the Acquiring Fund and UMB Bank, N.A. (the “Custody Agreement”), the Transfer Agency Agreement between the Acquiring Fund and Rydex Fund Services, LLC (the “Transfer Agency Agreement”), the Accounting and Administration Agreements between the Acquiring Fund and Security Investors (the “Accounting and Administration Agreements”) and other material agreements of the Acquiring Fund, each as they relate to the Acquiring Fund (collectively, the “Acquiring Fund Agreements”) will be, upon consummation of the Reorganization, duly authorized by all necessary action on the part of the Corporation, this Agreement has been and each Acquiring Fund Agreement will be duly executed and delivered by the Corporation on behalf of the Acquiring Fund, and this Agreement constitutes a valid and binding obligation of the Corporation enforceable in accordance with its terms, subject to the qualification that the enforceability of the Corporation’s and Acquiring Fund’s obligations hereunder may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and other laws (whether statutory or decisional) relating to or affecting creditors’ rights generally and by general equitable principles (regardless of whether enforcement is sought in a proceeding in equity or at law); (m)This Agreement complies and each Acquiring Fund Agreement will comply in all material respects with all applicable provisions of the 1933 Act, 1934 Act, 1940 Act, the Advisers Act and the rules and regulations thereunder and the rules and regulations of FINRA; (n)Prior to the Closing Date, the board of directors of the Corporation, on behalf of the Acquiring Fund, will approve the Advisory Agreement, the Sub-Advisory and the Distribution Agreement and shareholders of the Acquiring Fund will approve the Advisory Agreement and the Sub-Advisory Agreement, the Distribution Agreement, the Distribution (12b-1) Plan, Service Plan and 18f-3 Multi-Class Plan in accordance with the requirements of the 1940 Act and the rules and regulations thereunder; (o)The N-14 Registration Statement, as of its effective date and at all times subsequent thereto up to and including the Closing Date, and the Prospectus/Proxy Statement, as of its date and at all times subsequent thereto up to and including the Closing Date, conforms and will conform in all material respects to the requirements of the federal and state securities laws and the rules and regulations thereunder and does not and will not include any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading, in the case of the Prospectus/Proxy Statement, in light of the circumstances under which they were made; AI-5 except that no representations and warranties in this sub-paragraph (o) apply to statements or omissions made in reliance upon and in conformity with written information concerning the Acquired Fund or its investment adviser or sub-advisers furnished by the Acquired Fund or its investment adviser or sub-advisers.Any written information furnished by the Acquiring Fund for use in the N-14 Registration Statement and the Prospectus/Proxy Statement or any other materials provided in connection with the Reorganization, as of the date of the Prospectus/Proxy Statement and at all times subsequent thereto up to and including the Closing Date, does not and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated or necessary to make the statements, in light of the circumstances under which such statements were made, not misleading; (p)The issuance of the Acquiring Fund Shares pursuant to this Agreement will be in compliance with all applicable federal and state securities laws; (q)All of the issued and outstanding shares of the Acquiring Fund have been offered for sale and sold in conformity with the federal and state securities laws; (r)The Acquiring Fund is in material compliance with the conditions set forth in all exemptive orders, if any, granted by the Commission that are currently relied upon by the Acquiring Fund; (s)The Acquiring Fund has no unamortized or unpaid organizational fees or expenses; (t)The Acquiring Fund is insured by insurers of recognized financial responsibility against such losses and risks and in such amounts as are prudent and customary in the businesses in which it is engaged and which the Acquiring Fund deems adequate, all policies of insurance insuring the Acquiring Fund or its business, assets, employees, officers and trustees, including the Acquiring Fund’s trustees and officers errors and omissions insurance policy and its fidelity bond required by Rule 17g-1 of the rules and regulations under the 1940 Act, are in full force and effect, the Acquiring Fund is in compliance with the terms of such policy and fidelity bond in all material respects, and there are no claims by the Acquiring Fund under any such policy or fidelity bond as to which any insurance company is denying liability or defending under a reservation of rights clause, the Acquiring Fund has not been refused any insurance coverage sought or applied for, and the Acquiring Fund has no reason to believe that it will not be able to renew its existing insurance coverage and fidelity bond as and when such coverage and fidelity bond expires or to obtain similar coverage and fidelity bond from similar insurers as may be necessary to continue its business at a cost that would not have a material adverse effect on the condition (financial or otherwise), prospects, earnings, business or properties of the Acquiring Fund; and (u)There are no transfer taxes or other similar fees or charges under Federal law or the laws of any state, or any political subdivision thereof, required to be paid in connection with the execution and delivery of this Agreement or the issuance by the Acquiring Fund of the Acquiring Fund Shares. 3.REPRESENTATIONS AND WARRANTIES OF SECURITY INVESTORS. Security Investors represents and warrants to the Acquired Fund: (a)Security Investors is a limited liability company duly organized, validly existing and in good standing under the laws of the State of Kansas, and has the power to own all of its properties and assets and to carry out its obligations under this Agreement.It has or will have prior to the Closing Date all necessary federal, state, and local licenses, certificates, permits and other authorizations to carry on its business as described in the N-14 Registration Statement and the Prospectus/Proxy Statement and to carry out this Agreement; (b)Security Investors is duly registered as an investment adviser under the Advisers Act and Security Investors is not prohibited by the Advisers Act, the 1940 Act, and the rules and regulations thereunder from acting under the Advisory Agreement as contemplated by the N-14 Registration Statement and the Prospectus/Proxy Statement; (c)There are no material legal, administrative, or other proceedings pending or, to the knowledge of Security Investors, threatened against Security Investors which would reasonably be expected to materially and adversely affect its financial condition or the conduct of its business.Security Investors, without any special investigation or inquiry, knows of no facts which might form the bona fide basis for the institution of such proceedings; AI-6 (d)Security Investors is not in, and the execution, delivery, and performance of this Agreement in accordance with its terms will not result in, a material violation of any provision of its Certification of Formation (or any Supplement thereto or amendment thereof), Operating Agreement or By-Laws, or, to the knowledge of Security Investors, of any agreement, indenture, instrument, contract, lease, or other undertaking to which Security Investors is a party or by which Security Investors is bound or result in the acceleration of any material obligation or the imposition of any material penalty under any agreement, judgment, or decree to which Security Investors is a party or is bound; (e)No consent, approval, authorization, or order of any court, governmental authority, stock exchange or FINRA is required for the consummation by Security Investors of the transactions contemplated by this Agreement, except such as have been obtained, or as may be contemplated hereby, under the 1933 Act, the 1934 Act, the 1940 Act, the rules and regulations of FINRA and state securities or blue sky laws (which term as used herein shall include the District of Columbia and Puerto Rico); (f)The execution, performance, and delivery of this Agreement has been and the execution, performance, and delivery of each of the Advisory Agreement and the Sub-Advisory Agreement will be, prior to the Closing Date, duly authorized by all necessary action on the part of Security Investors, this Agreement has been and each of the Advisory Agreement and the Sub-Advisory Agreement will be, prior to the Closing Date, duly executed and delivered by Security Investors, and this Agreement constitutes and each of the Advisory Agreement and the Sub-Advisory Agreement will constitute a valid and binding obligation of Security Investors enforceable in accordance with its terms; (g)This Agreement complies and each of the Advisory Agreement and the Sub-Advisory Agreement will comply in all material respects with all applicable provisions of the Advisers Act and the 1940 Act and the rules and regulations thereunder; (h)Security Investors has the financial resources available to it necessary for the performance of its services and obligations as contemplated in the N-14 Registration Statement and the Prospectus/Proxy Statement and under this Agreement, the Advisory Agreement and the Sub-Advisory Agreement; (i) The N-14 Registration Statement, as of its effective date and at all times subsequent thereto up to and including the Closing Date, and the Prospectus/Proxy Statement, as of its date and at all times subsequent thereto up to and including the Closing Date, with respect to the description of Security Investors and its business and the statements attributable to Security Investors contained in the N-14 Registration Statement or the Prospectus/Proxy Statement, conforms and will conform in all material respects to the requirements of the federal and state securities laws and the rules and regulations thereunder and does not and will not include any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading, in the case of the Prospectus/Proxy Statement, in light of the circumstances under which they were made.Any written information furnished by Security Investors with respect to Security Investors for use in the N-14 Registration Statement and the Prospectus/Proxy Statement or any other materials provided in connection with the Reorganization, as of the date of the Prospectus/Proxy Statement and at all times subsequent thereto up to and including the Closing Date, does not and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated or necessary to make the statements, in light of the circumstances under which such statements were made, not misleading; and (j) As of the Closing Date, there will not have been any material adverse change in Security Investor’s financial condition, assets, liabilities or business, other than changes occurring in the ordinary course of business, since the date of this Agreement, the effective date of the N-14 Registration Statement or the date of the Prospectus/Proxy Statement. 4. REPRESENTATIONS AND WARRANTIES OF GPAM.GPAM represents and warrants to the Acquired Fund: (a) GPAM is a limited liability company duly organized, validly existing and in good standing under the laws of the State of Delaware, and has the power to own all of its properties and assets and to carry out its obligations under this Agreement.It has or will have prior to the Closing Date all necessary federal, state, and local licenses, certificates, AI-7 permits and other authorizations to carry on its business as described in the N-14 Registration Statement and the Prospectus/Proxy Statement and to carry out this Agreement; (b)GPAM is duly registered as an investment adviser under the Advisers Act and GPAM is not prohibited by the Advisers Act, the 1940 Act, and the rules and regulations thereunder from acting under the Sub-Advisory Agreement as contemplated by the N-14 Registration Statement and the Prospectus/Proxy Statement; (c)There are no material legal, administrative, or other proceedings pending or, to the knowledge of GPAM, threatened against GPAM which would reasonably be expected to materially and adversely affect its financial condition or the conduct of its business.GPAM, without any special investigation or inquiry, knows of no facts which might form the bona fide basis for the institution of such proceedings; (d)GPAM is not in, and the execution, delivery, and performance of this Agreement in accordance with its terms will not result in, a material violation of any provision of its Certification of Formation (or any Supplement thereto or amendment thereof), Operating Agreement or By-Laws, or, to the knowledge of GPAM, of any agreement, indenture, instrument, contract, lease, or other undertaking to which GPAM is a party or by which GPAM is bound or result in the acceleration of any material obligation or the imposition of any material penalty under any agreement, judgment, or decree to which GPAM is a party or is bound; (e)No consent, approval, authorization, or order of any court, governmental authority, stock exchange or FINRA is required for the consummation by GPAM of the transactions contemplated by this Agreement, except such as have been obtained, or as may be contemplated hereby, under the 1933 Act, the 1934 Act, the 1940 Act, the rules and regulations of FINRA and state securities or blue sky laws (which term as used herein shall include the District of Columbia and Puerto Rico); (f)The execution, performance, and delivery of this Agreement has been and the execution, performance, and delivery of the Sub-Advisory Agreement will be, prior to the Closing Date, duly authorized by all necessary action on the part of GPAM; this Agreement has been and the Sub-Advisory Agreement will be, prior to the Closing Date, duly executed and delivered by GPAM; and this Agreement constitutes and the Sub-Advisory Agreement will constitute a valid and binding obligation of GPAM enforceable in accordance with its terms; (g)This Agreement complies and the Sub-Advisory will comply in all material respects with all applicable provisions of the Advisers Act and the 1940 Act and the rules and regulations thereunder; (h)GPAM has the financial resources available to it necessary for the performance of its services and obligations as contemplated in the N-14 Registration Statement and the Prospectus/Proxy Statement and under this Agreement and the Sub-Advisory Agreement; (i) The N-14 Registration Statement, as of its effective date and at all times subsequent thereto up to and including the Closing Date, and the Prospectus/Proxy Statement, as of its date and at all times subsequent thereto up to and including the Closing Date, with respect to the description of GPAM and its business and the statements attributable to GPAM contained in the N-14 Registration Statement or the Prospectus/Proxy Statement, conforms and will conform in all material respects to the requirements of the federal and state securities laws and the rules and regulations thereunder and does not and will not include any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading, in the case of the Prospectus/Proxy Statement, in light of the circumstances under which they were made.Any written information furnished by GPAM with respect to GPAM for use in the N-14 Registration Statement and the Prospectus/Proxy Statement or any other materials provided in connection with the Reorganization, as of the date of the Prospectus/Proxy Statement and at all times subsequent thereto up to and including the Closing Date, does not and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated or necessary to make the statements, in light of the circumstances under which such statements were made, not misleading; and AI-8 (j)As of the Closing Date, there will not have been any material adverse change in GPAM’s financial condition, assets, liabilities or business, other than changes occurring in the ordinary course of business, since the date of this Agreement, the effective date of the N-14 Registration Statement or the date of the Prospectus/Proxy Statement. 5.REPRESENTATIONS AND WARRANTIES OF GFIA.GFIA represents and warrants to the Acquiring Fund and the Acquired Fund: (a)GFIA is a limited liability company duly organized, validly existing and in good standing under the laws of the State of Delaware, and has the power to own all of its properties and assets and to carry out its obligations under this Agreement.It has or will have prior to the Closing Date all necessary federal, state, and local licenses, certificates, permits and other authorizations to carry on its business as described in the N-14 Registration Statement and the Prospectus/Proxy Statement and to carry out this Agreement; (b)GFIA is duly registered as an investment adviser under the Advisers Act and GFIA is not prohibited by the Advisers Act, the 1940 Act, and the rules and regulations thereunder from acting under the Advisory Agreement as contemplated by the N-14 Registration Statement and the Prospectus/Proxy Statement; (c)There are no material legal, administrative, or other proceedings pending or, to the knowledge of GFIA, threatened against GFIA which would reasonably be expected to materially and adversely affect its financial condition or the conduct of its business.GFIA, without any special investigation or inquiry, knows of no facts which might form the bona fide basis for the institution of such proceedings; (d)GFIA is not in, and the execution, delivery, and performance of this Agreement in accordance with its terms will not result in, a material violation of any provision of its Certification of Formation (or any Supplement thereto or amendment thereof), Operating Agreement or By-Laws, or, to the knowledge of GFIA, of any agreement, indenture, instrument, contract, lease, or other undertaking to which GFIA is a party or by which GFIA is bound or result in the acceleration of any material obligation or the imposition of any material penalty under any agreement, judgment, or decree to which GFIA is a party or is bound; (e)No consent, approval, authorization, or order of any court, governmental authority, stock exchange or FINRA is required for the consummation by GFIA of the transactions contemplated by this Agreement, except such as have been obtained, or as may be contemplated hereby, under the 1933 Act, the 1934 Act, the 1940 Act, the rules and regulations of FINRA and state securities or blue sky laws (which term as used herein shall include the District of Columbia and Puerto Rico); (f)The execution, performance, and delivery of this Agreement as well as the advisory, sub-advisory and other materials agreements of the Acquired Fund to which GFIA is a party have been duly authorized by all necessary action on the part of GFIA; this Agreement has been duly executed and delivered by GFIA; and this Agreement constitutes a valid and binding obligation of GFIA enforceable in accordance with its terms, subject to the qualification that the enforceability of the GFIA’s obligations hereunder may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and other laws (whether statutory or decisional) relating to or affecting creditors’ rights generally and by general equitable principles (regardless of whether enforcement is sought in a proceeding in equity or at law); (g)This Agreement and the advisory and sub-advisory agreements of the Acquired Fund comply in all material respects with all applicable provisions of the Advisers Act and the 1940 Act and the rules and regulations thereunder; (h)GFIA has the financial resources available to it for the performance of its obligations to the Acquired Fund and its trustees, as contemplated in the N-14 Registration Statement and the Prospectus/Proxy Statement and under this Agreement (including Sections 8 and 15), and the advisory and sub-advisory agreements of the Acquired Fund; (i) The N-14 Registration Statement, as of its effective date and at all times subsequent thereto up to and including the Closing Date, and the Prospectus/Proxy Statement, as of its date and at all times subsequent thereto up to and including the Closing Date, with respect to the description of GFIA and its business and the statements attributable to AI-9 GFIA contained in the N-14 Registration Statement or the Prospectus/Proxy Statement, conforms and will conform in all material respects to the requirements of the federal and state securities laws and the rules and regulations thereunder and does not and will not include any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading, in the case of the Prospectus/Proxy Statement, in light of the circumstances under which they were made.Any written information furnished by GFIA with respect to GFIA for use in the N-14 Registration Statement and the Prospectus/Proxy Statement or any other materials provided in connection with the Reorganization, as of the date of the Prospectus/Proxy Statement and at all times subsequent thereto up to and including the Closing Date, does not and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated or necessary to make the statements, in light of the circumstances under which such statements were made, not misleading; and (j) As of the Closing Date, there will not have been any material adverse change in GFIA’s financial condition, assets, liabilities or business, other than changes occurring in the ordinary course of business, since the date of this Agreement, the effective date of the N-14 Registration Statement or the date of the Prospectus/Proxy Statement. 6. REORGANIZATION. (a) Subject to the requisite approval of the shareholders of the Acquired Fund and to the other terms and conditions contained herein, the Acquired Fund agrees to assign, sell, convey, transfer, and deliver to the Acquiring Fund as of the Closing Date all of the assets of the Acquired Fund of every kind and nature existing on the Closing Date (the assets of the Acquired Fund to be acquired by the Acquiring Fund are referred to herein as the “Acquired Assets”).The Acquiring Fund agrees in exchange therefor: (i) to assume all of the Acquired Fund’s Stated Liabilities existing on the Closing Date, and (ii) to issue and deliver to the Acquired Fund a number of full and fractional Class A shares of the Acquiring Fund having an aggregate net asset value equal to the value of the assets of the Acquired Fund less the Stated Liabilities of the Acquired Fund, determined as provided for under Section 7. (b)The Acquired Assets shall include, without limitation, all cash, cash equivalents, securities, receivables (including interest or dividends receivables), claims, chooses in action, and other property owned by the Acquired Fund, and any deferred or prepaid expenses (other than deferred organizational expenses) shown as an asset on the books of the Acquired Fund on the Closing Date.The Acquired Fund will pay or cause to be paid to the Acquiring Fund any dividend or interest payments received by it on or after the Closing Date with respect to the assets transferred to the Acquiring Fund hereunder, and the Acquiring Fund will retain any dividend or interest payments received by it after the Valuation Time with respect to the assets transferred hereunder without regard to the payment date thereof. (c)The Acquiring Fund shall assume only those accrued and unpaid liabilities of the Acquired Fund set forth in Acquired Fund’s statement of assets and liabilities as of the Closing Date delivered by the Acquired Fund to the Acquiring Fund pursuant to Section 11(e) (“Stated Liabilities”), and shall not assume any other debts, liabilities or obligations of the Acquired Fund. (d)Pursuant to this Agreement, as of or as soon after the Closing Date as is conveniently practicable, the Acquired Fund will distribute to Acquired Fund Common Shareholders, the Acquiring Fund Shares in complete liquidation of the Acquired Fund.Such distribution shall be accomplished by the Acquiring Fund’s transfer agent opening accounts on the Acquiring Fund’s share transfer to books in the names of the Acquired Fund shareholders and transferring the Acquiring Fund Shares thereto.Each Acquired Fund shareholder’s account shall be credited with the respective pro rata number of full and fractional (rounded to the third decimal place) Acquiring Fund Shares due that shareholder.All outstanding Acquired Fund shares, including any represented by certificates, shall simultaneously be canceled on the Acquired Fund’s share transfer records.The Acquiring Fund shall not issue certificates representing the Acquiring Fund Shares in connection with the Reorganization. (e)Any reporting responsibility of the Acquired Fund is and shall remain its responsibility up to and including the date on which it is terminated. AI-10 7. VALUATION. (a)The Valuation Time shall be as of the close of business of the New York Stock Exchange on the Closing Date, or such other date as may be mutually agreed upon in writing by the parties hereto (“Valuation Time”). (b)As of the Closing Date, the Acquiring Fund will deliver to the Acquired Fund the number of Acquiring Fund Shares having an aggregate net asset value (“NAV”) equal to the value of the assets of the Acquired Fund transferred hereunder less the Stated Liabilities of the Acquired Fund, determined as provided in this Section 7. (c)The net asset value per share of the Acquiring Fund to be delivered to the Acquired Fund, the value of the assets of the Acquired Fund transferred hereunder, and the value of the Stated Liabilities of the Acquired Fund to be assumed hereunder, shall, in each case, be determined as of the Valuation Time. (d)All computations pursuant to this Section 7 shall be made by or under the direction of Security Investors, in accordance with the Acquiring Fund’s valuation procedures, as approved by the board of directors of the Corporation and set forth in the Acquiring Fund Disclosure Documents, copies of such procedures having been delivered to the Acquired Fund prior to the Closing Date, except as may be otherwise agreed upon by the Funds. 8. FEES; EXPENSES. (a)GFIA shall incur on behalf of the Acquired Fund and the Acquiring Fund all usual and customary expenses, fees and other charges in connection with the Reorganization, whether or not consummated.Expenses of the Reorganization shall include, but not be limited to: fees and expenses of legal counsel to the Acquired Fund and the Acquiring Fund and independent counsel to the independent trustees of the Acquired Fund and the Acquiring Fund related to the deliberations of the board of directors or trustees, as the case may be, of each of the Acquired Fund and the Acquiring Fund of the transactions contemplated by this Agreement (but not of alternative transactions or potential proxy contests contemplated by such boards); the preparation of the N-14 Registration Statement and Prospectus/Proxy Statement for the Reorganization; printing and mailing costs associated with the solicitation of Acquired Fund shareholders in connection with the Reorganization; the work of auditors of the Acquired Fund and the Acquiring Fund related to the Reorganization; the fees and expenses of any proxy solicitation firm hired in connection with the solicitation of Acquired Fund shareholders with respect to the Reorganization; and costs associated with the winding down of the operations and terminating the existence of the Acquired Fund following the Closing.Not withstanding the foregoing, the Acquired Fund shall incur the costs associated with the purchase of any tail insurance for the trustees of the Acquired Fund (“Tail Insurance”).Upon Closing, the Acquired Fund shall reimburse GFIA an amount previously accrued equal to the lesser of (i) the costs incurred by GFIA on behalf of the Acquired Fund and the Acquiring Fund in connection with the Reorganization and (ii) $260,000 less the costs of Tail Insurance.Notwithstanding the foregoing, expenses will in any event be paid by the party directly incurring such expenses if and to the extent that the payment by another person of such expenses would result in the disqualification of such party as a “regulated investment company” within the meaning of Section 851 of the Code. (b)Notwithstanding the foregoing, extraordinary expenses in connection with the Reorganization incurred by the Acquired Fund that may arise prior to the Closing, such as litigation expenses or proxy contest expenses, shall be borne by the Acquired Fund unless otherwise agreed upon by GFIA and the Acquired Fund at such time.In addition, the cost of realigning the Acquired Fund's portfolio as described the N-14 Registration Statement will be borne by the Acquired Fund and the Acquiring Fund. (c)Except as otherwise noted herein, the Acquiring Fund, the Acquired Fund, and shareholders of the Acquired Fund will each pay their respective expenses, if any, incurred in connection with the Reorganization and in connection with the consideration of alternative transactions to the Reorganization, including alternative reorganizations, liquidations or proxy contests.If the Reorganization is not consummated, the Acquired Fund will not be responsible for any expenses referred to in Section 8(a) of this Agreement, other than the cost of purchasing Tail Insurance.Any portfolio transaction expenses incurred in the purchase and sale of securities in connection with the transactions contemplated by this Agreement which may be attributable to a Fund will be borne by the applicable Fund. AI-11 (d)Each of the Acquiring Fund and the Acquired Fund represents that there is no person who has dealt with it who by reason of such dealings is entitled to any broker’s or finder’s or other similar fee or commission arising out of the transactions contemplated by this Agreement. 9. CLOSING DATE. (a)The Reorganization, together with related acts necessary to consummate the same (“Closing”), unless otherwise provided herein, shall occur at the office of Securities Investors, LLC at Four Irvington Centre, 805 King Farm Boulevard, Suite 600, Rockville, Maryland 20850, on a date determined by both the Board of Trustees of the Acquired Fund and the Board of Directors of the Corporation, or at some other time and place agreed to by the Acquired Fund and the Corporation on behalf of the Acquiring Fund (“Closing Date”). All acts taking place at the Closing shall be deemed to take place simultaneously as of the Valuation Time. (b)In the event that on the Closing Date: (i) any of the markets for securities held by the Funds is closed to trading, or (ii) trading thereon is restricted, or (iii) trading or the reporting of trading on said market or elsewhere is disrupted, all so that accurate appraisal of the total net asset value of the Acquired Fund and the NAV per share of the Acquiring Fund is impracticable, the Valuation Time and the Closing Date shall be postponed until the first business day after the day when such trading shall have been fully resumed and such reporting shall have been restored, or such other date as the parties may agree. (c)In the event that, prior to the Closing Date, either the Board of Trustees of the Acquired Fund or the Board of Directors of the Acquiring Fund determine in their sole discretion that it is either impracticable or inadvisable to consummate the Reorganization on the Closing Date due to adverse market developments or any other unforeseeable events, the parties may determine to delay the Closing Date to such time as shall be mutually agreed by the parties hereto or to terminate this Agreement in its entirety in accordance with the provisions of Section 16 hereof. SHAREHOLDERS MEETING AND TERMINATION OF THE ACQUIRED FUND. (a)The Acquired Fund agrees to call a meeting of its shareholders, to consider and act upon this Agreement and to take all other actions necessary to submit the transactions contemplated herein to its shareholders for approval. (b)The Acquired Fund agrees that as soon as reasonably practicable after distribution of the Acquiring Fund Shares, the Acquired Fund shall be terminated and dissolved pursuant to applicable Delaware law and its Agreement and Declaration of Trust, any further actions shall be taken in connection therewith as required by applicable law, and on and after the Closing Date the Acquired Fund shall not conduct any business except in connection with its liquidation, dissolution and termination. 11.CONDITIONS TO OBLIGATIONS OF THE CORPORATION. The obligations of the Corporation to consummate the transactions provided for herein shall be subject, at the Corporation’s election, to the following conditions: (a)That all representations and warranties of the Acquired Fund and GFIA contained in this Agreement shall be true and correct in all material respects as of the date hereof and as of the Valuation Time and the Closing Date, with the same force and effect as if made on and as of the Valuation Time and the Closing Date; (b)That the Acquired Fund shall have performed all of the covenants and complied with all of the provisions required by this Agreement to be performed or complied with by the Acquired Fund on or before the Valuation Time and the Closing Date; (c)That the Acquired Fund furnishes to the Corporation a statement, dated as of the Closing Date, signed by an officer of the Acquired Fund, certifying that as of the Valuation Time and the Closing Date all representations and warranties of the Acquired Fund made in this Agreement are true and correct in all material respects and that the Acquired Fund has complied with all the agreements and satisfied all the conditions on its part to be performed or satisfied at or prior to such dates; AI-12 (d)That the Acquired Fund furnishes the Corporation with copies of the resolutions, certified by an officer of the Acquired Fund, evidencing the adoption of this Agreement and the approval of the transactions contemplated herein by the requisite vote of the holders of the outstanding shares of the Acquired Fund; (e)That the Acquired Fund shall deliver to the Corporation at the Closing Date a statement of its assets and liabilities, together with a list of its portfolio securities showing each such security’s adjusted tax basis and holding period by lot, with values determined as provided in Section 7 of this Agreement, all as of the Valuation Time, certified on the Acquired Fund’s behalf by its Treasurer or Assistant Treasurer; (f)That the Acquired Fund’s custodian shall deliver to the Corporation a certificate identifying the Acquired Assets of the Acquired Fund held by such custodian as of the Valuation Time on the Closing Date and stating that as of the Valuation Time: (i) the Acquired Assets held by the custodian will be transferred to the Acquiring Fund; (ii) the Acquired Assets have been duly endorsed in proper form for transfer in such condition as to constitute good delivery thereof; and (iii) to the best of the custodian’s knowledge, all necessary taxes in conjunction with the delivery of the Acquired Assets, including all applicable federal and state stock transfer stamps, if any, have been paid or provision for payment has been made; (g)That the Acquired Fund’s transfer agent shall deliver to the Corporation at the Closing a certificate setting forth the number of Acquired Fund Common Shares outstanding as of the Valuation Time and the name and address of each Acquired Fund Common Shareholder and the number of Acquired Fund Common Shares held of record by each such Acquired Fund Common Shareholder; (h)That the Acquired Fund delivers to the Corporation a certificate of an officer of the Acquired Fund, dated as of the Closing Date, that there has been no material change in the Acquired Fund’s financial position since June 30, 2011, other than changes in the market value of its portfolio securities, changes due to dividends paid, or losses from operations and changes related to the redemption of the Acquiring Fund’s auction market preferred shares; and (i)That all of the issued and outstanding shares of the Acquired Fund shall have been offered for sale and sold by the Acquired Fund in conformity with all applicable federal and state securities laws and, to the extent that any audit of the records of the Acquired Fund or its transfer agent by the Corporation or its agents shall have revealed otherwise, the Acquired Fund shall have taken all actions that in the opinion of the Corporation, on behalf of the Acquiring Fund, are necessary to remedy any prior failure on the part of the Acquired Fund to have offered for sale and sold such shares in conformity with such laws. 12.CONDITIONS TO OBLIGATIONS OF ACQUIRED FUND.The obligations of the Acquired Fund to consummate the transactions provided for herein shall be subject, at the Acquired Fund’s election, to the following conditions: (a)That all representations and warranties of the Corporation, Security Investors and GPAM contained in this Agreement shall be true and correct in all material respects as of the date hereof and as of the Valuation Time and the Closing Date, with the same force and effect as if made on and as of the Valuation Time and the Closing Date; (b)That the Corporation, on behalf of the Acquiring Fund, shall have performed all of the covenants and complied with all of the provisions required by this Agreement to be performed or complied with by the Corporation, on behalf of the Acquiring Fund, on or before the Valuation Time and the Closing Date; (c)That the Acquired Fund and the Acquiring Fund shall have agreed on the number of full and fractional Acquiring Fund Shares to be issued in connection with the Reorganization after such number has been calculated in accordance with the terms of this Agreement; (d)That the Corporation, on behalf of the Acquiring Fund assumes all of the Stated Liabilities of the Acquired Fund existing at the Valuation Time; AI-13 (e)That the Corporation, on behalf of the Acquiring Fund, furnishes to the Acquired Fund a statement, dated as of the Closing Date, signed by an officer of the Corporation, certifying that as of the Valuation Time and the Closing Date all representations and warranties of the Corporation, on behalf of the Acquiring Fund, made in this Agreement and true and correct in all material respects, and the Corporation, on behalf of the Acquiring Fund, has complied with all the agreements and satisfied all the conditions on its part to be performed or satisfied at or prior to such dates; and 13.CONDITIONS TO OBLIGATIONS OF THE CORPORATION AND ACQUIRED FUND.The obligations of the Corporation and the Acquired Fund to consummate the transactions provided for herein shall be subject, at the Corporation’s and the Acquired Fund’s election, to the following conditions: (a)That the transactions contemplated by this Agreement shall have been approved by the requisite vote of the holders of the outstanding shares of the Acquired Fund; (b)That on or before the Closing Date, the SEC shall have declared effective the Acquiring Fund Disclosure Documents and the Prospectus/Proxy Statement, and that no stop order suspending the effectiveness thereof shall have been issued, and that to the best knowledge of the Corporation or the Acquired Fund, no investigation or proceeding for that purpose shall have been instituted or be pending, threatened or contemplated under the 1933 Act or the 1940 Act; (c)That neither the Trustees of the Acquired Fund nor the Directors of the Corporation shall not have made and not withdrawn a determination that the Reorganization is either impracticable or inadvisable due to adverse market developments or other events, as described in Section 9(c) hereof; (d)That all consents of other parties and all other consents, orders, and permits of federal, state, and local regulatory authorities (including those of the Commission and of state Blue Sky and securities authorities, which term as used herein shall include the District of Columbia and Puerto Rico, and including “no action” positions of such federal or state authorities) deemed necessary by the Corporation, on behalf of the Acquiring Fund, or the Acquired Fund to permit consummation, in all material respects, of the transactions contemplated hereby shall have been obtained, except where failure to obtain any such consent, order, or permit would not involve a risk of a material adverse effect on the assets or properties of the Acquiring Fund or the Acquired Fund, provided that either party hereto may for itself waive any of such conditions; (e)That all proceedings taken by either Fund in connection with the transactions contemplated by this Agreement and all documents incidental thereto shall be satisfactory in form and substance to the Acquiring Fund and the Acquired Fund; (f)That each of the Corporation and the Acquired Fund shall have delivered to the other such bills of sale, checks, assignments, receipts or other documents as reasonably requested by such other party or its counsel; (g)That there shall not be any material litigation pending or threatened with respect to the matters contemplated by this Agreement or the parties thereto; and (h)That Dechert LLP shall deliver an opinion addressed to the Corporation and the Acquired Fund substantially to the effect that, based upon certain facts, assumptions, and representations, the transaction contemplated by this Agreement shall constitute a tax-free reorganization for Federal income tax purposes within the meaning of Section 368(a)(1)(F) of the Code.The delivery of such opinion is conditioned upon receipt by Dechert LLP of representations it shall request of the Acquired Fund and the Corporation. Notwithstanding anything herein to the contrary, the parties may not waive the condition set forth in this subparagraph. 14.COVENANTS OF THE ACQUIRING FUND AND ACQUIRED FUND. (a)The Acquired Fund covenants to operate its business in the ordinary course between the date hereof and the Closing Date, it being understood that such ordinary course of business will include the payment of customary dividends and distributions, provided that, prior to the Closing Date, the Acquired Fund shall redeem all of the outstanding auction market preferred shares of the Acquired Fund; AI-14 (b)The Corporation, on behalf of the Acquiring Fund, covenants that, between the date hereof and the Closing Date, the Acquiring Fund shall not engage in any business activities other than such activities as are directly related to organization of the Acquiring Fund in anticipation of the Reorganization and any other transactions contemplated hereby; (c)The Acquired Fund covenants that it is not acquiring the Acquiring Fund Shares for the purpose of making any distribution other than in accordance with the terms of this Agreement; (d)The Acquired Fund covenants that it will assist the Acquiring Fund in obtaining such information as the Corporation, on behalf of the Acquiring Fund, reasonably requests concerning the beneficial ownership of the Acquired Fund’s shares; (e)The Acquired Fund covenants that its liquidation and termination will be effected in the manner provided in Delaware law and its Agreement and Declaration of Trust in accordance with applicable law and after the Closing Date, the Acquired Fund will not conduct any business except in connection with its liquidation, dissolution and termination; (f)The Acquired Fund and the Corporation covenant that, subject to the provisions of this Agreement, each will take, or cause to be taken, all commercially reasonable action, and do or cause to be done all commercially reasonable things, necessary, proper or advisable to fulfill or obtain the fulfillment of the conditions precedent set forth in this Agreement and to consummate and make effective the transactions contemplated by this Agreement; (g)The Acquired Fund and the Corporation covenant that each will, from time to time, as and when reasonably requested by the other party, execute and deliver or cause to be executed and delivered all such assignments and other instruments and take or cause to be taken such further actions as the other party may reasonably deem necessary or desirable in order to vest in and confirm (a) the Acquired Fund’s title to and possession of the Acquiring Fund Shares to be delivered hereunder and (b) the Corporation’s, on behalf of the Acquiring Fund, title to and possession of all the Acquired Assets; (h)The Corporation, on behalf of the Acquiring Fund, and the Acquired Fund covenant that they will use all reasonable efforts to obtain the approvals and authorizations required by the 1933 Act, the 1940 Act, the rules and regulations thereunder and such of the state blue sky or securities laws as may be necessary in order to continue their operations after the Closing Date; and (i)It is the intention of the parties that the Reorganization will qualify as a reorganization within the meaning of Section 368(a)(1)(F) of the Code.None of the parties to this Agreement shall take any action or cause any action to be taken (including, without limitation, the filing of any tax return) that is inconsistent with such treatment or results in the failure of the Reorganization to qualify as a reorganization within the meaning of Section 368(a)(1)(F) of the Code. 15.INDEMNIFICATION GFIA hereby agrees to assume upon the Closing all of the liabilities of the Acquired Fund not assumed by the Acquiring Fund pursuant to this Agreement, including without limitation any liabilities of the Acquired Fund to indemnify the trustees of the Acquired Fund pursuant to Section 5.2of the Acquired Fund’s Agreement and Declaration of Trust, the Acquired Fund’s Amended and Restated By-Laws and any indemnification agreement between the Acquired Fund and a trustee of the Acquired Fund (a “Trustee Indemnification Agreement”).All rights and benefits of the Fund under the Acquired Fund’s Agreement and Declaration of Trust and the Amended and Restated By-Laws and any Trustee Indemnification Agreement, including, without limitation, as to subrogation, notice, and assumption of defense, are hereby transferred to GFIA upon the Closing in consideration of GFIA’s assumption of such indemnification obligations, and, both before and after the dissolution and termination of the Acquired Fund, GFIA shall be entitled to exercise such rights and benefits to the full extent provided for by the Acquired Fund’s Agreement and Declaration of Trust and Amended and Restated By-Laws and any Trustee Indemnification Agreement.With respect to GFIA’s assumption of the Acquired Fund’s indemnification obligations, it shall be understood that whether a trustee of the Acquired Fund shall be entitled to indemnification and advancement of expenses shall be determined generally in accordance with the Acquired Fund’s Agreement and Declaration of Trust and Amended and Restated By-Lawsor, if the Acquired Fund has entered AI-15 into a Trustee Indemnification Agreement with such trustee, in accordance with such Trustee Indemnification Agreement, provided, however that such determination as to indemnification and advancement of expenses shall be made by an Independent Counsel (as defined in the Trustee Indemnification Agreement between the Acquired Fund and such trustee) selected by a majority of the former trustees who were not interested persons of the Trust under Section 2(a)(19) of the 1940 Act of the Acquired Fund on the date this Agreement was executed by the parties hereto, which Independent Counsel shall proceed under a rebuttable presumption that the trustee has acted in good faith in the reasonable belief that the trustee’s action was in the best interest of the Acquired Fund and has not engaged in willful misfeasance, bad faith, gross negligence or reckless disregard of the trustee’s duties as a trustee in connection with actions taken while acting in the trustee’s capacity as a trustee and were based on the trustee’s determination that those actions were in the best interest of the Trust, provided, that such presumption shall not apply if such trustee was an interested person of the Trust under Section 2(a)(19) of the 1940 Act.Notwithstanding anything set forth herein, it is the intention of the parties that each trustee shall be entitled to the maximum indemnification available to the trustee under the foregoing documents, whether it be under the Acquired Fund’s Agreement and Declaration of Trust, the Acquired Fund’s Amended and Restated By-Laws or the Trustee Indemnification Agreement, if any, with such trustee. 16.TERMINATION; WAIVER. The Corporation and the Acquired Fund may terminate this Agreement by mutual agreement.In addition, either the Corporation or the Acquired Fund may at its option terminate this Agreement at or prior to the Closing Date because: (i) of a material breach by the other of any representation, warranty, or agreement contained herein to be performed at or prior to the Closing Date; (ii) a condition herein expressed to be precedent to the obligations of the terminating party has not been met and it reasonably appears that it will not or cannot be met; or (iii)the Acquired Fund would incur extraordinary expenses pursuant to Section 8(b) of this Agreement. In the event of any such termination, there shall be no liability for damages on the part of the Acquired Fund or the Acquiring Fund, or their respective Directors, Trustees or officers. SOLE AGREEMENT; AMENDMENTS; WAIVERS; SURVIVAL OF WARRANTIES; GOVERNING LAW. (a)This Agreement supersedes all previous correspondence and oral communications between the parties regarding the subject matter hereof, constitutes the only understanding with respect to such subject matter, may not be changed except by a letter of agreement signed by each party hereto and shall be construed in accordance with and governed by the laws of the State of Kansas. (b)This Agreement may be amended, modified, or supplemented in such manner as may be mutually agreed upon in writing by the respective President, any Vice President, or Treasurer of the Corporation, on behalf of the Acquiring Fund, or the Acquired Fund; provided, however, that following the shareholders’ meeting called by the Acquired Fund pursuant to Section 10 of this Agreement, no such amendment may have the effect of changing the provisions for determining the number of the Acquiring Fund Shares to be paid to the Acquired Fund shareholders under this Agreement to the detriment of such shareholders without their further approval. (c)Except as expressly provided otherwise herein, either Fund may waive any condition to its obligations hereunder, provided that such waiver does not have any material adverse effect on the interests of such Fund’s shareholders. (d)The representations, warranties, and covenants contained in the Agreement, or in any document delivered pursuant hereto or in connection herewith, shall survive the consummation of the transactions contemplated hereunder. AI-16 18.ASSIGNMENT. This Agreement shall bind and inure to the benefit of the parties hereto and their respective successors and assigns, but no assignment or transfer of any rights or obligations hereunder shall be made by any party without the written consent of the other party.Nothing herein expressed or implied is intended or shall be construed to confer upon or give any person, firm, or corporation other than the parties hereto and their respective successors and assigns any rights or remedies under or by reason of this Agreement. This Agreement may be executed in any number of counterparts, each of which, when executed and delivered, shall be deemed to be an original. AI-17 IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be executed by an appropriate officer. SECURITY INCOME FUND By: /s/ Amy J. Lee Name: Amy J. Lee Title: Vice President and Secretary TS&W / CLAYMORE TAX- ADVANTAGED BALANCED FUND By: /s/ Kevin M. Robinson Name: Kevin M. Robinson Title: Chief Executive Officer SECURITY INVESTORS, LLC By: /s/ Amy J. Lee Name: Amy J. Lee Title: Vice President and Secretary GUGGENHEIM PARTNERS ASSET MANAGEMENT, LLC By: /s/ B. Scott Minerd Name: B. Scott Minerd Title: Chief Executive Officer GUGGENHEIM FUNDS INVESTMENT ADVISORS, LLC By: /s/ Bruce R. Albelda Name: Bruce R. Albelda Title: Chief Financial Officer AI-18 Appendix II FUNDAMENTAL INVESTMENT POLICIES The following are fundamental policies of the Funds, and cannot be changed with respect to the TYW or Rydex | SGI Fund without the “vote of a majority of the outstanding voting securities” as defined in the Investment Company Act of 1940.The term “majority of the outstanding shares” means, with respect to the applicable Fund, the vote of (i)67% or more of the voting securities of the Fund entitled to vote thereon present at the shareholder meeting or represented by proxy, provided that the holders of more than 50% of the outstanding voting securities of the Fund are present or represented by proxy; or (ii) more than 50% of the outstanding voting securities of the Fund entitled to vote thereon, whichever is less. Restriction TYW Rydex | SGI Fund Diversification Not to invest in a manner inconsistent with its classification as a “diversified company” as provided by the 1940 Act, the rules and regulations promulgated by the SEC under the 1940 Act or an exemption or other relief applicable to the Fund from provisions of the 1940 Act. The Fund shall be a “diversified company” as that term is defined under the Investment Company Act of 1940, and as interpreted, modified or applied by government or regulatory authorities having jurisdiction from time to time. Underwriting. Not to act as an underwriter of securities issued by others, except to the extent that, in connection with the disposition of portfolio securities, it may be deemed to be an underwriter under applicable securities laws. Not to act as underwriter of securities issued by others, except to the extent that the Fund may be considered an underwriter within the meaning of the 1933 Act in the disposition of restricted securities. Industry Concentration. Not to invest in any security if, as a result, 25% or more of the value ofthe Fund's total assets, taken at market value at the time of eachinvestment, are in the securities of issuers in any particular industry except (a) securities issued or guaranteed by the U.S. government and its agencies and instrumentalities or securities of state and municipal governments or their political subdivisions, (b) when the Fund has taken a temporary defensive position, or (c) as otherwise permitted by applicable law. Not to invest in an amount equal to, or in excess of, 25% or more of the Fund’s total assets in a particular industry (other than securities issued or guaranteed by the U.S. government, its agencies or instrumentalities or tax-exempt obligations issued or guaranteed by a U.S. territory or possession or a state or local government, or a political subdivision of any of the foregoing). Real Estate. Not to purchase or sell real estate except that the Fund may: (a) acquire or lease office space for its own use, (b) invest in securities of issuers that invest in real estate or interests therein or that are engaged in or operate in the real estate industry, (c) invest in securities that are secured by real estate or interests therein, (d) purchase and sell mortgage-related securities, (e) hold and sell real estate acquired by the Fund as a result of the ownership of securities and (f) as otherwise permitted by applicable law. Not to purchase or sell real estate unless acquired as a result of ownership of securities or other instruments (but this does not prevent the Fund from investing in securities or other instruments backed by real estate or securities of companies engaged in the real estate business). Commodities. Not to purchase or sell physical commodities unless acquired as a result of ownership of securities or other instruments; provided that this restriction shall not prohibit the Fund from purchasing or selling options, futures contracts and related options thereon, forward contracts, swaps, caps, floors, collars and any other financial instruments or from investing in securities or other instruments backed by physical commodities or as otherwise permitted by applicable law. Not to purchase or sell physical commodities, except that the Fund may enter into futures contracts and options or other instruments thereon or as a result of ownership of securities. AII-1 Restriction TYW Rydex | SGI Fund Loans. Not to make loans of money or property to any person, except (a) to the extent that securities or interests in which the Fund may invest are considered to be loans, (b) through the loan of portfolio securities in an amount up to one-third of the Fund's total asset value, (c) by engaging in repurchase agreements or (d) as may otherwise be permitted by applicable law. Not to lend any security or make any other loan if, as a result, more than 33 1/3% of the Fund’s total assets would be lent to other parties, except (i) through the purchase of a portion of an issue of debt securities in accordance with its investment objective and policies or (ii) by engaging in repurchase agreements with respect to portfolio securities. Borrowing. Not to issue senior securities or borrow money, except the Fund may issue senior securities or borrow money to the extent permitted by applicable law. Not to borrow in excess of 33 1/3% of the Fund’s total assets. Senior Securities. Not to issue senior securities or borrow money, except the Fund may issue senior securities or borrow money to the extent permitted by applicable law. Not to issue senior securities, except as permitted under the 1940 Act, and as interpreted or modified by regulatory authority having jurisdiction from time to time. (A “senior security” generally is an obligation of the Fund that has a claim to the Fund’s assets or earnings that takes precedence over the claims of the Fund’s shareholders.) Fund Name. The Fund will invest will invest, under normal market conditions, at least 80% of its assets in a diversified portfolio of municipal securities whose interest is free from federal income tax. AII-2 Appendix III SUB-ADVISER’S RELATED PERFORMANCE The table below sets forth data relating to the historical performance of The Municipal Composite (the “Composite”), a composite of all of the separate investment advisory accounts managed by Guggenheim Partners Asset Management, LLC (“GPAM”) since November 1, 2009, which have substantially similar investment objectives, policies and strategies as the Rydex | SGI Municipal Fund (“Fund”). The performance information for the Composite is the gross total return as adjusted to reflect all applicable account fees and expenses including the highest advisory fee charged to the GPAM’s private advisory accounts. To the extent that the operating expenses incurred by the private advisory accounts are lower than the expected operating expenses of the Fund, the performance results of the Composite would be greater than what Fund performance would have been. The accounts in the Composite were not mutual funds and, thus, were not subject to the requirements of the Investment Company Act of 1940, as amended, or Subchapter M of the Internal Revenue Code, which, if imposed, could have affected their performance.The performance of the Composite was calculated in compliance with the Global Investment Performance Standards (GIPS®) maintained by the CFA Institute. THE INVESTMENT RESULTS PRESENTED BELOW ARE NOT THOSE OF THE FUND and are not intended to predict or suggest returns that might be experienced by the Fund or an individual investor having an interest in the Fund. These total return figures represent past performance and do not indicate future results, which will vary, sometimes dramatically, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Average Annual Total Returns through December 31, 2010 Composite Index(1) Past One Year 13.04% 5.89% Since November 1, 2009(2) 10.07% 4.91% Calendar Year Total Returns Composite Index(1) 13.04% 5.89% 11/1/2009 – 12/31/2009(2) -1.05% -0.14% 1. Barclays Capital U.S. Intermediate Government/Credit Bond Index measures the performance of dollar denominated U.S. Treasuries, government-related (i.e., U.S. and foreign agencies, sovereign, supranational and local authority debt) and investment grade U.S. corporate securities that have a remaining maturity of greater than or equal to one year and less than ten years. As of May 31, 2011, there were 4,010 issues in the Index. Unlike an investment in the Fund, a theoretical investment in the Index does not reflect any expenses. It is not possible to invest directly in the Index. 2. Inception date of the Composite. AIII-1 Appendix IV DESCRIPTION OF CHANGE OF CONTROL TRANSACTION Security Investors, LLC (“Security Investors”) is an indirect wholly-owned subsidiary of an entity that is managed by Guggenheim Partners, LLC (“Guggenheim Partners”).Guggenheim Partners is a wholly-owned subsidiary of Guggenheim Capital, LLC (“Guggenheim Capital”).Guggenheim Capital wishes to purchase Security Investors and certain affiliated businesses.After the transaction, Guggenheim Capital will control the Security Investors (through one or more of its subsidiaries), and it is expected that the services rendered to Rydex | SGI Municipal Fund (“Rydex | SGI Fund”) by Security Investors and Guggenheim Partners Asset Managemet, LLC (“GPAM”) will not change. The following sets forth a description of the transaction, as well as the name and business address of each parent company of Security Investors, and the basis of each parent company’s control of Security Investors as of October 24, 2011. On September 20, 2011, Guggenheim Capital agreed to purchase Security Benefit Asset Management Holdings, LLC, the indirect holding company of Security Investors and certain affiliated businesses.Guggenheim Capital’s subsidiary, Guggenheim Partners, LLC (“Guggenheim Partners”) is a global, independent, privately-held, diversified financial services firm with more than 1,500 dedicated professionals. Headquartered in Chicago and New York, the firm operates through offices in 25 cities in the U.S., Europe and Asia. Guggenheim Partners operates businesses in investment management, capital markets, wealth management and merchant banking. Within the investment and wealth management businesses, Guggenheim Partners specializes in fixed income and alternative investments, and in providing sophisticated wealth advisory and family office services. Within capital markets, it specializes in providing debt financing and structured finance solutions to clients. Its merchant banking activities include a portfolio of investments in funds managed by it, joint venture business investments and new business launch activities not integrated into other primary operating businesses. Security Investors is an indirect wholly-owned subsidiary of an entity that is managed by Guggenheim Partners.Guggenheim Partners is a wholly-owned subsidiary of Guggenheim Capital, 227 West Monroe Street, 48th Floor, Chicago, Illinois 60606.Sage Assets, Inc., 5949 Sherry Lane, Suite 1900, Dallas, Texas 76225, a wholly-owned subsidiary of Sammons Enterprises, Inc., 5949 Sherry Lane, Suite 1900, Dallas, Texas 75225, is a control person of Guggenheim Partners as a result of its equity ownership in excess of 25% (but less than 50%) of Guggenheim Capital.Following the transaction, Security Investors will be an indirect wholly-owned subsidiary of Guggenheim Capital. The transaction will not result in material changes to the day-to-day management and operations of Rydex | SGI Fund. The personnel, officers and managers of Security Investors will remain the same.Guggenheim Capital will be the parent company of Security Investors.Approval of the reorganization of TS&W / Claymore Tax-Advantaged Balanced Fund (“TYW”) into Rydex | SGI Fund by shareholders of TYW will be deemed to constitute approval of the new investment management and sub-advisory agreements. In addition, as a result of the transaction, Guggenheim Capital will acquire control of Rydex | SGI Fund’s principal underwriter/distributor, Rydex Distributors, LLC (the “Rydex Distributors”), an affiliate of Security Investors.Under the 1940 Act, shareholder approval is not required in order for Rydex Distributors to continue providing services to Rydex | SGI Fund after the closing of the Transaction. While the parties expect the transaction to be completed in early 2012, it is subject to various conditions (including a condition that 80% or more of Rydex | SGI Fund’s and related funds’ assets managed by Security Investors approve the new investment management and subadvisory agreements), and may be delayed or even terminated due to unforeseen circumstances. The Board of Directors of Rydex | SGI Fund considered the transaction and voted in favor of the new investment management and sub-advisory agreements, pursuant to which Security Investors and GPAM will continue to serve as investment manager and sub-adviser, respectively, to Rydex | SGI Fund after the completion of the transaction.The fees charged by Security Investors and GPAM for their services to Rydex | SGI Fund under the new investment management and sub-advisory agreements will be the same as its fees under the current investment management and sub-advisory AIV-1 agreements. The other terms of the new investment management and sub-advisory agreements will also be the same in all material respects to those of the current investment management and sub-advisory agreements. Section 15(f) of the 1940 Act provides that, when a change in control of an investment adviser occurs, the investment adviser or any of its affiliated persons may receive any amount or benefit in connection with the change in control as long as two conditions are met. The first condition specifies that no “unfair burden” may be imposed on the fund as a result of a transaction relating to the change in control, including any express or implied terms, conditions or understandings. The term “unfair burden,” as defined in the 1940 Act, includes any arrangement during the two-year period after the change in control transaction whereby the investment adviser (or predecessor or successor adviser), or any “interested person” (as defined in the 1940 Act) of any such investment adviser, receives or is entitled to receive any compensation, directly or indirectly, from the investment company or its security holders (other than fees for bona fide investment advisory or other services), or from any person in connection with the purchase or sale of securities or other property to, from, or on behalf of the fund (other than fees for bona fide principal underwriting services), which could limit the ability of the fund to engage in brokerage transactions with certain broker-dealers, although such limits are not expected to cause any fund to change its brokerage relationships. The second condition specifies that, during the three-year period immediately following consummation of the change in control transaction, at least 75% of the fund’s board of trustees must not be “interested persons” (as defined in the 1940 Act) of the investment adviser or predecessor adviser. Consistent with the conditions of Section 15(f), Guggenheim Capital has agreed that it will not take any action that would have the effect, directly or indirectly, of causing any requirement of the provisions of Section 15(f) to be violated with respect to the Guggenheim Capital purchase. Security Investors has represented to the Board of Directors of the Rydex | SGI Fund that no unfair burden would be imposed on the Fund as a result of the Guggenheim Capital purchase. The Board of Rydex | SGI Fund and the sole initial shareholder of Board of Rydex | SGI Fund have approved the current investment management and sub-advisory agreements and new investment management and sub-advisory agreements to become effective upon the closing of the Guggenheim Capital purchase.Approval of the reorganization of TYW into Rydex | SGI Fund by shareholders of TYW will be deemed to constitute approval of the new investment management and sub-advisory agreement by such shareholders as shareholders of Rydex | SGI Fund.If for some reason the transaction does not occur, the current investment advisory agreements between Security Investors and Rydex | SGI Fund, as well as the current investment sub-advisory agreement between Security Investors and GPAM, will not terminate and will remain in effect, and the new investment management and sub-advisory agreements will not be entered into, even if they have been approved by shareholders. AIV-2 Appendix V FINANCIAL HIGHLIGHTS OF TYW For the For the For the For the For the For the Six Months Ended Year Ended Year Ended Year Ended Year Ended Year Ended Per share operating performance June 30, 2011 December 31, December 31, December 31, December 31, December 31, for a common share outstanding throughout the period (unaudited) Net asset value, beginning of period $ Income from investment operations Net investment income(a) Net realized and unrealized gain (loss) on investments, options and swaps ) ) Distributions to preferred shareholders From and in excess of net investment income (common share equivalent basis) From realized gains (common share equivalent basis) — ) — Total distributions to Preferred Shareholders ) Total from investment operations ) ) Distributions to common shareholders From and in excess of net investment income ) From realized gains — ) — Total distributions to common shareholders ) Net asset value, end of period $ Market value, end of period $ Total investment return(b) Net asset value % % % -37.97
